        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 1 of 140


                               Yvette Herrell (NM-02) Research Report
     The following report contains research on Yvette Herrell, a Republican candidate in New
        Mexico’s 2nd district. Research for this research book was conducted by the DCCC’s
   Research Department between June 2018 and August 2018. By accepting this report, you
     are accepting responsibility for all information and analysis included. Therefore, it is your
   responsibility to verify all claims against the original documentation before you make use of
    it. Make sure you understand the facts behind our conclusions before making any specific
                                        charges against anyone.




Yvette Herrell
Republican Candidate in
New Mexico’s 2nd Congressional District

Research Book – 2018
Last Updated August 2018



Prepared by the DCCC Research Department
         Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 2 of 140

                                              YVETTE HERRELL (NM -02) RESEARCH BOOK | 1

                                         Table of Contents
Table of Contents....................................................................................... 1
Thematics .................................................................................................. 3
Yvette Herrell: Bad For New Mexico ..................................................... 4
Yvette Herrell Is Just Another Swampy Politician ............................. 13
Key Visuals.............................................................................................. 21
Personal & Professional History .............................................................. 23
Biography ................................................................................................ 24
Personal Finance ...................................................................................... 26
Political Career ........................................................................................ 29
Ethics ....................................................................................................... 38
Relationships ........................................................................................... 43
Donald Trump.......................................................................................... 48
Issues ....................................................................................................... 50
Budget Issues ........................................................................................... 51
Crime & Public Safety Issues .................................................................. 57
Economy & Jobs ...................................................................................... 59
Education Issues ...................................................................................... 61
Election & Campaign Finance Issues ...................................................... 63
Environmental Issues ............................................................................... 65
Foreign Policy Issues ............................................................................... 68
Gun Issues ............................................................................................... 69
Health Care Issues ................................................................................... 71
Immigration & Border Issues................................................................... 73
Labor & Working Families ...................................................................... 75
LGBT Issues ............................................................................................ 78
State Issues .............................................................................................. 81
Seniors’ Issues ......................................................................................... 86
Tax Issues ................................................................................................ 88
Technology Issues ................................................................................... 93
Women .................................................................................................... 94
Appendix I – Personal Financial Disclosures......................................... 101
Appendix II – Campaign Finance .......................................................... 113
       Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 3 of 140

                                      YVETTE HERRELL (NM -02) RESEARCH BOOK | 2

Appendix III – Paid Media Summary ................................................ 120
Appendix IV – Bill Sponsorships .......................................................... 121
Appendix V – Bill Co-Sponsorships ...................................................... 126
Appendix VI – Office & Travel Expenditures ....................................... 129
Appendix VIII – Interest Group Ratings ................................................ 138
Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 4 of 140

                           YVETTE HERRELL (NM -02) RESEARCH BOOK | 3




                  Thematics
      Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 5 of 140

                                            YVETTE HERRELL (NM -02) RESEARCH BOOK | 4

Yvette Herrell: Bad For New Mexico

                                            Significant Findings

    Herrell is bad for New Mexico’s students.

       In 2015, she voted against $6.1 billion in general fund appropriations, which included an increase in
        higher education spending.

       Herrell: “We should eliminate the public education department.”

       Herrell voted against establishing a comprehensive early childhood care and education system
        through state and private programs.

    Herrell is bad for New Mexico’s land and waters.

       Herrell had a lifetime score of 15 percent from Conservation Voters New Mexico.

       Herrell voted to limit local government authority over oil and gas activity.

       In 2013, Herrell voted against legislation raising penalties for water pollution by oil and gas
        operators.

           The bill was opposed by the oil and gas industry – an industry that Herrell took $2,000 from
            during the 2012 election cycle and $15,000 over the course of her career.

       Herrell repeatedly proposed legislation related to the transfer of federal lands to the state –
        legislation opposed by New Mexico’s tribes and “straight out of ALEC’s handbook.”

    Herrell is bad for New Mexico’s working families.

       Herrell voted multiple times against raising the minimum wage.

       Herrell was a major supporter of “right-to-work” legislation, which would take rights away from
        working people and hand them to corporations.

       Herrell said she was “glad to see the tax reform bill signed by President Trump” even though it
        would raise taxes for the middle class.

    Herrell is bad for older New Mexicans.

       Herrell was an active supporter of Balanced Budget amendments, which threatened Social Security,
        Medicare, and veterans’ benefits.

       Herrell said she was “glad to see the tax reform bill signed by President Trump” even though it
        would increase the federal debt and Republicans planned to pay for it with cuts to Medicare and
        Social Security.


Bad For New Mexico’s Students
         Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 6 of 140

                                                YVETTE HERRELL (NM -02) RESEARCH BOOK | 5

2015: Herrell Voted Against $6.1 Billion In General Fund Appropriations, Which Included An Increase In
Higher Education Spending

Herrell Voted Against $6.1 Billion In General Fund Appropriations. “With time running out in the short
session and no agreement in the house on how to move the budget forward, the senate introduced Senate Finance
Committee Substitute for Senate Bill 313 (Chapter 63, p.v.) (Senate Bill 313) as the 2014 GAA. […] The
act provides recurring general fund appropriations totaling $6.1 billion, an increase of a little more than 4%, or
$240 million, over the previous year's act.” The bill passed the House 58-8. [New Mexico Legislative Council
Service, Highlights 2014, published May 2014; Senate Bill 313, 51st Legislature Second Session, 2/19/14]

    The Budget Included A 4.4 Percent Increase In Higher Education Spending From FY 2014. “Higher
    education and special schools will see an overall 4.4% increase from FY 2014, manifested in the $830 million
    appropriation, with the New Mexico Military Institute receiving the largest percentage increase of 25%. [New
    Mexico Legislative Council Service, Highlights 2014, published May 2014]

    The Budget Included A 3 Percent Pay Raise For Some State Employees, Including Those At Public
    Schools. “Martinez trimmed $27 million in spending, including $15 million for programs for at-risk children
    that she says isn't needed until next year, when the programs it would support take effect. She also vetoed $2.4
    million that would have provided 8 percent pay raises for judges and district attorneys and 3 percent raises for
    appointed government employees. Martinez did retain money for 3 percent pay raises for other state employees,
    including those at public schools.” [Santa Fe New Mexican, 3/11/14]

Herrell: “We Should Eliminate The Public Education Department”

VIDEO: Herrell: “We Should Eliminate The Public Education Department.” “I really want to support the
President in the area of getting more government out of the way, getting the government out of the way of
educating. And he has mentioned that when he campaigned that he wanted to back off from the federal government
having such a hand in local education systems and I fully feel the same way on the state level that perhaps we
should eliminate the public education department and let the control be given back to the school boards, where
budget, curriculum decisions can be made where we can see a much broader and more involved community effort.”
[KSVP – Good Morning Artesia, 5/15/18] (05:08 – 05:38)

Herrell Voted Against Establishing A Comprehensive Early Childhood Care And Education System
Through State And Private Programs

Herrell Voted Against Establishing A Comprehensive Early Childhood Care And Education System
Through State And Private Programs. “For the little learners: The Senate on Thursday overwhelmingly passed a
bill that proponents say will boost education for children aged 5 or younger. SB 120, sponsored by Sen. John
Sapien, D-Corrales, was approved on a 34-6 vote. The measure would establish a comprehensive early childhood
care and education system through state and private programs. […] The bill is supported by the New Mexico
Business Roundtable, the Association of Commerce and Industry and early child-care providers and advocates. It
goes on to the House for consideration.” [Santa Fe New Mexican, 3/4/11; Senate Bill 120, 50th Legislature First
Session, 3/17/11]

Bad For New Mexico’s Lands And Waters

Herrell Had A Lifetime Score Of 15% From Conservation Voters New Mexico

Herrell Had A Lifetime Score Of 15% From Conservation Voters New Mexico. Yvette Herrell has a lifetime
score of 15% from the Conservation Voters New Mexico. [Conservation Voters New Mexico, Yvette Herrell,
accessed 6/20/18]
         Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 7 of 140

                                                 YVETTE HERRELL (NM -02) RESEARCH BOOK | 6

Herrell Voted To Limit Local Government Authority Over Oil And Gas Activity

Herrell Voted To Limit Local Government Authority Over Oil And Gas Activity. “Under House Bill 366,
sponsored by Rep. Nate Gentry, R-Albuquerque, the state would have exclusive authority over oil and gas well
siting, drilling, processing and storage — effectively restricting the ability of local governments to regulate the
industry. The measure passed 6-5 on a straight party-line vote, with Republicans in favor of the bill. HB 366 is one
of four bills or memorials designed to limit local government authority over oil and gas activity or financially
penalize those that do regulate the industry.” The bill passed the House 37-28 and died in the Senate. [Santa Fe
New Mexican, 2/18/15; House Bill 366, 52nd Legislature First Session, 3/10/15]

Herrell Voted For Legislation Restricting Stream Access

Herrell Voted For Legislation Restricting Stream Access. “Gov. Susana Martinez has signed into law a measure
aimed at strengthening current state regulations restricting the ability of anglers to fish and wade New Mexico
waters on private property. […] Opponents claimed the measure, Senate Bill 226, would limit public access to
beloved fishing spots, but backers said it would merely protect private property rights and would not necessarily
restrict access.” The bill passed the House 32-31 and was signed by the Governor. [Albuquerque Journal, 4/3/15;
Senate Bill 226, 52nd Legislature First Session, 3/20/15]

    HEADLINE: Gov. Martinez Signs Bill Into Law Restricting NM Stream Access. [Albuquerque Journal,
    4/3/15]

    The Legislation Would Not Only Impact Stream Access But Could Also Cause Costly Lawsuits And
    Impact New Mexico’s Sport Fishing Economy. “Both Gay and Olson warn that SB 226 will lead to further
    battles on stream access and will require, according to Gay, "the public to foot the bill for defending its right to
    stream access instead of the state defending its constitutionally provided right to recreate on these waterways" -
    - through costly lawsuits and court cases. Other possible impacts include concentrated pressure on undisputed
    public tracts of water and a hit to New Mexico's $268 million dollar a year sport fishing economy.” [Hatch
    Magazine, 3/25/15]

In 2013, Herrell Voted Against Legislation Raising Penalties For Water Pollution By Oil And Gas Operators,
Which Was Opposed By The Oil And Gas Industry – An Industry Herrell Has Taken $15,000 From Over
The Course Of Her Career

Herrell Voted Against Raising Penalties For Water Pollution By Oil And Gas Operators

Herrell Voted Against Raising Penalties For Water Pollution By Oil And Gas Operators. “A proposal to raise
the fines - from 1935 levels - for water pollution by oil and gas operators has been rejected again by the Legislature,
with opponents complaining it would burden New Mexico's premier industry. It was the second time in recent
years there has been an attempt to update penalties that were enacted 78 years ago in the Oil and Gas Act and
haven't been increased since then. A much broader bill introduced in 2009 also failed. House Bill 286 went down
Wednesday in the House, with 32 members voting in favor of it and 36 against.” The bill failed in the House 32-36.
[Albuquerque Journal, 3/8/13; House Bill 286, 51st Legislature First Session, 3/6/13]

    The Bill Was Supported By Environmentalists And The New Mexico Attorney General’s Office. “HB286,
    sponsored in 2013 by Rep. Gail Chasey, an Albuquerque Democrat, would have updated the 1935 Oil and Gas
    Act, which set bonding requirements, fines and penalties for violations of the act and conditions for bringing
    suits against the violators. Proponents of the bill, which included environmentalists and the Attorney General’s
    office, contended that the current penalties were thousands of dollars lower than penalties in neighboring states
    like Texas and Arizona.” [Common Cause New Mexico, report, published October 2013]
         Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 8 of 140

                                                YVETTE HERRELL (NM -02) RESEARCH BOOK | 7

The Oil And Gas Industry Opposed The Bill

The Oil And Gas Industry Opposed The Bill. “The oil and gas lobby bitterly opposed the bill, as it had a similar
bill sponsored by Senator Peter Wirth in 2009.” [Common Cause New Mexico, report, published October 2013]

During The Election Cycle Immediately Previous To The Bills Discussion Herrell Took At Least $2,000
From The Oil And Gas Industry

During The 2012 Election Cycle, Herrell Took At Least $2,000 From The Oil And Gas Industry. [Common
Cause New Mexico, report, published October 2013]

And She’s Taken At Least $15,000 Over The Course Of Her Career As A State Legislator

Over Her State Legislative Career, Herrell Took At Least $15,000 From Oil And Gas Companies. According
to Herrell’s state campaign finance filings, she has taken at least $15,000 from companies listed as gas and oil,
petroleum, energy, or fuel refining companies. This list does not include employees of these companies who may
have donated to Herrell. [New Mexico Secretary of State, Campaign Finance Information System, accessed
6/25/18]

Herrell Repeatedly Proposed Legislation Related To The Transfer Of Federal Lands To The State –
Legislation Opposed By New Mexico’s Tribes And “Straight Out Of The ALEC Handbook”

2013: Herrell Co-Sponsored Legislation Proposing The Transfer Of Millions Of Acres Of Federal Public
Lands To New Mexico

Herrell Co-Sponsored Legislation Proposing The Transfer Of Millions Of Acres Of Federal Public Lands To
New Mexico. “Federal public lands: In what has to be one of the most ambitious and longest-shot bills introduced
so far this session, Rep. Yvette Herrell, R-Alamogordo, and Sen. Richard C. Martinez, D-Espacola, are co-
sponsoring HB 292, which proposes transferring millions of acres of federal public lands -- Forest Service and
Bureau of Land Management lands -- within New Mexico to the state.” The bill was not voted on in the House.
[Las Cruces Sun-News, 1/29/13; HB 292, 2013 Regular Session, accessed 6/8/18]

    The Bill Would Exclude National Parks And Monuments And Lands Held In Trust For Tribes And
    Pueblos. “The bill excludes national parks and monuments, wilderness areas and lands held in trust for tribes
    and pueblos. It would establish a task force to oversee the land transfer and outlines the division of funds from
    selling any of the public land. The bill specifically protects the ‘rights, claims or privileges of New Mexico's
    historic land grants.’ ” [Las Cruces Sun-News, 1/29/13]

    Herrell’s Bill Was Supported By ALEC. “This movement advocating for the transfer of western public lands
    began in Utah in 2012. Utah State Representative Ken Ivory introduced and Governor Gary Herbert signed
    into law HB148— ‘Transfer of Public Lands Act’—which has subsequently become ALEC model policy for
    other state legislators to use as an example. Since the movement began in Utah, legislation has been popping up
    across the country: […] New Mexico introduced a bill (HB292) that would have created a Public Lands
    Transfer Task Force which would have deﬁned public lands to be transferred from the federal government to
    the state and developed a mechanism for the transfer of federal public land to the state.” [American Legislative
    Exchange Council, 6/6/13]

2015: Herrell Proposed Legislation That Would Create A Commission To Study The Possibility Of
Transferring Federal Lands, Which Was Opposed By The State’s Tribes

Herrell Proposed Legislation That Would Create A Commission To Study The Possibility Of Transferring
Federal Land To The State, State And Federal Land To Tribes, And State And Federal Land To Land
          Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 9 of 140

                                                  YVETTE HERRELL (NM -02) RESEARCH BOOK | 8
Grants. “HB 291, by Rep. Yvette Herrell, R-Alamogordo, would create a 17-member commission to study the
possibility of transferring federal land to the state, state and federal land to tribes, and state and federal land to land
grants. The commission would also study possible land exchanges between federal and state governments. The bill
seeks $100,000 to fund the study.” The bill passed out of committee but was not voted on in the full House. [Gallup
Independent, 2/12/15; House Bill 291, 52nd Legislature 1st Session, introduced 2/3/15]

    New Mexico’s Tribes Were All Opposed To The Study. “Opponents argued that the proposition is
    unconstitutional and that the state lacks the resources to manage any more land. The state's tribes are all
    opposed to the study, citing their concerns about their longstanding relationships with the federal government.”
    [Gallup Independent, 2/12/15]

Herrell Said “We Are Missing Out On Revenues.” “In 2015, New Mexico state lawmakers proposed legislation
to create an investigative committee to weigh the costs and benefits of transferring federal lands to the state. Yvette
Herrell, R-Otero, who co-sponsored the bill, which later died in the House, said it would ‘behoove’ the state to
thoroughly examine the idea. She hopes to reintroduce the legislation during the 2017 session. ‘I personally feel
that the money we would save, in terms of return on investment and repaying royalties to the federal government
[from oil and gas], those numbers alone are staggering,’ Herrell said. […] ‘We are missing out on revenues,’
Herrell said. ‘People are getting frustrated.’ ” [Santa Fe New Mexican, 1/12/16]

2014: Herrell Introduced A Bill For A Task Force To Study The Transfer Of Federal Lands Back To New
Mexico, Which Progress Now Said Was “Straight Out Of The ALEC Handbook”

Herrell Introduced A Bill For A Task Force To Study The Transfer Of Federal Lands Back To New Mexico.
“Rep. Yvette Herrell from Otero County again put forth a bill to create a task force to study the idea of federal lands
being transferred back to New Mexico.” [Ruidoso News, 2/27/14]

    Progress Now Said The Bill Was “Straight Out Of The ALEC Handbook.” “Rep. Yvette Herrell’s (R) HB
    102, ‘Creating the Transfer of Public Lands Task Force’ is straight out of the ALEC handbook for rookie
    legislators. HB102 recommends a task force to study the transfer of federal public lands to the state and
    designates appointment authority to the task force to ensure a Republican super-majority of members in a state
    with a majority Democratic registration and Democratic-controlled legislature.” [ProgressNowNM, 2/3/14]

Herrell Introduced A Bill Related To The Transfer Of Federal Lands Every Year From 2011 To 2015

Herrell Introduced A Bill Related To The Transfer Of Federal Lands Every Year From 2011 To 2015.
“According to Gay, Herrell has introduced land transfer bills the last three years and is planning to introduce
another one this year, but so far has not done so.” [Los Alamos Monitor, 1/31/15]

Bad For New Mexico’s Working Families

Herrell Said She Was “Glad To See The Tax Reform Bill Signed By President Trump” Even Though The
Bill Would Raise Taxes For The Middle Class

Herrell Said She Was “Glad To See The Tax Reform Bill Signed By President Trump”

Herrell Said She Was “Glad To See The Tax Reform Bill Signed By President Trump.” “Glad to see the Tax
Reform Bill signed by President Trump. Unemployment down, GDP and Stock Market up, additional funding for
our Military! A great way to start 2018!” [Yvette Herrell via Facebook, 12/22/17]

Politifact: GOP Tax Bill Would Raise Taxes For The Middle Class
         Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 10 of 140

                                                 YVETTE HERRELL (NM -02) RESEARCH BOOK | 9

Politifact: GOP Tax Bill Would Raise Taxes For The Middle Class After Individual Tax Cut Provisions
Expired In 2025. “Gillibrand said the Republican ‘tax [plan] raises middle-class taxes.’ That's not true during the
first years of the new tax provisions. If not for the sunset for the tax changes for individuals, we likely would have
rated Gillibrand's statement False or perhaps Mostly False. Middle-income taxpayers will either benefit or see no
change in their tax liability through 2025. But her claim could hold up after the bill's individual provisions expire
that year. There's no guarantee a future Congress will extend those parts of the bill.” [Politifact, 12/22/17]

And Was A Major Supporter Of “Right-To-Work” Legislation, Which Take Away Rights From Working
People And Hand Them To Corporations

Herrell Was A Major Supporter Of “Right-To-Work” Legislation

Herrell: “I Do Support Right To Work. I Think It’s Important For The Economy And State.” “Rep. Yvette
Herrell and Rep. Rick Little both support right-to-work and voiced their opinions at the public hearing. ‘I do
support right to work, I think it's important for the economy and state. And it is true, other states like Kentucky
have seen an increase in jobs and other gains. I think for Otero County specifically, we still rely on Hollo-man Air
Force Base,’ Herrell said. ‘I think this will help in our economic development for some of the other companies that
might want to come and work here. It will be a stronger economy for Otero County and New Mexico as a
whole.’ [Alamogordo Daily News, 3/2/18]

VIDEO: Herrell: “I Support Right-To-Work.” VIDEO: “And speaking of business, let’s just set this straight. I
support right-to-work. I voted for the bill in House committee, but when we put a minimum wage on it, that is not a
good bill. And you don’t use business owners as pawns to get work done in New Mexico.” [Yvette Herrell for
Congress via Facebook, posted 2/26/18] (01:06 – 01:24)

Herrell Was Supportive Of Right-To-Work Legislation. “Herrell also discussed education and job creation in
New Mexico. She said by the time they get to Santa Fe most bills will already be agreed upon. ‘We can turn New
Mexico into a right to work state, we don't have a huge population of union workers but if it looks good to the
company considering New Mexico then I'm all for it. It's a simple bill, if you don't want to join the union then you
don't have to. It's a choice,’ she said.” [Alamogordo Daily News, 9/7/16]

“Right-To-Work” Legislation Would Take Rights Away From Working People And Hand Them To
Corporations

According To The AFL-CIO, “Right-To-Work” Legislation Would Take Rights Away From Working
People And Hand Them To Corporations. “‘Right to work’ is the name for a policy designed to take away rights
from working people. Backers of right to work laws claim that these laws protect workers against being forced to
join a union. The reality is that federal law already makes it illegal to force someone to join a union. The real
purpose of right to work laws is to tilt the balance toward big corporations and further rig the system at the expense
of working families. These laws make it harder for working people to form unions and collectively bargain for
better wages, benefits and working conditions.” [aflcio.org, Right to Work, accessed 7/17/18]

Herrell Voted Multiple Times Against Raising The Minimum Wage

Herrell Voted Against Raising The Minimum Wage To $10.10 In Committee

Herrell Voted Against Raising The Minimum Wage To $10.10 In Committee. “On a straight party-line vote, a
House committee on Monday voted down two bills that would have raised the state minimum wage to $10.10 an
hour. While Democrats on the House Regulatory and Public Affairs Committee said that House Bill 20 and HB 138
would help raise thousands of New Mexicans out of poverty, Republicans said they were afraid the wage increase
would hurt businesses. […] Rep. Yvette Herrell, R-Alamogordo, chairwoman of the committee, noted that $10.10
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 11 of 140

                                             YVETTE HERRELL (NM -02) RESEARCH BOOK | 10
an hour would make New Mexico the state with the highest minimum wage.” [New Mexican via the Taos News,
2/2/15]

Herrell Said A Minimum Wage Increase Would Have An “Enormous Impact” On Businesses

Herrell Said A Minimum Wage Increase Would Have An “Enormous Impact” On Businesses. “Rep. Yvette
Herrell, the Republican from Alamogordo who chairs the committee, said she believed a minimum wage increase
would have an ‘enormous impact’ on businesses. And ‘I just have a hard time understanding it wouldn't have an
impact on job growth,’ she said.” [Associated Press, 2/3/15]

Herrell Voted Against A Bill That Would Raise The State Minimum Wage In Phases, First To $8.25 And
Then To $9.00

Herrell Voted Against A Bill That Would Raise The State Minimum Wage In Phases, First To $8.25 And
Then To $9.00. “Here is a quick summary of the Minimum Wage Bill that just passed the House. SB 386 Synopsis
of Bill Senate Floor Substitute for Senate Bill 386 (SB386/SFlS) would raise the statewide minimum wage to $8.25
on October 1, 2017 and $9.00 on April 1, 2018. Beginning on October 1, 2017, the bill would exempt trainee
employees, providing those employees with an $8.00 minimum wage for a period of 60 days from the date they are
hired. The minimum wage for tipped employees would be increased to $2.38 on October 1, 2017 and $2.63 on
April 1, 2018.” The bill passed the House 41-27 and was vetoed by the Governor. [Yvette Herrell via Facebook,
posted 5/16/17; Senate Bill 386, 53rd Legislature First Session, 3/16/17]

And Bad For Older New Mexicans

Herrell Said She Was “Glad To See The Tax Reform Bill Signed By President Trump” Even Though
Republicans Planned To Pay For It With Cuts To Medicare And Social Security

Herrell Said She Was “Glad To See The Tax Reform Bill Signed By President Trump”

Herrell Said She Was “Glad To See The Tax Reform Bill Signed By President Trump.” “Glad to see the Tax
Reform Bill signed by President Trump. Unemployment down, GDP and Stock Market up, additional funding for
our Military! A great way to start 2018!” [Yvette Herrell via Facebook, 12/22/17]

Tax Cuts And Jobs Act Increased The Federal Debt – And Republicans Planned To Pay For It With Cuts To
Medicare And Social Security

After Passing A Tax Bill That Added Trillions To The Deficit, Speaker Ryan Said Medicare And Medicaid
Would Need To Be “Reformed” In Order To Decrease The Deficit. “With his dream of tax reform now
realized, Ryan is hoping to make progress on two other issues he’s targeted during his two-decade career in
Washington: entitlement and welfare reform. ‘We’re going to have to get back next year at entitlement reform,
which is how you tackle the debt and the deficit,’ Ryan, a former Budget Committee chairman, said in a recent
interview this month on the Ross Kaminsky radio talk show. Medicare and Medicaid are the ‘big drivers of debt,’
Ryan said, suggesting Republicans could once again use the budget reconciliation process to avoid a Democratic
filibuster. Medicare is the ‘biggest entitlement that’s got to have reform,’ Ryan added.” [The Hill, 12/27/17]

    HEADLINE: After Tax Overhaul, GOP Sets Sights on Medicare, Social Security [US News, 12/7/17]

    HEADLINE: Ryan says Republicans to target welfare, Medicare, Medicaid spending in 2018
    [Washington Post, 12/6/17]
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 12 of 140

                                              YVETTE HERRELL (NM -02) RESEARCH BOOK | 11
    HEADLINE: Paul Ryan Pushes to Keep Overhaul of Safety-Net Programs on GOP Agenda [Wall Street
    Journal, 2/4/18]

AP: “A Wide Range Of Economists And Nonpartisan Analysts Have Warned That The Bill Will Likely
Escalate Federal Debt, Intensify Pressure To Cut Spending On Social Programs And Further Widen
America's Troubling Income Inequality.” “The tax overhaul of 2017 amounts to a high-stakes gamble by
Republicans in Congress: That slashing taxes for corporations and wealthy individuals will accelerate growth and
assure greater prosperity for Americans for years to come. The risks are considerable. A wide range of economists
and nonpartisan analysts have warned that the bill will likely escalate federal debt, intensify pressure to cut
spending on social programs and further widen America's troubling income inequality.” [Associated Press,
12/17/17]

Herrell Has Been An Active Supporter Of Balanced Budget Amendments, Which Threaten Social Security
And Medicare

Herrell Has Been An Active Supporter Of Balanced Budget Amendments …

Herrell: “I Look Forward To Representing You In Congress And Fighting For Commonsense Solutions
Such As The Balanced Budget Amendment.” “Today, the House of Representatives voted on a Balanced Budget
Amendment to the Constitution. While it didn’t pass, it was a step in the right direction in the fight to change the
corrupt culture in Washington, D.C. I look forward to representing you in Congress and fighting for commonsense
solutions such as the Balanced Budget Amendment.” [Yvette Herrell for Congress via Facebook, posted 4/12/18]

Herrell Was A Co-Founder Of The Balanced Budget Amendment Task Force. “The Balanced Budget
Amendment Task Force' s mission is to assist the 38 states needed to draft and ratify a Balanced Budget
Amendment (BBA) to the U.S. Constitution. […] State Representative Yvette Herrell (NM), Co-founder.”
[BBA4USA.org via web.archive.org, captured 8/10/13]

Herrell Said A Constitutional Balanced Budget Amendment Would Mean “The American People Could
Prosper For Generations.” “ ‘The American people could prosper for generations when enough states join Ohio
to propose and ratify a U.S. balanced budget amendment (BBA) that constitutionally stops the unsustainable
deficits and pays back the $17 trillion in debt,’ stated Balanced Budget Amendment Task Force (BBATF) Co-
founder Representative Yvette Herrell (NM).” [Indian Banking News, 11/22/13]

… Even Though They Threaten Social Security And Medicare

Center for American Progress: The Balanced-Budget Amendment Threatens Americans’ Health Care,
Social Security, and Jobs [Center for American Progress, 4/11/18]

A Balanced Budget Amendment Would Override All Government Guarantees And Promises Written Into
Law – Including Social Security, Medicare, Veterans Benefits, And Military Pensions. “In general, a balanced
budget requirement in the U.S. Constitution would override any and all government guarantees and promises
written into law: the guarantee to pay interest on the debt; or to pay insurance and guarantee claims for bank
deposits, floods, loan defaults, and nuclear accidents; or to pay program benefits for Social Security, Medicare,
Medicaid, unemployment benefits, veterans’ benefits, or military and civil service pensions; or to pay contractors
who have delivered goods or services to the federal government.” [CBPP, 3/16/18]

Under A Balanced Budget Amendment, It Would Be Unconstitutional For Social Security To Use Its Savings
– What Workers Already Paid In – To Pay Promised Benefits; Benefits Could Have To Be Cut. “Currently,
Social Security holds $2.9 trillion in Treasury securities. But under the balanced budget amendment, it would
essentially be unconstitutional for Social Security to draw down these savings to pay promised benefits. Instead,
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 13 of 140

                                              YVETTE HERRELL (NM -02) RESEARCH BOOK | 12
benefits could have to be cut, because all federal expenditures would have to be covered by tax revenues collected
during that same year.” [CBPP, 3/16/18]
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 14 of 140

                                             YVETTE HERRELL (NM -02) RESEARCH BOOK | 13

Yvette Herrell Is Just Another Swampy Politician

                                              Significant Findings

      Herrell is a career politician.

          Herrell has been an elected official since 2010.

          Herrell said she had been working towards running for Congress before she even ran for the state
           legislature.

          Only 17 percent of the bills Herrell sponsored were chaptered or signed.

      Herrell has already been the beneficiary of more than $100,000 in taxpayer-funded per diem and
       reimbursements.

      Herrell took money from the payday lending industry and then voted to kill two bills capping interest
       rates.

              Herrell reportedly also said she wanted to see legislation written by the payday lending industry.

      Herrell is buddying up to the most extreme politicians in Washington.

          Herrell was endorsed by the House Freedom Caucus and said she “looked forward to serving with
           the members of the House Freedom Fund.”

          Herrell was endorsed by House Freedom Caucus founders Mark Meadows and Jim Jordan and
           accepted a $2,000 contribution from Jim Jordan and a $5,000 contribution from the House Freedom
           Fund.

      Herrell made it clear that she won’t stand up to President Trump.

          Herrell: “I’ve been on that Trump train since Day 1 of his announcement.”

          Herrell said she thought people were happy with the Trump administration and that she planned on
           supporting Trump’s agenda.

          Herrell said she “strongly support[s] the President” and “think[s] he’s doing a marvelous job.”

      Herrell failed to disclose almost half-a-million her real estate company received from renting properties
       to two New Mexico state departments.


Herrell Is A Career Politician

Herrell Was First Elected To Political Office In 2010

November 2010: Herrell Was Easily Elected To The State’s 51st District
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 15 of 140

                                              YVETTE HERRELL (NM -02) RESEARCH BOOK | 14
Herrell Was Easily Elected To The State’s 51st District. District 51.17 of 17 precincts. x-Yvette Herrell (R)
3,059 Susan Medina (D) 1,805.” [Albuquerque Journal, 11/3/10]

Herrell Said She Had Been Working Toward Running For Congress Before She Even Ran For The State
Legislature

Herrell: “I’ve Been Wanting To Run For Congress Before Running For The State Legislature Because I
Knew I Had A Calling.” “‘I’ve been wanting to run for Congress before running for the state legislature because I
knew I had a calling, I wanted to be engaged and involved,’ Herrell said. ‘Serving in the state legislature helped me
realize how passionate I was I am to serve the people of New Mexico.’” [Alamogordo Daily News, 7/11/17]

Only 17 Percent Of Herrell’s Sponsored Legislation Was Chaptered Or Signed

Only 17 Percent Of The Bills Herrell Sponsored Were Chaptered Or Signed. [New Mexico Legislature,
Sponsor, accessed 6/12/18]

Herrell Has Already Been The Beneficiary Of More Than $100,000 In Taxpayer-Funded
Per Diem And Reimbursements

2011-2018: Herrell Received $100,308.41 As A Member Of The New Mexico Legislature

NOTE: See Appendix VI – Office & Travel Expenditures for a detailed breakdown of Herrell’s taxpayer-funded
mileage, per diem, and reimbursements.

NOTE: Copies of all primary source documents from the New Mexico State Legislature are linked here.

2011 – 2018: Herrell Received A Total Of $82,937.47 In Taxpayer-Funded Salary, Given As Per Diem

Over her 8 years in the New Mexico House of Representatives, Herrell has received a total of $82,937.47 in
taxpayer-funded salary, given as per diem.

                                            Herrell Per Diem
                            Year                 Per Diem
                            2018                                         $4,830.00
                            2017                                       $11,300.47
                            2016                                         $7,019.00
                            2015                                       $11,385.00
                            2014                                         $9,471.00
                            2013                                       $17,639.00
                            2012                                         $8,888.00
                            2011                                       $11,865.00
                            TOTAL                                      $82,397.47
                                [New Mexico Legislative Council Service, 6/15/18]

NOTE: The above per diem includes what was earned for attending ALEC. Not including ALEC, Herrell earned
$79,952.47 in per diem.

2011 – 2018: Herrell Earned $13,704.87 In Mileage Reimbursements

In addition to her taxpayer-funded per diem, Herrell also received $13,704.87 in mileage reimbursements from the
New Mexico House of Representatives.
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 16 of 140

                                             YVETTE HERRELL (NM -02) RESEARCH BOOK | 15


                                     Herrell Mileage Reimbursements
                         Year                    Mileage Reimbursements
                         2018                                         $240.89
                         2017                                         $852.79
                         2016                                         $954.72
                         2015                                         $799.25
                         2014                                       $1,926.40
                         2013                                       $4,553.90
                         2012                                       $2,608.51
                         2011                                       $1,768.41
                         TOTAL                                     $13,704.87
                [New Mexico Legislative Council Service, 6/15/18]

2011 – 2015: Herrell Received An Additional $4,206.07 In Other Reimbursements

                                      Herrell Other Reimbursements
 Year     Voucher Line Description    Name of Meeting                         Reimbursement Amount
 2015     Mileage;air;txi;pkg         ALEC                                                    $632.36
 2014     Mileage;airfare;pkg         ALEC Annual Meeting                                   $1,226.11
 2013     Parking, Miles              SNPS – ALEC                                             $141.32
 2012     Reg, Airfare, Taxi, Mil     ALEC                                                  $1,035.91
 2011     Reg., Air, Bag, Taxi, Pr    ALEC 2012 State & Nation Policy Summit                $1,170.37
                                                                        TOTAL               $4,206.07
                            [New Mexico Legislative Council Service, 6/15/18]

Herrrell Took $X Over

Herrell Took Money From The Payday Lending Industry And Then Voted To Kill Two
Bills Capping Interest Rates

2013 – 2015: Herrell Received $1,100 From The Payday Lending Industry

2013 – 2015: Herrell Received $1,100 From The Payday Lending Industry. “‘Honestly, I don't ever think,
“There's Mr. So-and-So and his company gave me money,”’ said Rep. Yvette Herrell, R-Alamogordo. Herrell
chairs the House Regulatory and Public Affairs Committee the body that tabled the two interest-cap bills on a
party-line vote. A check of campaign finance records show storefront lending companies and affiliated associations
have given $2,650 since early 2013 to three of the four GOP lawmakers on the House Regulatory and Public
Affairs Committee. Rep. Nora Espinoza of Roswell received the most $1,300 with $1,100 to Herrell and $250 to
Rep. James Smith of Sandia Park. No contributions went to Wooley, the records show.” [New Mexico In Depth,
2/6/15]

2015: Herrell Voted To Block Two Democratic Bills That Would Have Capped Interest Rates At 36 Percent

Herrell, Chair Of The House Regulatory And Public Affairs Committee, Voted To Block Two Democratic
Bills That Would Have Capped Interest Rates At 36 Percent. “Republicans closed ranks Wednesday to block
two bills by Democrats that would have capped interest rates on loans at 36 percent a year. Members of the House
Regulatory and Public Affairs Committee tabled both measures on 4-3, party-line votes.” [Santa Fe New Mexican,
2/4/15; House Standing Committees, 52nd Legislature First Session, published 2/9/15]
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 17 of 140

                                              YVETTE HERRELL (NM -02) RESEARCH BOOK | 16
    Herrell: “I Personally Do Not Think The 36 Percent Cap Is The Right Fix.” “The committee chairwoman,
    Rep. Yvette Herrell, R-Alamogordo, then took the unusual step of announcing that she was amenable to
    reviving debate after the storefront loan industry offers a bill of its own to lessen public concerns about
    predatory lending. ‘I personally do not think the 36 percent cap is the right fix,’ Herrell said after industry
    members testified that they could not turn a profit on small loans with that limitation.” [Santa Fe New Mexican,
    2/4/15]

    Herrell Denied That Lobbyist Bought Votes For Bills To Cap Interest Rates, Or In General. “A who's
    who of lobbyists watched on Wednesday as Republicans on a legislative committee shelved two bills that
    would cap what storefront lenders can charge people in need of cash for loans. […] The powerhouse lobbyists
    were hired by the lending industry that was targeted by the legislation. And their presence Wednesday
    afternoon offers a glimpse into the mechanics of how the Roundhouse works, the role of lobbyists and the
    amount of money that sometimes lubricates the legislative process. […] ‘Honestly, I don't ever think, 'There's
    Mr. So-and-So and his company gave me money,'‘ said Rep. Yvette Herrell, R-Alamogordo. Herrell chairs the
    House Regulatory and Public Affairs Committee the body that tabled the two interest-cap bills on a party-line
    vote.” [Farmington Daily Times, 2/6/15]

A Year Before Voting To Block Bill To Cap Interest Rates, Herrell Drafted A Bill To Cap Loans At 25%.
“Last year, Alamogordo's very own Yvette Herrell, R-Otero County, drafted HB199, a bill to cap interest rates on
title loans at no more than 25 percent. Last week, Ms. Herrell did an about-face and opposed the proposed cap on
loans. She teamed up with fellow Republicans to block the legislation in her role as chair of the House Regulatory
and Public Affairs Committee just three weeks after attending a Legislative Prayer Breakfast in Alamogordo.” [Las
Cruces Sun-News, Josh Grider Op-Ed, 2/12/15]

2015: Herrell Reportedly Said She Wanted To See Legislation Written By The Payday Lending Industry

Herrell Reportedly Said She Wanted To See Legislation Written By The Payday Lending Industry.
“Storefront lending companies and affiliated associations gave nearly $140,000 to New Mexico public officials and
political action committees in 2013 and 2014, according to an analysis of data from the New Mexico Secretary of
State's office. […] So far, bills to cap interest rates have stalled in both House and Senate legislative committees.
Rep. Yvette Herrell, the Republican chairwoman of the House Regulatory and Public Affairs committee, which
rejected two rate-cap bills, said earlier this month she wanted to see legislation written by the industry.” [New
Mexico In Depth, 2/16/15]

Herrell Is Already Buddying Up To The Most Extreme Politicians In Washington

Herrell Was Endorsed By The House Freedom Caucus And Received Donations From Both The House
Freedom Fund And One Of Its Founding Members Jim Jordan

April 2018: The House Freedom Fund Endorsed Herrell And Donated $5,000 To Her Campaign

The House Freedom Fund Endorsed Herrell. “The House Freedom Fund, ‘financed by hard-right conservatives
in Congress' House Freedom Caucus,’ has endorsed state Rep. Yvette Herrell (R). ‘Herrell is competing against
former Hobbs Mayor Monty Newman (R)’ for Rep. Steve Pearce's (R) seat. ‘Pearce,’ who is running for governor,
‘has been a Freedom Caucus member and a regular contributor to the’ House Freedom Fund.” [National Journal
Hotline, 4/12/18]

The House Freedom Fund Donated $5,000 To Her Campaign. According to the Federal Election Commission,
the House Freedom fund donated $5,000 to Yvette4Congress on April 17, 2018. [FEC.gov, 4/17/18]

May 2018: Mark Meadows Endorsed Herrell
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 18 of 140

                                              YVETTE HERRELL (NM -02) RESEARCH BOOK | 17
May 2018: Mark Meadows Endorsed Herrell In The 2018 Election. “BREAKING: Yvette Herrell Endorsed by
US Rep. Mark Meadows-- ‘Yvette Herrell is the candidate in New Mexico’s 2nd Congressional District that
possesses the courage, dedication, and principles that are resonating with conservatives.’ -said Rep. Mark Meadows
(R-NC) #nmpol.” [Yvette Herrell via Twitter, 5/31/18]

May 2018: Jim Jordan Endorsed Herrell And Donated $2,000 To Her Campaign

Jordan Endorsed Herrell In The 2018 Election. “BREAKING: Yvette Herrell Endorsed by US Rep. Jim Jordan-
- ‘I am excited and proud to endorse Yvette Herrell as she seeks to represent New Mexico’s 2nd Congressional
District,’ said Rep. Jim Jordan. ‘Yvette is a proven conservative who is not afraid to fight for the principles of
limited government and fiscal responsibility originally envisioned by our Founding Fathers. I look forward to
having an ally like Yvette Herrell in the House of Representatives.’ ” [Yvette Herrell for Congress via Facebook,
posted 5/25/18]

    Jordan’s Campaign Donated $2,000 To Herrell. According to the Federal Election Commission, Jim Jordan
    for Congress donated $2,000.00 through the House Freedom Fund to Yvette4Congress on May 31, 2018.
    [FEC.gov, 5/31/18]

Which Isn’t A Surprise, Given Her Relationship With The Conservative Group ALEC

Herrell Spent $6,651.07 Of Taxpayer Dollars To Attend Meetings Of ALEC, The “Conservative, Corporate-
Backed Lobbying Organization” Supported By The Koch Brothers

2011 – 2015: Herrell Spent $6,651.07 To Attend ALEC On The Taxpayer’s Dime

                                  Herrell ALEC Per Diem and Reimbursements
 Year     Voucher Line Description Name of Meeting                                 Reimbursement Amount
 2015     Mileage;airfare;pkg            ALEC Annual Meeting                                     $1,226.11
 2015     Per Diem                       ALEC Annual Meeting                                       $825.00
 2014     Parking, Miles                 SNPS – ALEC                                               $141.32
 2014     Per Diem                       SNPS – ALEC                                               $825.00
 2013     Reg, Airfare, Taxi, Mil        ALEC                                                    $1,035.91
 2013     Per Diem                       ALEC                                                      $795.00
 2012     Reg., Air, Bag, Taxi, Pr       ALEC 2012 State & Nation Policy Summit                  $1,170.37
 2011     Mileage;air;txi;pkg            ALEC                                                      $632.36
                                                                          TOTAL                  $6,651.07
                                 [New Mexico Legislative Council Service, 6/15/18]

ALEC Was A “Conservative, Corporate-Backed Lobbying Organization” Supported By The Koch Brothers

Think Progress: ALEC Was A “Conservative, Corporate-Backed Lobbying Organization.” “Oil giant
ExxonMobil will not be renewing its membership to the American Legislative Exchange Council (ALEC), a
conservative, corporate-backed lobbying organization known for giving lawmakers template legislation. ALEC also
has a long history of pushing laws that would undermine environmental protections and clean energy.” [Think
Progress, 7/12/18]

The Hill: ALEC Was Supported By The Koch Brothers. “ALEC, which has been supported by conservative
billionaire brothers Charles and David Koch, does not itself lobby the federal government. Instead, the group’s
corporate members use it to push mostly state legislators on various policy matters, often through the use of model
legislation to be proposed in statehouses.” [The Hill, 7/12/18]
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 19 of 140

                                               YVETTE HERRELL (NM -02) RESEARCH BOOK | 18

2014: ALEC Named Herrell “State Chair Of The Year”

2014: ALEC Named Herrell “State Chair Of The Year.” “New Mexico state Rep. Yvette Herrell, R-
Alamogordo, chairwoman of the state branch of the probusiness American Legislative Exchange Council was
named ALEC's ‘state chair of the year’ on Thursday. ‘Rep. Herrell is an incredible ALEC partner in New Mexico,’
said Barbara Cegavske, the head of ALEC's state chair group. ‘Her tireless effort to promote limited government,
free markets and federalism principles serve as a model for all state chairs.’ Herrell said in a statement that she was
grateful for the recognition. [Albuquerque Journal, 8/1/14]

2014: Herrell Served As The ALEC New Mexico Public Sector State Chairwoman

Herrell Served As The ALEC New Mexico Public Sector State Chairwoman. COMMENTARY: “Yvette
Herrell is a New Mexico state representative and the American Legislative Ex-change Council New Mexico public
sector state chairwoman.” [Roll Call, Yvette Herrell, 9/18/14]

Herrell Sponsored Legislation Supported By ALEC And Modeled Off Its Legislative Guides

2014: Herrell Introduced A Bill For A Task Force To Study The Transfer Of Federal Lands Back To New
Mexico, Which Progress Now Said Was “Straight Out Of The ALEC Handbook”

Herrell Introduced A Bill For A Task Force To Study The Transfer Of Federal Lands Back To New Mexico.
“Rep. Yvette Herrell from Otero County again put forth a bill to create a task force to study the idea of federal lands
being transferred back to New Mexico.” [Ruidoso News, 2/27/14]

    Progress Now Said The Bill Was “Straight Out Of The ALEC Handbook.” “Rep. Yvette Herrell’s (R) HB
    102, ‘Creating the Transfer of Public Lands Task Force’ is straight out of the ALEC handbook for rookie
    legislators. HB102 recommends a task force to study the transfer of federal public lands to the state and
    designates appointment authority to the task force to ensure a Republican super-majority of members in a state
    with a majority Democratic registration and Democratic-controlled legislature.” [ProgressNowNM, 2/3/14]

2013: Herrell Co-Sponsored Legislation Proposing The Transfer Of Millions Of Acres Of Federal Public
Lands To New Mexico, Which Was Supported By ALEC

Herrell Co-Sponsored Legislation Proposing The Transfer Of Millions Of Acres Of Federal Public Lands To
New Mexico. “Federal public lands: In what has to be one of the most ambitious and longest-shot bills introduced
so far this session, Rep. Yvette Herrell, R-Alamogordo, and Sen. Richard C. Martinez, D-Espacola, are co-
sponsoring HB 292, which proposes transferring millions of acres of federal public lands -- Forest Service and
Bureau of Land Management lands -- within New Mexico to the state.” The bill was not voted on in the House.
[Las Cruces Sun-News, 1/29/13; HB 292, 2013 Regular Session, accessed 6/8/18]

    The Bill Would Exclude National Parks And Monuments And Lands Held In Trust For Tribes And
    Pueblos. “The bill excludes national parks and monuments, wilderness areas and lands held in trust for tribes
    and pueblos. It would establish a task force to oversee the land transfer and outlines the division of funds from
    selling any of the public land. The bill specifically protects the ‘rights, claims or privileges of New Mexico's
    historic land grants.’ ” [Las Cruces Sun-News, 1/29/13]

    Herrell’s Bill Was Supported By ALEC. “This movement advocating for the transfer of western public lands
    began in Utah in 2012. Utah State Representative Ken Ivory introduced and Governor Gary Herbert signed
    into law HB148— ‘Transfer of Public Lands Act’—which has subsequently become ALEC model policy for
    other state legislators to use as an example. Since the movement began in Utah, legislation has been popping up
    across the country: […] New Mexico introduced a bill (HB292) that would have created a Public Lands
    Transfer Task Force which would have deﬁned public lands to be transferred from the federal government to
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 20 of 140

                                               YVETTE HERRELL (NM -02) RESEARCH BOOK | 19
    the state and developed a mechanism for the transfer of federal public land to the state.” [American Legislative
    Exchange Council, 6/6/13]

Herrell Made It Clear That She Won’t Stand Up To President Trump

Herrell: “I’ve Been On That Trump Train Since Day 1 Of His Announcement”

Herrell: “I’ve Been On That Trump Train Since Day 1 Of His Announcement.” “‘I've been on that Trump
train since Day 1 of his announcement,’ state Rep. Yvette Herrell said Saturday as she addressed the audience of
about 650 at the Embassy Suites hotel in Albuquerque.” [Albuquerque Journal, 2/24/18]

Herrell Said She Thought People Were Happy With The Trump Administration And That She Planned On
Supporting Trump’s Agenda

Herrell Said She Thought People Were Happy With The Trump Administration And That She Planned On
Supporting Trump’s Agenda. “Herrell hopes to energize voters, saying that she believes people are happy with
what they are seeing coming out of the Trump Administration, and that she plans on supporting the President's
agenda. Herrell said she has 28 legislators supporting her, there is not a single legislator in Congress who has that
many supporters.” [Cibola Citizen, 4/4/18]

Herrell: “I Strongly Support The President, And I Think He’s Doing A Marvelous Job”

Herrell: “I Strongly Support The President, And I Think He’s Doing A Marvelous Job.” “Herrell campaigned
as a strong ally of Trump and a staunch supporter of his signature effort to build a wall along the border. ‘I strongly
support the president, and I think he's doing a marvelous job,’ she told The Associated Press after winning the GOP
nomination Tuesday.” [Associated Press, 6/6/18]

Herrell Failed To Follow State Financial Disclosure Requirements For Five Years

Herrell Failed To Disclose Nearly Half-A-Million In Income From The State Of New Mexico To Her Real
Estate Company On Five Years Of State Financial Disclosure Statements

Herrell Failed To Disclose Nearly Half-A-Million In Income From Her Real Estate Company On State
Financial Disclosure Statements. “A New Mexico GOP state lawmaker and congressional candidate failed to
disclose that her real estate company earned nearly a half-million dollars in contracts with two state agencies over
five years, according to an analysis of campaign finance disclosure records by The Associated Press.” [Associated
Press via US News, 4/6/18]

    Herrell’s Company Took In $440,000 By Renting Property To Two New Mexico Departments. “The
    review of documents by the AP found Rep. Yvette Herrell's company, Herrell Properties, took in $440,000 by
    renting property to the New Mexico Taxation and Revenue Department and New Mexico Environment
    Department since 2013.” [Associated Press via US News, 4/6/18]

    Herrell Did Not Disclose That Income, Despite State Law Requiring Lawmakers Who Provide “Goods
    And Services In Excess Of $5,000” To Disclose The Income Annually. “However, Herrell, R-Alamogordo,
    did not disclose that income on ethics disclosure statements, but listed herself as the company's owner,
    according to public documents reviewed by the AP. […] State law requires lawmakers who provide ‘goods and
    services in excess of $5,000’ from state agencies report the income annually to the state secretary of state's
    office. Anyone who ‘knowingly and willfully’ violates the state's financial disclosure act faces a $1,000 fine or
    a year in jail. The secretary of state's office also can impose fines up to $5,000 and send the case to an
    independent arbitrator to resolve disclosure disputes.” [Associated Press via US News, 4/6/18]
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 21 of 140

                                              YVETTE HERRELL (NM -02) RESEARCH BOOK | 20


Herrell Said She Had Never Personally Been Paid By Or Collected Any Income From The State Of New
Mexico. “In a statement, Herrell said she has always diligently submitted the necessary paperwork required by the
secretary of state's office and other entities since becoming an elected lawmaker in 2011. ‘While I am a partner in a
company that has owned real estate in which the state leased, I have never personally been paid by or collected any
monies from the state of New Mexico,’ Herrell said. Herrell said the secretary of state's office has never brought up
any irregularities about her disclosures since she's been a lawmaker.” [Associated Press via US News, 4/6/18]

Herrell Said The News Of The Nondisclosure Was Orchestrated By Monty Newman, Her Republican
Primary Opponent

Herrell Said The News Of The Nondisclosure Was Orchestrated By Monty Newman, Her Republican
Primary Opponent. “Herrell said news of the nondisclosures were an "an attack on my moral character"
orchestrated by a political consultant of Hobbs businessman Monty Newman, one of her opponents in the
Republican primary for the open congressional seat.” [Associated Press via US News, 4/6/18]

Herrell Said She Was Told By The Secretary Of State’s Office She Did Not Have To Change The Way She
Disclosed Assets

Herrell Said She Was Told By The Secretary Of State’s Office She Did Not Have To Change The Way She
Disclosed Assets. “‘It was indeed fake news. I've always complied with the Secretary of State. This is a family
partnership. It was gifted to my sister and myself,’ she said. Herrell said she had discussed the matter with the
Secretary of State's office and was told she did not have to change the way she disclosed property or reporting
income. ‘Incidentally, we don't even have these properties anymore,’ she said. ‘This was nothing more than an
attack on my character.’ ” [Los Alamos Monitor, 4/10/18]

The Albuquerque Journal’s Editorial Board Said Herrell’s Failure To Disclose The Income Was “Pretty
Egregious” And That Her Response To The Charges Was “Disingenuous At Best”

Albuquerque Journal Editorial Board: Herrell’s Failure To Disclose Income From Her Real Estate
Company Was “Pretty Egregious.” EDITORIAL: “It’s not as outrageous as the scam perpetrated on taxpayers by
former Democratic state Sen. Phil Griego – who pushed for the sale of a state-owned building, pocketed a $50,000
real estate commission and is now serving time in prison. But it is nevertheless pretty egregious. The ‘it’ is
$440,000 in rent state Rep. Yvette Herrell’s real estate company has collected from two state agencies since 2013.
There’s no prohibition against that, but here’s the problem: Herrell – who is seeking the Republican nomination for
the U.S. Congressional seat in southern New Mexico – didn’t disclose that income on ethics disclosure statements
during her tenure in the Legislature.” [Albuquerque Journal, Editorial Board, 4/13/18]

Albuquerque Journal Editorial Board: Herrell’s Response To The Charges That She Had Never “Personally
Been Paid By Or Collected Any Monies From The State” Was “Disingenuous At Best.” EDITORIAL: “For
her to say she didn’t disclose that income because she has never ‘personally been paid by or collected any monies
from the state’ is disingenuous at best. It’s a little like someone trying to make the case that purchasing something
online isn’t the same as shopping, because she never went into a bricks and mortar store.” [Albuquerque Journal,
Editorial Board, 4/13/18]
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 22 of 140

                                               YVETTE HERRELL (NM -02) RESEARCH BOOK | 21

Key Visuals
Video

Herrell: “Let’s Get God Back In The Dialogue.” VIDEO: “Let’s get God back in the dialogue. Let’s stop
allowing the media, and Hollywood, and pop culture, and the government to tell us how to raise our kids and live
our lives.” [Yvette Herrell for Congress via Facebook, posted 2/26/18] (02:05 - 02:20)

Herrell: “Because Of My Involvement In The State Legislature I’ve Got Great Relationships In
Washington.” VIDEO: “I feel, as the only state representative going in with legislative experience, understanding
the nuances of the district, the challenges we face, whether it’s industry, education, individually, I think that really
gives me a leg up. And, because of my involvement in the state legislature I’ve got great relationships in
Washington, D.C. You know the House Freedom Fund endorsed me and that’s the arm of the freedom caucus
[cross talk] I’ve worked with those guys before and so I feel as though I can kind of hit the ground running and then
understanding where New Mexico is and what’s important for us is very vital to this race.” [KSVP – Good Morning
Artesia, 5/15/18] (04:14 – 04:49)

Herrell: “We Should Eliminate The Public Education Department.” “I really want to support the President in
the area of getting more government out of the way, getting the government out of the way of educating. And he
has mentioned that when he campaigned that he wanted to back off from the federal government having such a
hand in local education systems and I fully feel the same way on the state level that perhaps we should eliminate the
public education department and let the control be given back to the school boards, where budget, curriculum
decisions can be made where we can see a much broader and more involved community effort.” [KSVP – Good
Morning Artesia, 5/15/18] (05:08 – 05:38)

Herrell Supported Teachers Carrying Weapons In Schools. VIDEO: “We need to allow concealed carry for
personnel, teachers, to be at the schools and other places. These gun free zones are not gun free for the shooter.”
[KRWGnews via YouTube, posted 2/21/18] (27:15 – 27:24)

Herrell Said It Might Be A “Great Idea” To Explore Expanding Background Checks. VIDEO: “We have to
protect the Second amendment, I mean that is a right, not a privilege. I think the idea of possibly looking in to
expanding background checks might be a great idea. But really where it needs to start is at home.” [KRWGnews via
YouTube, posted 2/21/18] (27:02 – 27:15)

Herrell Said Border Security Was A Big Issue In New Mexico. VIDEO: “I think in New Mexico, obviously
education is a biggie, but also the border security is a big issue, especially when we’re over on the west side of the
state, because the border’s so close. And people are wanting to ensure that we’re protecting Americans first. [KSVP
– Good Morning Artesia, 5/15/18] (07:44 – 07:57)

Herrell: “Let’s Build A Wall And Secure Our Borders.” VIDEO: “And let’s build a wall and secure our
borders.” [Yvette Herrell for Congress via Facebook, posted 2/26/18] (01:57 – 02:02)

Herrell Said She Supported Building The Wall. VIDEO: “I definitely support building the wall. I think that’s
just key in terms of securing the border security and helping with the immigration issue. That’s something that
President Trump has talked about, something I certainly stand for.” [KRWGnews via YouTube, posted 2/21/18]
(08:47 – 09:00)

Herrell Was Supportive Of Guest Worker Programs. VIDEO: “A big issue that does come forward, and this is
one I really want to work on especially as it relates to helping not just our Ag. Industry but all industries. You
know, this guest worker program, we are not sufficient in producing to our full potential as it relates to dairy,
produce, ag, because we don’t have the workers available. And I believe we can work continuously with Chairman
Goodlatte who has started working and improving on the guest worker program – but we need to do it in a way that
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 23 of 140

                                              YVETTE HERRELL (NM -02) RESEARCH BOOK | 22
we can maybe look at it regionally, because different industries, different states require and have different needs.
And so that’s something very important because here we have, you know, two percent of Americans are producing
one-hundred percent of the food. So we need to ensure that we’re giving them every opportunity to produce to their
full potential.” [KSVP – Good Morning Artesia, 5/15/18] (07:57 – 08:44)

Herrell: “We Can’t Let Short-Term Fixes Like DACA Become Long-Term Solutions.” VIDEO: “We have to
protect New Mexico from becoming a sanctuary state. We can’t let short-term fixes like DACA become long-term
solutions, because it doesn’t work that way. We need a Congress that’s going to act and take action. We need to
give the border patrol the tools they need but we also need to be looking at the laws that are on the book and
enforcing them. And it has become such a huge issue and it’s become more divisive than it is uniting us. It’s
something we have to address. We cannot afford as a state or a nation to pay for the medical, the schooling, and
other necessities that illegals are taking away from our taxpayers and from our veterans more importantly.”
[KRWGnews via YouTube, posted 2/21/18] (20:17 – 20:55)

Herrell: “I Support Right-To-Work.” VIDEO: “And speaking of business, let’s just set this straight. I support
right-to-work. I voted for the bill in House committee, but when we put a minimum wage on it, that is not a good
bill. And you don’t use business owners as pawns to get work done in New Mexico.” [Yvette Herrell for Congress
via Facebook, posted 2/26/18] (01:06 – 01:24)

Herrell: “I Really Want To Support The President In The Area Of Getting More Government Out Of The
Way, Getting The Government Out Of The Way Of Educating.” VIDEO “I really want to support the President
in the area of getting more government out of the way, getting the government out of the way of educating. And he
has mentioned that when he campaigned that he wanted to back off from the federal government having such a
hand in local education systems and I fully feel the same way on the state level that perhaps we should eliminate the
public education department and let the control be given back to the school boards, where budget, curriculum
decisions can be made where we can see a much broader and more involved community effort. [KSVP – Good
Morning Artesia, 5/15/18] (05:08 – 05:38)

Herrell Said The Republican Tax Scam “Has Been Completely Helpful For The Country.” VIDEO: “I think
that the new tax reform package has been completely helpful for the country. And we’ve seen great opportunities in
New Mexico just because business reinvests in business. This is giving people a bigger paycheck.” [KRWGnews
via YouTube, posted 2/21/18] (38:16 – 38:27)
Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 24 of 140

                          YVETTE HERRELL (NM -02) RESEARCH BOOK | 23




Personal & Professional
        History
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 25 of 140

                                              YVETTE HERRELL (NM -02) RESEARCH BOOK | 24

Biography
    This section provides background information on Herrell’s personal life, including education,
    personal finances, criminal and civil record, and other areas. Searches were conducted with various
    local media in New Mexico, media outlets including the Alamogordo Daily News, Albuquerque
    Journal, and Las Cruces Sun-News, as well as a number of other online resources, including Lexis-
    Nexis.

Birth Date

Herrell Was Born In Ruidoso And Grew Up In The Village Of Cloudcroft In New Mexico

Herrell Was Born In Ruidoso And Grew Up In The Village Of Cloudcroft In New Mexico. “She was born in
Ruidoso and grew up in the Village of Cloudcroft where she learned how to be an entrepreneur from her father, past
county commissioner Tommy Herrell.” [Alamogordo Daily News, 10/20/16]

Herrell Grew Up In New Mexico’s 2nd Congressional District And Lived In Alamogordo For 25 Years

Herrell Lived In Alamogordo For 25 Years. “‘I’ve lived in Alamogordo for 25 years.” [Alamogordo Daily News,
7/11/17]

Herrell Was Raised In New Mexico’s 2nd Congressional District. “‘I was born in Ruidoso but I lived in
Alamogordo until I was about 5 years-old and then we moved to Cloudcroft where I attended all of my school
years. My dad opened up a real estate office up there, the very first one in Cloudcroft,’ Herrell said.” [Alamogordo
Daily News, 10/20/16]

Education

Herrell Received A Legal Secretarial Degree From ITT Business School

Herrell Attended ITT Business School. “Yvette Herrell attended ITT business school in Boise, Idaho where she
studied in the legal secretarial program.” [Alamogordo Daily News, 7/11/17]

Herrell Received A Legal Secretarial Degree. “I did leave for a while to go to Boise, Idaho to get my legal
secretarial degree then moved back to Alamogordo.” [Alamogordo Daily News, 7/11/17]

Herrell Took Some Classes At New Mexico State University. “She also attended some classes at New Mexico
State University.” [Alamogordo Daily News, 7/11/17]

Criminal Record

Herrell Was Given Two Warnings For Speeding In Otero County

Herrell Was Given Two Warnings For Speeding In Otero County. According to records received from the
Otero County Administration, Herrell received citations for speeding in Otero County on both October 16, 2014
and May 17, 2018. [Otero County Administration, police citations, received 6/12/18]

NOTE: A copy of the two citations is saved on the DCCC Research Drive in the folder for FOIA for Otero County
police records.
           Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 26 of 140

                                               YVETTE HERRELL (NM -02) RESEARCH BOOK | 25

Political Donations

2008 – 2016: Herrell Donated $5,030.00 To Federal Candidates

2008 – 2016: Herrell Donated $5,030.00 To Federal Candidates. According to an individual contribution search
of the FEC, Herrell and her state campaign committee donated $5,030.00 to several federal candidates from 2008 to
2016. [FEC.gov, individual contributions search, accessed 7/16/18]

                                       Yvette Herell Federal Contributions

  Date          Contributor                     Committee Name                        Total Contributions
             Friends of Yvette
 5/10/16     Herrell              People for Pearce                                                     $500.00
 8/3/15      Yvette Herrell       People for Pearce                                                     $900.00
 10/17/14    Rep Yvette Herrell   Allen Weh for Senate                                                  $975.00
             Friends of Yvette
 9/2/14      Herrell              People for Pearce                                                      -$25.00
             Friends of Yvette
 9/29/14     Herrell              People for Pearce                                                    $1,000.00
 9/7/12      Yvette Herrell       Janice Arnold-Jones for Congress                                      $250.00
             The Honorable        Republican Campaign Committee of New Mexico
 4/29/11     Yvette Herrell                                                                             $250.00
 10/27/09    Yvette Herrell       Republican Campaign Committee of New Mexico                           $180.00
 3/31/08     Stella Herrell       Aubrey Dunn for Congress                                             $1,000.00
                                                  TOTAL CONTRIBUTIONS                                 $5,030.00
                                                      [FEC.gov, individual contribution search, accessed 7/16/18]

2010 – 2016: Herrell Donated $22,412.91 To State-Level Candidates, Including $2,291.11 To Her Own State
Representative Campaign

NOTE: Contribution data before 2004 was not available.

                                           Herrell State Contributions
            Date     Recipient                             Office                   Party        Contribution
      2018, 2012     Republican Party of Otero County      N/A                      N/A              $1,355.00
            2018     David Cheek                           State Representative     Republican       $1,000.00
            2018     J. Britt Snyder                       County Sheriff           Republican          $50.00
            2018     Jackey Chatfield                      State Representative     Republican       $1,000.00
            2018     Lisa Shin                             State Representative     Republican       $1,000.00
            2018     Martin R. Zamora                      State Representative     Republican         $500.00
            2018     Michael Meyer                         State Representative     Republican       $1,000.00
            2018     Rachel Black                          State Representative     Republican       $1,000.00
            2018     Republican Party of Chaves County     N/A                      N/A                 $50.00
            2018     Republican Party of Eddy County       N/A                      N/A                 $96.80
            2016     A Blair Dunn                          State Senator            Republican       $1,000.00
            2016     Christina Hall                        State Representative     Republican       $1,000.00
     2016, 2014,
            2012 Kelly Fajardo                               State Representative   Republican        $2,800.00
            2016 Nora Espinoza                               Secretary of State     Republican        $1,000.00
            2016 Sarah Maestas Barnes                        State Representative   Republican          $750.00
          Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 27 of 140

                                                YVETTE HERRELL (NM -02) RESEARCH BOOK | 26

        2016, 2012   William 'Bill' Rehm                    State Representative     Republican     $650.00
              2014   Dianna Duran                           Secretary of State       Republican     $500.00
              2014   Neal Hooks                             State Representative     Republican   $1,000.00
              2014   Tommie Herrell                         County Commissioner      Republican   $1,000.00
              2012   Bob Wooley                             State Representative     Republican     $300.00
              2012   Charles Miller                         State Representative     Republican     $500.00
              2012   David Chavez                           State Senator            Republican     $300.00
              2012   David Gallegos                         State Representative     Republican     $250.00
              2012   Dianne Hamilton                        State Representative     Republican     $750.00
              2012   Dolores Connor                         County Clerk             Republican     $100.00
              2012   Erica Landry                           State Representative     Republican     $500.00
              2012   RoxeAnne Esquibel                      District Attorney        Republican     $100.00
              2012   Thomas Anderson                        State Representative     Republican     $500.00
              2010   Republican Women of Otero County                                                $70.00
              2010   Yvette Herrell                   State Representative     Republican         $2,291.11
                                                                                  TOTAL:         $22,412.91
           [New Mexico Campaign Finance Information System, Individual Contribution Search, accessed 7/16/18]

NOTE: A detailed spreadsheet with Herrell’s contribution history, including links to each contribution, is saved on
the DCCC Research drive.


Personal Finance
    In 2018, Herrell had an estimated net worth of between $381,015 and $1,040,000. ,

    According to Herrell’s federal personal financial disclosures, her annual unearned income was
    between $42,711 and $131,600. Herrell also earned $100,308.41 from the New Mexico House of
    Representatives. Herrell’s assets totaled between $381,015 and $1,040,000 and she had no liabilities.

Herrell’s Federal Personal Financial Disclosure Summary

NOTE: For detailed descriptions of Herrell’s personal financial disclosures by year, see Appendix I – Personal
Financial Disclosures.

                                          Herrell Federal PFD Toplines
 Year       Earned          Asset Value           Unearned Income          Transactions            Liabilities
            Income       MIN         MAX          MIN        MAX         MIN        MAX         MIN        MAX
 2018        $25,000    $381,015   $1,040,000     $42,711   $131,600      n/a        n/a        None        None
 2017        $52,000    $454,017   $1,190,000     $57,713   $181,800      n/a        n/a        None        None
 2016        $25,378    Unknown      Unknown      $57,713   $181,800      n/a        n/a      Unknown    Unknown
 [Herrell 2018 Public Financial Disclosure Report, filed 5/15/18; Herrell 2017 Public Financial Disclosure Report,
                                                   filed 9/1/17]

NOTE: Data on Herrell from 2016 was gleaned from her personal financial disclosure filed in 2017.

Taxpayer-Funded Salaries
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 28 of 140

                                             YVETTE HERRELL (NM -02) RESEARCH BOOK | 27

2011-2018: Herrell Received $100,308.41 As A Member Of The New Mexico Legislature

NOTE: See Appendix VI – Office & Travel Expenditures for a detailed breakdown of Herrell’s taxpayer-funded
mileage, per diem, and reimbursements.

NOTE: Copies of all primary source documents from the New Mexico State Legislature are linked here.

2011 – 2018: Herrell Earned A Total Of $82,937.47 In Taxpayer-Funded Salary, Given As Per Diem

Over her 8 years in the New Mexico House of Representatives, Herrell has received a total of $82,937.47 in
taxpayer-funded salary, given as per diem. Legislators in New Mexico do not receive a salary separate from their
per-diem.

                                               Herrell Per Diem
                           Year                   Per Diem
                           2018                                         $4,830.00
                           2017                                       $11,300.47
                           2016                                         $7,019.00
                           2015                                       $11,385.00
                           2014                                         $9,471.00
                           2013                                       $17,639.00
                           2012                                         $8,888.00
                           2011                                       $11,865.00
                           TOTAL                                      $82,397.47
                               [New Mexico Legislative Council Service, 6/15/18]

NOTE: The above per diem includes what was earned for attending ALEC. Not including ALEC, Herrell earned
$79,952.47 in per diem.

2011 – 2018: Herrell Earned $13,704.87 In Mileage Reimbursements

In addition to her taxpayer-funded per diem, Herrell also received $13,704.87 in mileage reimbursements from the
New Mexico House of Representatives.

                                    Herrell Mileage Reimbursements
                           Year                 Mileage Reimbursements
                           2018                                           $240.89
                           2017                                           $852.79
                           2016                                           $954.72
                           2015                                           $799.25
                           2014                                         $1,926.40
                           2013                                         $4,553.90
                           2012                                         $2,608.51
                           2011                                         $1,768.41
                           TOTAL                                      $13,704.87
                               [New Mexico Legislative Council Service, 6/15/18]

2011 – 2015: Herrell Received An Additional $4,206.07 In Other Reimbursements

                                        Herrell Other Reimbursements
 Year     Voucher Line Description      Name of Meeting                               Reimbursement Amount
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 29 of 140

                                            YVETTE HERRELL (NM -02) RESEARCH BOOK | 28

 2015     Mileage;air;txi;pkg        ALEC                                                             $632.36
 2014     Mileage;airfare;pkg        ALEC Annual Meeting                                            $1,226.11
 2013     Parking, Miles             SNPS – ALEC                                                      $141.32
 2012     Reg, Airfare, Taxi, Mil    ALEC                                                           $1,035.91
 2011     Reg., Air, Bag, Taxi, Pr   ALEC 2012 State & Nation Policy Summit                         $1,170.37
                                                                        TOTAL                       $4,206.07
                               [New Mexico Legislative Council Service, 6/15/18]

NOTE: For details on the per diem, mileage, and reimbursements Herrell received involving ALEC, see Political
Career.
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 30 of 140

                                              YVETTE HERRELL (NM -02) RESEARCH BOOK | 29

Political Career
    This section provides an overview of Herrell’s political career, from 2010 to 2018.


                                               Significant Findings

      Only 17 percent of legislation Herrell sponsored was chaptered or signed.

      Herrell spent more than $6 thousand dollar on taxpayer-funded trips to meetings of the conservative,
       partisan organization ALEC.


Sponsorships

Only 17 Percent Of Herrell’s Sponsored Legislation Was Chaptered Or Signed

                                        Herrell Sponsored Legislation
                       Bill Location                  Number Percentage Of Total
                       Action postponed indefinitely         72                  76.60%
                       Chaptered                             10                  10.64%
                       Signed                                 6                   6.38%
                       Chaptered & Signed                    16                 17.02%
                       Vetoed                                 3                   3.19%
                       Pocket Veto                            3                   3.19%
                       Veto & Pocket Veto                     6                   6.38%
                       Total Sponsored                       94
                              [New Mexico Legislature, Sponsor, accessed 6/12/18]

NOTE: See Appendix IV - Sponsorships for the full list of sponsored legislation.

Committees

                                     New Mexico House of Representatives
     Year                                         Standing Committees
        2018 Business & Industry
             State Government, Indian & Veterans Affairs
        2017 Business & Industry

                 State Government, Indian & Veterans Affairs

         2016 Regulatory & Public Affairs (Chair)
              Business and Employment

         2015 Regulatory & Public Affairs (Chair)
                 Business and Employment
 [House Standing Committees, 53rd Legislature Second Session, published 1/12/18; House Standing Committees,
 53rd Legislature First Session, published 1/18/17; House Standing Committees, 52nd Legislature Second Session,
        published 1/20/16; House Standing Committees, 52nd Legislature First Session, published 2/9/15]
         Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 31 of 140

                                              YVETTE HERRELL (NM -02) RESEARCH BOOK | 30
NOTE: Herrell’s committee membership before 2015 was not available through the New Mexico legislature’s
website or through the Wayback Machine.

Partisanship

Herrell Spent $6,651.07 Of Taxpayer Dollars To Attend Meetings Of A Partisan, Conservative Group

2011 – 2015: Herrell Spent $6,651.07 To Attend ALEC On Taxpayers’ Dime

                                       Herrell ALEC Reimbursements
 Year     Voucher Line Description Name of Meeting                                 Reimbursement Amount
 2015     Mileage;airfare;pkg          ALEC Annual Meeting                                       $1,226.11
 2015     Per Diem                     ALEC Annual Meeting                                         $825.00
 2014     Parking, Miles               SNPS – ALEC                                                 $141.32
 2014     Per Diem                     SNPS – ALEC                                                 $825.00
 2013     Reg, Airfare, Taxi, Mil      ALEC                                                      $1,035.91
 2013     Per Diem                     ALEC                                                        $795.00
 2012     Reg., Air, Bag, Taxi, Pr     ALEC 2012 State & Nation Policy Summit                    $1,170.37
 2011     Mileage;air;txi;pkg          ALEC                                                        $632.36
                                                                          TOTAL                  $6,651.07
                                 [New Mexico Legislative Council Service, 6/15/18]

ALEC Was A “Conservative, Corporate-Backed Lobbying Organization” Supported By The Koch Brothers

Think Progress: ALEC Was A “Conservative, Corporate-Backed Lobbying Organization.” “Oil giant
ExxonMobil will not be renewing its membership to the American Legislative Exchange Council (ALEC), a
conservative, corporate-backed lobbying organization known for giving lawmakers template legislation. ALEC also
has a long history of pushing laws that would undermine environmental protections and clean energy.” [Think
Progress, 7/12/18]

The Hill: ALEC Was Supported By The Koch Brothers. “ALEC, which has been supported by conservative
billionaire brothers Charles and David Koch, does not itself lobby the federal government. Instead, the group’s
corporate members use it to push mostly state legislators on various policy matters, often through the use of model
legislation to be proposed in statehouses.” [The Hill, 7/12/18]

Campaigns

Election History

                                        Yvette Herrell Electoral History
  Year                  Office                       Candidates                 Results        Herrell Margin
                                             Yvette Herrell                      48.95%
                U.S. House (NM-02)           Monty Newman                        32.07%
  2018                                                                                             +16.88%
                 Republican Primary          Gavin Clarkson                      12.44%
                                             Clayburn Griffin                     6.54%
                              st
              State House (51 District)      Yvette Herrell (R)                  65.79%
  2016                                                                                             +31.58%
                   General Election          Denise A Lang (D)                   34.21%
                              st
              State House (51 District)
  2016                                       Yvette Herrell                     100.00%          Uncontested
                 Republican Primary
         Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 32 of 140

                                               YVETTE HERRELL (NM -02) RESEARCH BOOK | 31

               State House (51st District)
  2014                                         Yvette Herrell                     100.00%         Uncontested
                    General Election
               State House (51st District)
   2014                                        Yvette Herrell                     100.00%         Uncontested
                   Republican Primary
               State House (51st District)
                                               Yvette Herrell                     100.00%         Uncontested
                    General Election
   2012
               State House (51st District)
                                               Yvette Herrell                     100.00%         Uncontested
                   Republican Primary
               State House (51st District)     Yvette Herrell (R)                  62.92%
   2010                                                                                            +25.84%
                    General Election           Susan C. Medina (D)                 37.08%
               State House (51st District)     Yvette Herrell                      54.23%
   2010                                                                                             +8.46%
                   Republican Primary          Gloria C. Vaughn                    45.77%
[2018 Primary Election, Unofficial Results, 6/5/18; 2016 General Election, Official Results, 11/8/16; 2016 Primary
Election, Official Results, 6/7/16; 2014 General Election, Official Results, 11/4/14; 2014 Primary Election, Official
Results, 6/3/14; 2012 General Election, Statewide Results, 11/6/12; 2012 Primary Election, Statewide Results,
6/5/12; 2010 General Election, Statewide Results, 11/2/10; 2010 Primary Election, Statewide Results, 6/1/10]

2018 Election

Herrell: “Because Of My Involvement In The State Legislature I’ve Got Great Relationships In
Washington”

Herrell: “Because Of My Involvement In The State Legislature I’ve Got Great Relationships In
Washington.” VIDEO: “I feel, as the only state representative going in with legislative experience, understanding
the nuances of the district, the challenges we face, whether it’s industry, education, individually, I think that really
gives me a leg up. And, because of my involvement in the state legislature I’ve got great relationships in
Washington, D.C. You know the House Freedom Fund endorsed me and that’s the arm of the freedom caucus
[cross talk] I’ve worked with those guys before and so I feel as though I can kind of hit the ground running and then
understanding where New Mexico is and what’s important for us is very vital to this race.” [KSVP – Good Morning
Artesia, 5/15/18] (04:14 – 04:49)

Herrell Said She Had Been Working Toward Running For Congress And Wanted To Run Since Before She
Was A State Legislator

Herrell Said She Had Been Working Towards Running For Congress. “She said she has been working towards
her run for Congress.” [Alamogordo Daily News, 7/11/17]

    Herrell: “I’ve Been Wanting To Run For Congress Before Running For The State Legislature Because I
    Knew I Had A Calling.” “‘I’ve been wanting to run for Congress before running for the state legislature
    because I knew I had a calling, I wanted to be engaged and involved,’ Herrell said. ‘Serving in the state
    legislature helped me realize how passionate I was I am to serve the people of New Mexico.’” [Alamogordo
    Daily News, 7/11/17]

    Herrell: “I’ve Enjoyed Working With New Mexicans But I Am Ready To Take The Next Step.” “‘I’ve
    enjoyed working at the state level,’ Herrell said. ‘I’ve enjoyed working with New Mexicans but I am ready to
    take the next step, take the next level and take the voice of New Mexico to Washington.’” [Alamogordo Daily
    News, 7/11/17]

May 2018: Las Cruces Sun-News Endorsed Herrell’s Primary Opponent And Said She Her Positions Were
“Too Extreme For The District”
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 33 of 140

                                               YVETTE HERRELL (NM -02) RESEARCH BOOK | 32
Las Cruces Sun-News Endorsed Herrell’s Primary Opponent. EDITORIAL: “In the primary races for U.S.
Congress in District 2, the Sun-News endorses Democrat Xochitl Torres Small and Republican Monty Newman.
[…] In the Republican race, Newman has four challengers, Yvette Herrell, Gavin Clarkson and Clayburn Griffin.”
[Las Cruces Sun-News, Sun-News Editorial Board, 5/30/18]

Las Cruces Sun-News: Herrell’s Positions Were “Too Extreme For The District.” EDITORIAL: “Herrell has
served four terms in the New Mexico Legislature, and has been introduced to some members of Congress through
her work on right-to-life and public lands issues. She has the experience needed, but her positions on several issues
- calling for the deportation of DACA recipients being one example - are too extreme for the district.” [Las Cruces
Sun-News, Sun-News Editorial Board, 5/30/18]

A Consultant For Herrell’s Campaign Was Fired From His Firm After A Police Report About A Domestic
Dispute Was Filed

A Consultant For Herrell’s Campaign Was Fired From His Firm After A Police Report About A Domestic
Dispute Was Filed. “A campaign consultant for a GOP congressional candidate in a closely watched New Mexico
race has been fired by his Nevada firm amid a domestic violence investigation. Benjamin Sparks was fired
Thursday following a police report about a domestic dispute. Las Vegas-based RedRock Strategies president Ryan
Erwin confirmed the dismissal. Sparks had been helping with the campaign of Yvette Herrell.” [Associated Press,
3/28/18]

    The Consultant’s Ex-Fiancée Said He Sexually Enslaved And Battered Her. “A Las Vegas political adviser
    who worked on national campaigns and high-profile Nevada races sexually enslaved and battered his ex-fiancée
    before police responded to a domestic dispute, the woman told the Review-Journal. The 46-year-old woman
    provided copies of emails, text messages and a signed contract laying out her duties as a ‘slave in training’ to
    Benjamin Sparks. […] Sparks was fired from Hardy's campaign. Hardy did not return multiple calls for comment.
    Sparks, 35, also was working on Republican Yvette Herrell's campaign for New Mexico's 2nd Congressional
    District.” [Las Vegas Review Journal, 4/5/18]

Herrell Declined To Comment On The Story. “When reached by phone Tuesday, Herrell declined to comment
on whether she'll continue working with him. ‘I'm not going to talk to you about the story at all,’ Herrell said. ‘Let
me have someone call you back.’ The call was not returned.” [Las Vegas Review Journal, 4/5/18]

Herrell: “I Have Not Allowed Politics To Influence My Integrity Or My Principles”

Herrell: “I Have Not Allowed Politics To Influence My Integrity Or My Principles.” “ ‘I've enjoyed working
at the state level,’ Herrell said. ‘I've enjoyed working with New Mexicans but I am ready to take the next step, take
the next level and take the voice of New Mexico to Washington. I believe working in the state Legislature has
prepared me for the next level. I have not allowed politics to influence my integrity or my principles. I've stood
with our party on a number of votes. I've worked across the aisle but I've stood my ground for the state.’ ”
[Alamogordo Daily News, 7/11/17]

Herrell Said Her Main Goal, If Elected, Was To Be Accessible

Herrell Said Her Main Goal, If Elected, Was To Be Accessible. “Yvette Herrell has been a New Mexico State
Representative for eight years, she has been planning on running for this seat for seven years. She says that her
main goal, if elected, is to be accessible. Herrell believes that an elected official must be responsible to their
constituents and must fight for them.” [Cibola Citizen, 4/4/18]

June 2018: New Mexico Lieutenant Governor John Sanchez Endorsed Herrell
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 34 of 140

                                             YVETTE HERRELL (NM -02) RESEARCH BOOK | 33
New Mexico Lieutenant Governor John Sanchez Endorsed Herrell. “BREAKING: Yvette Herrell Endorsed by
NM Lt. Gov John Sanchez - ‘Yvette has always proven herself to be a person of great integrity and will carry New
Mexico’s voice to Washington D.C... She is the only candidate who shares our values and understands New
Mexico's issues.’ #nmpol” [Yvette Herrell via Twitter, posted 6/18/18]

May 2018: Maggie’s List, A Group Focused On Electing “Fiscally Conservative Women” Endorsed Herrell

May 2018: Maggie’s List Endorsed Herrell. “The Yvette Herrell for Congress campaign announced today that
Rep. Herrell has received the endorsement of Maggie’s List, a federal political action committee (PAC) dedicated
to electing fiscally conservative women to federal office.” [Yvette Herrell via Twitter, posted 5/31/18]

    Maggie’s List Was A Federal PAC Focused On Increasing The Number Of Fiscally Conservative
    Women Elected To Federal Public Office. “Maggie’s List is a Federal Political Action Committee created to
    raise awareness and funds to increase the number of fiscally conservative women elected to federal public
    office. Maggie’s List was founded in 2010 by a group of women with a fiscally conservative economic vision
    and a desire to address the underrepresentation of women in Congress. Maggie’s List supports women
    candidates who stand for fiscal conservativism, less government, more personal responsibility, and strong
    national security.” [Yvette Herrell via Twitter, posted 5/31/18]

February 2018: Herrell Won 58 Percent Of The Delegates At The New Mexico Republican Party’s Pre-
Primary Convention

Herrell Won 58 Percent Of The Delegates At The New Mexico Republican Party’s Pre-Primary Convention.
“The cowboy hats far outnumbered the ‘Make America Great Again’ caps on Saturday as hundreds of New Mexico
Republicans gathered for their pre-primary convention. […] It turned out to be a good day for the seven-year
lawmaker from Alamogordo. Herrell won 58 percent of the delegates in the 2nd Congressional District, meaning
her name will appear first on primary election ballots June 5.” [Albuquerque Journal, 2/24/18]

October 2017: The NRCC Announced Herrell As An “On The Radar”

October 2017: The NRCC Announced Herrell As An “On The Radar.” “The NRCC named 31 candidates to
the first level of its Young Guns program, which includes candidates who have met the minimum threshold in
campaign organization and show potential to achieve greater status in the program as the cycle progresses. […] In
NM-02, State Rep. Yvette Herrell and former Hobbs Mayor Monty Newman were the only ones included.”
[National Journal Hotline, 10/27/17]

July 2017: Following Rep. Pearce’s Announcement That He Would Be Running For Governor, Herrell
Announced She Would Be Running For His Seat

Following Rep. Pearce’s Announcement That He Would Be Running For Governor, Herrell Announced She
Would Be Running For His Seat. “State Rep. Yvette Herrell officially announced her candidacy for the
Congressional District 2 seat following Congressman Steve Pearce announcement that he will be running for
governor in the state's 2018 primary race.” [Alamogordo Daily News, 7/11/17]

2016 Election

Herrell Was Re-Elected To Her House Of Representatives Seat

Herrell Was Re-Elected To Her House Of Representatives Seat. “Republican candidate Yvette S. Herrell will
keep her House of Representatives District 51 seat after beating Democratic candidate Denise A. Lang in the 2016
general election. Unofficially, Herrell claimed 60 percent of the vote for her race.” [Alamogordo Daily News,
11/8/16]
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 35 of 140

                                               YVETTE HERRELL (NM -02) RESEARCH BOOK | 34


Herrell’s Opponent Said Constituents Asked Herrell For State Funding For An Alcohol Treatment Facility
But They Were Declined

Herrell’s Opponent Said Constituents Asked Herrell For State Funding For An Alcohol Treatment Facility
But They Were Declined. “She said when she and her constituents tried asking Herrell for state funding for an
alcohol treatment facility and was turned down, she realized then that she can be a new voice.” [Alamogordo Daily
News, 7/27/16]

Herrell Said She Was “Grateful” She Had An Opponent Because “I Think It Makes Me Work A Little
Harder”

Herrell Said She Was “Grateful” She Had An Opponent Because “I Think It Makes Me Work A Little
Harder.” “Herrell spoke about her campaign and the upcoming special New Mexico Legislative session. ‘I have
an opponent which I'm grateful for. I think it makes me work a little harder but I think a win in this county should
be hopeful and almost a given but I don't want to take it for granted,’ Herrell said. ‘I really want to ensure that I'm
doing the right thing for this district and the state. My opponent is working and she's working hard.’ ” [Alamogordo
Daily News, 9/7/16]

New Mexico Association Of Commerce And Industry Endorsed Herrell

New Mexico Association Of Commerce And Industry Endorsed Herrell. “Proud to be endorsed by NMACI -
New Mexico Association of Commerce & Industry!” [Yvette Herrell via Facebook, posted 10/25/16]

2010 Election

Herrell Was Easily Elected To The State’s 51st District

Herrell Was Easily Elected To The State’s 51st District. District 51.17 of 17 precincts. x-Yvette Herrell (R)
3,059 Susan Medina (D) 1,805.” [Albuquerque Journal, 11/3/10]

Herrell Challenged Against An Eight-Term Incumbent In The Republican Primary And Won

Herrell Defeated The Republican Incumbent In The Republican Primary For State Representative In An
Upset. “Yvette Herrell scored the upset of the night during Tuesday’s primary election, defeating incumbent Gloria
Vaughn, 843-712, for state representative seat in District 51. Vaughn had held the seat since 1995. ‘I’m feeling very
comfortable and very excited,’ Herrell said while results were still pouring in from the various precincts in Otero
County.” [Alamogordo Daily News, 6/2/10]

    Alamogordo Daily News: “Herrell Scored The Upset Of The Night.” “Yvette Herrell scored the upset of the
    night during Tuesday's primary election, defeating incumbent Gloria Vaughn, 843-712, for state representative
    seat in District 51.” [Alamogordo Daily News, 6/2/10]

Herrell Ran A Primary Challenge Against An Eight-Term Incumbent State Representative. “Republican
candidate Yvette Herrell has a passion to run for the state House of Representatives District 51 in the June 1
Republican primary. […] Rep. Gloria C. Vaughn, R-Dist. 51, has held the seat since 1995. Vaughn is running for
re-election. If elected to the seat, it will be Vaughn’s ninth consecutive term in office.” [Alamogordo Daily News,
3/23/10]

Herrell Said The Budget Was The Biggest Issue Facing Legislators In 2011
         Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 36 of 140

                                                YVETTE HERRELL (NM -02) RESEARCH BOOK | 35
Herrell Said The Budget Was The Biggest Issue Facing Legislators In 2011. “Herrell said the budget is the
biggest issue facing legislators in 2011. ‘We had a $200 million shortfall last year,’ she said. ‘It's going to be bigger
than that this year. We will not have the one-time stimulus money from the federal government. In Santa Fe, it's
going to be a tough job to balance that budget. We're going to have to do more with less (funding).’ ” [Alamogordo
Daily News, 10/16/10]

Legislature

Santa Fe New Mexican: “Herrell Has Won A Reputation As One Of The More Conservative Members Of
The State House Of Representatives”

Santa Fe New Mexican: “Herrell Has Won A Reputation As One Of The More Conservative Members Of
The State House Of Representatives.” “Herrell has won a reputation as one of the more conservative members of
the state House of Representatives since she won her seat in 2010. She has sponsored legislation to ban most
abortions after 20 weeks of pregnancy and backed calling a national convention to amend the U.S. Constitution
with restrictions on government spending as well as term limits for members of Congress. Herrell is also a member
of the American Legislative Ex-change Council, an organization promoting conservative policies at the state level
around the country.” [Santa Fe New Mexican, 7/11/17]

2016: Herrell Said She Worked Diligently Across Party Lines.

Herrell Said She Worked Diligently Across Party Lines. “‘I think my opponent is a great person but we'll let the
voters decide. I've worked diligently across party lines. I've co-sponsored several bills with my Democratic
colleagues,’ she said. ‘I think it's important to have party affiliation, but when that gets in the way of making good
decisions and good policy that affects the people of New Mexico, then we lost our way. I feel blessed and very
passionate to represent this state and district with integrity.’” [Alamogordo Daily News, 3/18/16]

Herrell Said She Wanted To Work Across Party Lines But Accused Democrats Of Putting “Off Important,
Substantive Legislation” And Accused Them Of Being “Content To Waste Time And Taxpayer Money”

2010: Herrell Said She Could Work Across Party Lines

Herrell Said She Could Work Across Party Lines. “Herrell said she can put her party affiliation aside and work
across party lines for the betterment of New Mexicans. ‘I do believe I can work across the aisle,’ she said. ‘I think
it’s great that we have our party affiliations. That’s what it’s going to take in Santa Fe. We’re going to have to lay
down our parties and work collectively for the betterment of this state.’ ” [Alamogordo Daily News, 10/16/10]

    Herrell: “We’re Going To Have To Lay Down Our Parties And Work Collectively For The Betterment
    Of This State.” “That's what it's going to take in Santa Fe. We're going to have to lay down our parties and
    work collectively for the betterment of this state.” [Alamogordo Daily News, 10/16/10]

2010: Herrell Called Democratic Victories In 2008 Dangerous And Intrusive

Herrell Said Democratic Victories In 2008 Were Intrusive And Dangerous Aimed At Destroying Business
And Creating A More Intrusive Government. “Herrell said she believes the progressive movement that swept
the 2008 elections, is intrusive and dangerous. ‘These progressives are determined to create and even larger and
more intrusive government by over taxation and regulation aimed at destroying business in New Mexico,’ she
said.” [Alamogordo Daily News, 3/23/10]
         Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 37 of 140

                                                YVETTE HERRELL (NM -02) RESEARCH BOOK | 36

2011: Herrell Accused Democrats Of Putting “Off Important, Substantive Legislation” And Accused Them
Of Being “Content To Waste Time And Taxpayer Money”

Herrell: “Democratic Leadership Continues To Put Off Important, Substantive Legislation.” “We have been
in special session for two and a half weeks and yet Democratic leadership continues to put off important,
substantive legislation.” [Alamogordo Daily News, Yvette Herrell Op-Ed, 9/23/11]

Herrell: “Right Now, Democrats Seem Content To Waste Time And Taxpayer Money.” “Each day the
Legislature is in session costs New Mexico taxpayers $50,000. It is time to stretch the taxpayers’ dollar by making
every minute count. New Mexicans deserve leadership that is efficient and effective. Right now, Democrats seem
content to waste time and taxpayer money.” [Alamogordo Daily News, Yvette Herrell Op-Ed, 9/23/11]

Herrell: “I Call On My Colleagues Across The Aisle To End The Partisan Games.” “New Mexicans deserve
better than tepid assurances followed by tangible inaction from their elected officials. I call on my colleagues across
the aisle to end the partisan games and get down to business.” [Alamogordo Daily News, Yvette Herrell Op-Ed,
9/23/11]

2011: Herrell Opposed The Democratic Redistricting Plan

Herrell On The Democratic Redistricting Plan: “Alamogordo Will Lose.” “Herrell said she was uncertain
about what will happen with redrawing the legislative district boundaries because of several lawsuits headed to
court over the redistricting plan. ‘Today we learned that there are six lawsuits or more,’ she said. ‘As a party
(Republican) and a county (Otero), it really frightens me because of both our seats. It’s critical because it’s a
challenge to do, a challenge for the redistricting plan. There still lies the problem with the northern part of the state
being mainly made up of Democrats and progressives ... It puts a lot of seats in jeopardy. Alamogordo will lose.’”
[Alamogordo Daily News, 10/5/11]

Herrell Said It Might Be A Good Idea To Challenge The Democratic Redistricting Plan. “Herrell said she
believes it might be a good idea for Burt and the Otero County Republican leadership to get together and talk about
the possibility of challenging the redistricting plan. ‘Sen. Burt and I talked about it,’ she said. ‘It’s not just to jump
on the lawsuit bandwagon. If Burt doesn’t win, then our senator is two counties away.’” [Alamogordo Daily News,
10/5/11]

2015: Herrell Was Named Chair Of The Regulatory And Public Affairs Committee

2015: Herrell Was Named Chair Of The Regulatory And Public Affairs Committee. “While a proposed
revamp of the New Mexico House committee structure has not yet been approved, newly elected House Speaker
Don Tripp, R-Socorro, unveiled Wednesday a list of 13 lawmakers who will serve as committee chairmen during
the 60-day session that began Tuesday. […] Regulatory and Public Affairs Committee - Rep. Yvette Herrell, R-
Alamogordo.” [Albuquerque Journal, 1/22/15]

2015: Herrell Was Honored By The New Mexico Business Coalition At Their Annual Heroes Luncheon

Herrell Was Honored By The New Mexico Business Coalition At Their Annual Heroes Luncheon. “State Rep.
Yvette Herrell, R-Alamogordo, will be honored by the New Mexico Business Coalition at the annual Heroes
Luncheon on August 27 in Albuquerque. […] According to a NMBC press release, Herrell is being honored
because she sets the standard for conducting public hearings that are open, accessible, effective, thorough and
respectful to all.” [Alamogordo Daily News, 8/13/15]

2013 – 2015: Herrell Received $1,100 From The Payday Lending Industry
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 38 of 140

                                             YVETTE HERRELL (NM -02) RESEARCH BOOK | 37
2013 – 2015: Herrell Received $1,100 From The Payday Lending Industry. “‘Honestly, I don't ever think,
“There's Mr. So-and-So and his company gave me money,”’ said Rep. Yvette Herrell, R-Alamogordo. Herrell
chairs the House Regulatory and Public Affairs Committee the body that tabled the two interest-cap bills on a
party-line vote. A check of campaign finance records show storefront lending companies and affiliated associations
have given $2,650 since early 2013 to three of the four GOP lawmakers on the House Regulatory and Public
Affairs Committee. Rep. Nora Espinoza of Roswell received the most $1,300 with $1,100 to Herrell and $250 to
Rep. James Smith of Sandia Park. No contributions went to Wooley, the records show.” [New Mexico In Depth,
2/6/15]

Herrell: “End Partisan Games And Get Down To Business”

HEADLINE: LETTER: End Partisan Games And Get Down To Business. [Alamogordo Daily News, 9/23/11]

Herrell Said “Democrats Seem Content To Waste Time And Taxpayer Money.” “New Mexicans deserve
leadership that is efficient and effective. Right now, Democrats seem content to waste time and taxpayer money.
[…] New Mexicans deserve better than tepid assurances followed by tangible inaction from their elected officials. I
call on my colleagues across the aisle to end the partisan games and get down to business.” [Alamogordo Daily
News, 9/23/11]
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 39 of 140

                                              YVETTE HERRELL (NM -02) RESEARCH BOOK | 38

Ethics

                                                Significant Findings

      After news of her failure to disclose assets from her real estate company on state financial disclosure
       statements came out, Herrell accused her Republican primary opponent of orchestrating the charges.

          Herrell failed to disclose $440,000 from renting properties to two New Mexico departments.

          The Albuquerque Journal’s Editorial Board said Herrell’s failure to disclose was “pretty
           egregious” and her response to the charges was “disingenuous at best”

      Herrell was the only member of her committee to vote against advancing legislation that would
       investigate corruption and crack down on campaign finance violations.

      Herrell voted against prohibiting a state official from working as a lobbyist for two years after leaving
       office.

      Herrell opposed legislation requiring increased lobbyist disclosures.


Financial Disclosures

After News Of Her Failure To Disclose Nearly Half A Million Dollars In Income From Renting To State
Agencies Came Out, Herrell Accused Her Republican Primary Opponent Of Orchestrating The Charges

Herrell Failed To Disclose Nearly Half-A-Million In Income From The State Of New Mexico To Her Real
Estate Company On State Financial Disclosure Statements

Herrell Failed To Disclose Nearly Half-A-Million In Income From Her Real Estate Company On State
Financial Disclosure Statements. “A New Mexico GOP state lawmaker and congressional candidate failed to
disclose that her real estate company earned nearly a half-million dollars in contracts with two state agencies over
five years, according to an analysis of campaign finance disclosure records by The Associated Press.” [Associated
Press via US News, 4/6/18]

    Herrell’s Company Took In $440,000 By Renting Property To Two New Mexico Departments. “The
    review of documents by the AP found Rep. Yvette Herrell's company, Herrell Properties, took in $440,000 by
    renting property to the New Mexico Taxation and Revenue Department and New Mexico Environment
    Department since 2013.” [Associated Press via US News, 4/6/18]

    Herrell Did Not Disclose That Income, Despite State Law Requiring Lawmakers Who Provide “Goods
    And Services In Excess Of $5,000” To Disclose The Income Annually. “However, Herrell, R-Alamogordo,
    did not disclose that income on ethics disclosure statements, but listed herself as the company's owner,
    according to public documents reviewed by the AP. […] State law requires lawmakers who provide ‘goods and
    services in excess of $5,000’ from state agencies report the income annually to the state secretary of state's
    office. Anyone who ‘knowingly and willfully’ violates the state's financial disclosure act faces a $1,000 fine or
    a year in jail. The secretary of state's office also can impose fines up to $5,000 and send the case to an
    independent arbitrator to resolve disclosure disputes.” [Associated Press via US News, 4/6/18]
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 40 of 140

                                              YVETTE HERRELL (NM -02) RESEARCH BOOK | 39

Herrell Said She Had Never Personally Been Paid By Or Collected Any Income From The State Of New
Mexico. “In a statement, Herrell said she has always diligently submitted the necessary paperwork required by the
secretary of state's office and other entities since becoming an elected lawmaker in 2011. ‘While I am a partner in a
company that has owned real estate in which the state leased, I have never personally been paid by or collected any
monies from the state of New Mexico,’ Herrell said. Herrell said the secretary of state's office has never brought up
any irregularities about her disclosures since she's been a lawmaker.” [Associated Press via US News, 4/6/18]

Herrell Said The News Of The Nondisclosure Was Orchestrated By Monty Newman, Her Republican
Primary Opponent

Herrell Said The News Of The Nondisclosure Was Orchestrated By Monty Newman, Her Republican
Primary Opponent. “Herrell said news of the nondisclosures were an "an attack on my moral character"
orchestrated by a political consultant of Hobbs businessman Monty Newman, one of her opponents in the
Republican primary for the open congressional seat.” [Associated Press via US News, 4/6/18]

Herrell Said She Was Told By The Secretary Of State’s Office She Did Not Have To Change The Way She
Disclosed Assets

Herrell Said She Was Told By The Secretary Of State’s Office She Did Not Have To Change The Way She
Disclosed Assets. “‘It was indeed fake news. I've always complied with the Secretary of State. This is a family
partnership. It was gifted to my sister and myself,’ she said. Herrell said she had discussed the matter with the
Secretary of State's office and was told she did not have to change the way she disclosed property or reporting
income. ‘Incidentally, we don't even have these properties anymore,’ she said. ‘This was nothing more than an
attack on my character.’ ” [Los Alamos Monitor, 4/10/18]

The Albuquerque Journal’s Editorial Board Said Herrell’s Failure To Disclose Was “Pretty Egregious” And
Her Response To The Charges Was “Disingenuous At Best”

Albuquerque Journal Editorial Board: Herrell’s Failure To Disclose Income From Her Real Estate
Company Was “Pretty Egregious.” EDITORIAL: “It’s not as outrageous as the scam perpetrated on taxpayers by
former Democratic state Sen. Phil Griego – who pushed for the sale of a state-owned building, pocketed a $50,000
real estate commission and is now serving time in prison. But it is nevertheless pretty egregious. The ‘it’ is
$440,000 in rent state Rep. Yvette Herrell’s real estate company has collected from two state agencies since 2013.
There’s no prohibition against that, but here’s the problem: Herrell – who is seeking the Republican nomination for
the U.S. Congressional seat in southern New Mexico – didn’t disclose that income on ethics disclosure statements
during her tenure in the Legislature.” [Albuquerque Journal, Editorial Board, 4/13/18]

Albuquerque Journal Editorial Board: Herrell’s Response To The Charges That She Had Never “Personally
Been Paid By Or Collected Any Monies From The State” Was “Disingenuous At Best.” EDITORIAL: “For
her to say she didn’t disclose that income because she has never ‘personally been paid by or collected any monies
from the state’ is disingenuous at best. It’s a little like someone trying to make the case that purchasing something
online isn’t the same as shopping, because she never went into a bricks and mortar store.” [Albuquerque Journal,
Editorial Board, 4/13/18]

Herrell Later Filed Amended Financial Disclosure Reports To Reflect The Income

Herrell Later Filed Amended Financial Disclosure Reports To Reflect The Income. “Southern New Mexico
congressional candidate Yvette Herrell has filed amended financial disclosure reports to reflect that a family-owned
real estate company has earned lease income from state agencies. […] The amended reports were filed this week -
one for each of the past five years - with Secretary of State Maggie Toulouse Oliver's office, which indicated no
further action would be necessary.” [Albuquerque Journal, 4/13/18]
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 41 of 140

                                               YVETTE HERRELL (NM -02) RESEARCH BOOK | 40

Campaign Finance

Herrell Was The Only Member Of Her Committee To Vote Against Advancing Legislation That Would
Investigate Corruption And Crack Down On Campaign Finance Violations

Herrell Was The Only Member Of Her Committee To Vote Against Advancing Legislation That Would
Investigate Corruption And Crack Down On Campaign Finance Violations. “Meanwhile, the only member of
the committee to vote against advancing both bills questioned whether the state needs a new system for
investigating corruption and cracking down on violations of the campaign finance laws, or whether it would be
better served by fully funding the cash-strapped offices already tasked with those duties. ‘Why aren't we just
helping them to do their job in statute now rather than creating a lot of government?’ said Rep. Yvette Herrell, R-
Alamogordo.” [New Mexico Political Report, 1/26/17]

    Herrell Voted Against In Committee But For In The Full House To Establish An Independent Ethics
    Commission To Investigate Complaints Of Misconduct By Public Officials. “A committee of the state
    House of Representatives gave a boost to those hopes Thursday by advancing a bipartisan proposal to establish
    an independent ethics commission through a constitutional amendment. The commission would have the power
    to investigate complaints of misconduct by public officials, candidates, lobbyists and contractors. The
    complaints would be public, and the commission's opinions could be appealed to the state courts. […] The
    proposal, House Joint Resolution 8, also comes as a new secretary of state, Maggie Toulouse Oliver, takes
    office after campaigning heavily on ethics reform and establishing just such a commission.” [New Mexico
    Political Report, 1/26/17; House Joint Resolution 8, 53rd Legislature First Session, 1/26/17, 3/9/17]

    Herrell Voted Against Establishing A Bipartisan Board With Authority Over Campaign Finance
    Reporting And Conflicts Of Interest. “Proposed by Sen. Daniel-Ivey Soto, D-Albuquerque, and Rep.
    Daymon Ely, D-Corrales, the 12-member, bipartisan board would not only have authority over campaign
    finance reporting and conflicts of interest but also the state's open records and meetings law. But the board
    would not have much authority over legislators. Instead, it proposes expanding the powers of the Legislative
    Ethics Committee -- a panel of lawmakers that convenes if a complaint is filed -- and adding to the committee's
    ranks two nonvoting members of the public appointed by the leaders of each chamber.” [New Mexico Political
    Report, 1/26/17; House Bill 10, 53rd Legislature First Session, introduced 1/18/17, voted on 1/26/17]

Lobbyists & Lobbying Disclosures

Herrell Voted Against Prohibiting A State Official From Working As A Lobbyist For Two Years After
Leaving Office

Herrell Voted Against Prohibiting A State Official From Working As A Lobbyists For Two Years After
Leaving Office. “Vote to pass a bill that prohibits a state official from working as a lobbyist for 2 years after
leaving office, effective July 1, 2014.” [Votesmart, accessed 6/20/18; House Bill 82, 51st Legislature Second
Session, 2/13/14]

Herrell Opposed Legislation Requiring Increased Lobbyist Disclosures

Herrell Voted Against Legislation Requiring Lobbyists To List Each Legislator Who Received An
Expenditure From Them

Herrell Voted Against Legislation Requiring Lobbyists To List Each Legislator Who Received An
Expenditure From Them. “On Saturday, the House Government, Elections and Indian Affairs Committee voted to
move his House Bill 137 on to its next committee with no recommendation. This bill, one of three lobbyist bills
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 42 of 140

                                              YVETTE HERRELL (NM -02) RESEARCH BOOK | 41
sponsored by Steinborn this year, would require lobbyists to list each legislator who receives a gift, meal or other
expenditure from them.” The bill passed the House 58-10 and died in the Senate. [Santa Fe New Mexican, 2/6/16;
House Bill 137, 52nd Legislature Second Session, 2/13/16]

Herrell Said A Bill Requiring More Information From Lobbyist Disclosures An Example Of “Government
Overreach”

Herrell Said A Bill Requiring More Information From Lobbyist Disclosures An Example Of “Government
Overreach.” “In a straight party-line vote, a bill that would have required more information from legislative
lobbyists and the people who hire them stalled Monday in the House Regulatory and Public Affairs Committee.
[…] His bill would have made public the amount that lobbyists receive as compensation for their lobbying.
According to a 2011 study by the Institute on Money in State Politics, most states already have this
requirement. Congressional lobbyists also have to disclose their salaries. But committee Chairwoman Yvette
Herrell, R-Alamogordo, said the bill was an example of ‘government over-reach’ and was asking for ‘too much
information.’ ” [Santa Fe New Mexican, 2/11/15]

    Herrell Said The Bill Only Passed Through Her Committee Because A Section On Disclosing An
    Aggregate Of All Lobbyist Expenses Was Removed. “Rep. Stephanie Garcia Richard, D-Los Alamos,
    introduced a floor amendment to restore the bill to its more robust original version. In it, lobbyists would have
    been required to disclose in aggregate all of their expenses. Garcia Richard's amendment quickly drew
    opposition from Republicans. Rep. Yvette Herrell, R-Alamogordo, said the bill got through the Regulatory and
    Public Affairs Committee that she chairs only because the section on total expenses was removed. ‘A deal was
    made,’ Herrell said.” [Santa Fe New Mexican, 3/7/15]

When An Amendment To Require Lobbyists To Disclosure Their Aggregate Expenses Was Pulled, Herrell
Said “A Deal Was Made” And That The Bill Made It Through Her Committee Because It Was Removed

When An Amendment To Require Lobbyists To Disclosure Their Aggregate Expenses Was Pulled, Herrell
Said “A Deal Was Made” And That The Bill Made It Through Her Committee Because It Was Removed.
“The state House of Representatives voted 63-0 Saturday night for a bill requiring lobbyists to disclose more details
about their business interests, but it was a weaker version of what the sponsors wanted. […] Rep. Stephanie Garcia
Richard, D-Los Alamos, introduced a floor amendment to restore the bill to its more robust original version. In it,
lobbyists would have been required to disclose in aggregate all of their expenses. Garcia Richard's amendment
quickly drew opposition from Republicans. Rep. Yvette Herrell, R-Alamogordo, said the bill got through the
Regulatory and Public Affairs Committee that she chairs only because the section on total expenses was
removed. ‘A deal was made,’ Herrell said.” [Santa Fe New Mexican, 3/7/15]

Anti-Harassment Training

Herrell Missed New Mexico’s Mandatory Anti-Harassment Training

Herrell Missed New Mexico’s Mandatory Anti-Harassment Training. “All but three of New Mexico's 112
legislators have attended mandatory anti-harassment training this week, according to legislative staff
members. Those who did go heard about the need to keep their hugs short (two-second rule!) and avoid off-color
remarks. The three who missed the Monday training - and haven't yet watched a video of the training to make up
for it - still must get it done. They are Reps. Yvette Herrell, R-Alamogordo, and Sarah Maestas Barnes, R-
Albuquerque, and Sen. Benny Shendo Jr., D-Jemez Pueblo.” [Albuquerque Journal, 1/17/18]

Potential Ethics Violation
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 43 of 140

                                             YVETTE HERRELL (NM -02) RESEARCH BOOK | 42

Herrell Used Her Official Photo As A Legislator On Her Broker’s Page

Herrell Used Her Official Photo As A Legislator On Her Broker’s Page. Herrell used her official photo as a
legislator on her broker’s page with Future Real Estate. [nmlegis.gov, Representative Yvette Herrell, accessed
7/17/18; Future Real Estate, Yvette Herrell, accessed 7/17/18]
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 44 of 140

                                               YVETTE HERRELL (NM -02) RESEARCH BOOK | 43

Relationships

                                                Significant Findings

      New Mexico Governor Susana Martinez said she questioned Herrell’s ability to “represent New Mexico
       in a fair and reasonable way.”

      Herrell said she would be “continuing to work off the platform that Congressman Pearce put in place
       over the last several years.”

      A host for one of Herrell’s fundraisers owned a ranch for troubled youths that was accused of abuse
       several times.

      The House Freedom Fund and several members of the House Freedom Caucus endorsed Herrell.


New Mexico Governor Susana Martinez

Martinez Said She Questioned Herrell’s Ability To “Represent New Mexico In A Fair And Reasonable Way”

Martinez Said She Questioned Herrell’s Ability To “Represent New Mexico In A Fair And Reasonable
Way.” “‘I’m certainly going to support our Republican,’ Martinez said when asked about Herrell’s victory. ‘But I
think there are some questions with reference to her ability to … represent New Mexico in a fair and reasonable
way.’” [Albuquerque Journal, 6/6/18]

Martinez “Deployed” Herrell To Carry Legislation Dissolving The New Mexico Commission On The Status
Of Women

Martinez “Deployed” Herrell To Carry Legislation Dissolving The New Mexico Commission On The Status
Of Women. “The state's first elected female governor lost her attempt Thursday night to repeal the New Mexico
Commission on the Status of Women. Republican Gov. Susana Martinez wanted to dissolve the women's
commission and shift its services to state departments that handle employment and health care. Martinez, saying
the state has too many boards and commissions, targeted the women's commission as the first one that should be
repealed. The governor deployed freshman Rep. Yvette Herrell, R-Alamogordo, to carry the bill.” [El Paso Times,
2/25/11]

Congressman Steve Pearce

Herrell Said She Would Be “Continuing To Work Off The Platform That Congressman Pearce Put In Place
Over The Last Several Years”

Herrell Said She Would Be “Continuing To Work Off The Platform That Congressman Pearce Put In Place
Over The Last Several Years.” “Herrell said she'll be ‘continuing to work off the platform that Congressman
Pearce put in place over the last several years.’ ” [Las Cruces Sun News, 6/9/18]

    Herrell: “I Think There Are A Lot Of Constituents In This District Who Share The Same Values That
    Have Been Represented By Them In Washington, D.C.” “ ‘It's hard to say; it depends on the appetite of the
    voters,’ Herrell said. ‘But I think there are a lot of constituents in this district who share the same values that
    have been represented by them in Washington, D.C., and so I think, yes, having those shared values will
    definitely play a role in the outcome of this race.’ ” [Las Cruces Sun News, 6/9/18]
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 45 of 140

                                              YVETTE HERRELL (NM -02) RESEARCH BOOK | 44


A County Republican Official Said Herrell’s Views Were Closely Aligned With Steve Pearce’s

A County Republican Official Said Herrell’s Views Were Closely Aligned With Steve Pearce’s. “Betty
Bishop, chairwoman of the Doña Ana Republican Party. […] In addition, Bishop said Herrell was a candidate
closely aligned in viewpoints with Pearce. And she received some key endorsements — such as from the NRA —
leading up the election in a year when conservative voters are concerned about attempts to restrict gun ownership
rights.” [Las Cruces Sun News, 6/9/18]

Herrell Said She Had Wanted To Run For Pearce’s Seat For Seven Years, So She Worked Closely With Him

Herrell Said She Had Wanted To Run For Pearce’s Seat For Seven Years, So She Worked Closely With
Him. “Herrell, who has represented District 51 (Alamogordo) in the New Mexico House of Representatives for the
past eight years, said she has had her eye on the seat for some time. ‘Seven years ago I told Congressman Pearce
that I wanted to run for his seat some day,’ Herrell said ‘So, I've worked closely with the congressman on a lot of
issues that transcend from federal to state government, the Endangered Species Act and those types of things.’ ”
[Las Cruces Sun-News, 5/30/18]

Herrell Said She Thought It Was Great That Pearce Was Running For Governor Because “He Will Bring A
Business Mind”

Herrell Said She Thought It Was Great That Pearce Was Running For Governor Because “He Will Bring A
Business Mind.” “State Rep. Yvette Herrell, R-Alamogordo, said she thinks it's great that Pearce is running for
governor. ‘I think he will bring a business mind,’ Herrell said. ‘He's somebody that can look at forecasting and look
at economic development to see where New Mexico needs to be in the next five to ten years. That business
experience is going to be a huge benefit for this state.’ ” [Alamogordo Daily News, 7/10/17]

Scott Chandler

Scott Chandler, Owner Of A Ranch For Troubled Youth That Allegedly “Abuses, Neglects Shackles and
‘Waterlogs’ Children, Denies Them Food And Beats Them With Weapons,” Hosted A Fundraiser For
Herrell

Scott Chandler, Owner Of A “Ranch For Troubled Youth,” Hosted A Fundraiser For Herrell

December 2017: Scott Chandler, Owner Of A “Ranch For Troubled Youth,” Hosted A Fundraiser For
Herrell. “The owner of a southern New Mexico ranch for troubled youths who launched an unsuccessful bid for the
state Legislature last year is apparently staying active in politics. Scott Chandler, who owns the Tierra Blanca
Ranch, was one of about a dozen hosts for a Dec. 11 fundraiser in Las Cruces for Republican congressional
candidate Yvette Herrell, according to a flier for the event. […] Herrell, a four-term state representative from
Alamogordo, did not respond to questions about Chandler’s support.” [Albuquerque Journal, 12/22/17]

The Tierra Blanca Ranch Was Accused Of “Abus[ing], Neglect[ing], Shackl[ing] And Waterlog[ging]
Children, Deny[ing] Them Food And Beat[ing] Them With Weapons”

The Tierra Blanca Ranch Was Accused Of “Abus[ing], Neglect[ing], Shackl[ing] And Waterlog[ging]
Children, Deny[ing] Them Food And Beat[ing] Them With Weapons.” The Tierra Blanca Ranch “for troubled
youths in New Mexico abuses, neglects, shackles and ‘waterlogs’ children, denies them food and beats them with
weapons, parents of four young people claim in court.” A youth who participated in the program claimed the “ranch
staff handcuffs and shackles children, forces them to work without pay, physically abuses them, keeps them on
short food rations as punishment and as a method of control.” Another youth said “he was strapped to a bench with
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 46 of 140

                                              YVETTE HERRELL (NM -02) RESEARCH BOOK | 45
belts for 30 minutes, while ‘a wet rag was placed over his nose and mouth and he was ‘waterlogged,’ simulating
drowning.’” Another youth who participated in the program allegedly was “‘neglected and abused’ and beaten by a
staff member with a metal rod called a kubotan.” The plaintiffs in a lawsuit claimed “the ranch employs untrained
and unlicensed staff whose abuses include: ‘beatings resulting in injury, including beatings with weapons;’
‘improper and illegal use of physical restraints, such as shackles and handcuffs;’ Forcing children to run ‘for hours
at a time, running up and down slopes, running while carrying truck tires; and running while wearing shackles or
handcuffs;’ allowing and requiring children to ‘discipline’ other children;’ ‘withholding food and reducing food
rations as collective punishment;’ and other abuses.” [Courthouse News Service, 12/17/14]

2013: An Amber Alert Was Issued After State Officials Went To Investigate The Ranch “For Alleged
Incidents Of Abuse” And Chandler And Nine Boys Were Missing; The Boys Were Later Found And An
Attorney For Chandler Claimed They Were “On A Previously Scheduled Activity Away From The Ranch”

2013: An Amber Alert Was Issued After State Officials Went To Investigate The Ranch “For Alleged
Incidents Of Abuse” And Chandler And Nine Boys Were Missing; The Boys Were Later Found And An
Attorney For Chandler Claimed They Were “On A Previously Scheduled Activity Away From The Ranch.”
“The New Mexico ranch for troubled youth where nine boys were reported missing Friday was under investigation
for alleged incidents of abuse, and the owner of the ranch, who is also missing, had just filed a legal complaint
trying to block the probe and keep officials from shutting it down. Scott Chandler, owner of Tierra Blanca Ranch in
Sierra County, claimed in documents filed Tuesday that officials from the New Mexico Children, Youth and
Families Department had called parents of youths at the ranch and told them the state was about to close it because
of the investigation. Chandler requested that a judge stop the investigation because it was not being properly
conducted. When state officials went to the ranch on Friday to execute a search warrant and deliver a court order
shutting the ranch, Chandler and nine students were missing, and an Amber Alert was issued. Two of the boys have
since been returned to their families. A lawyer for the ranch, Pete Domenici, Jr., said the boys had been “on a
previously scheduled activity away from the ranch for several days. They are safe and have already been picked up
by their parents, or their parents are en route to pick them up.” [NBC News, 10/12/13]

An Investigation By NBC Found That There Were Multiple Police Reports Since 2006 Alleging Physical
Abuse

An Investigation By NBC Found That There Were Multiple Police Reports Since 2006 Alleging Physical
Abuse. “An ongoing investigation by NBC affiliate KOB of Albuquerque found that there had been multiple police
reports since 2006 in which past residents of the ranch alleged physical abuse by staff.” [NBC News, 10/12/13]

Chandler Denied Any Abuse By His Staff And “Called The Charges Baseless” And They Are Not Doing
“Anything Illegal”

Chandler Denied Any Abuse By His Staff And “Called The Charges Baseless” And They Are Not Doing
“Anything Illegal.” “Chandler denied that his staffers had abused students, called the charges baseless and said,
‘It's all been very exaggerated and blown out of proportion ... We do not do anything illegal.’ When Ramirez asked
about the ranch’s credentials to work with troubled kids, Chandler said, ‘The proof is in the pudding.’ ‘We do not
claim to be a facility,’ said Chandler. ‘We claim to be extensions of [the] parents.’” [NBC News, 10/12/13]

Since The Allegations “Chandler Has Feuded With The Martinez Administration,” Which Has Led To Four
Lawsuits Being Filed

Since The Allegations “Chandler Has Feuded With The Martinez Administration,” Which Has Led To Four
Lawsuits Being Filed. “Chandler has feuded with the Martinez administration since abuse allegations were first
levied in 2013 against the ranch’s youth program. The feud has led to at least four lawsuits being filed.”
[Albuquerque Journal, 12/22/17]
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 47 of 140

                                              YVETTE HERRELL (NM -02) RESEARCH BOOK | 46

Chandler’s Mother, Who Was Listed As A Defendant In One Of The Lawsuits Against The Ranch,
Contributed $2,700 To Herrell’s Campaign.

Chandler’s Mother, Who Was Listed As A Defendant In One Of The Lawsuits Against The Ranch,
Contributed $2,700 To Herrell’s Campaign. Kay Chandler, the mother of Scott Chandler and a defendant in a
lawsuit claiming a ranch for troubled youth “abuses, neglects, shackles and ‘waterlogs’ children,” contributed
$2,700 to Yvette Herrell’s campaign for congress. [Courthouse News Service, 12/17/14; New Mexico In Depth,
4/14/14; FEC, accessed 6/20/18]

NOTE: As of 7/18/18, Scott Chandler had never donated to Herrell’s state or federal campaigns.

Jim Jordan

Jordan Donated $2,000 To Herrell’s Campaign

May 2018: Jordan’s Campaign Donated $2,000 To Herrell. According to the Federal Election Commission, Jim
Jordan for Congress donated $2,000.00 through the House Freedom Fund to Yvette4Congress on May 31, 2018.
[FEC.gov, 5/31/18]

Following Accusations That Jordan Covered Up Sexual Abuse At Ohio State University, The Democratic
Party Of New Mexico Demanded Herrell Return Donations From Jordan

Following Accusations That Jordan Covered Up Sexual Abuse At Ohio State University, The Democratic
Party Of New Mexico Demanded Herrell Return Donations From Jordan. “On July 3, NBC News reported
that Jim Jordan has been credibly accused of covering up widespread sexual abuse at Ohio State University while
serving as the assistant wrestling coach. Yvette Herrell accepted a $2,000 donation from Jordan’s campaign AND
Jordan personally helped her rake in almost a third of her contributions this quarter, $33,900, funneled through
Jordan’s leadership PAC, while he faces calls to resign from both sides of the aisle for covering up sexual abuse. In
light of this revelation, Yvette Herrell has a choice: Return this money or keep the big check and be beholden to
Congressman Jordan, who covered up sexual abuse at Ohio State.” [New Mexico Democrats, press release,
7/16/18]

Jordan Endorsed Herrell In The 2018 Election

Jordan Endorsed Herrell In The 2018 Election. “BREAKING: Yvette Herrell Endorsed by US Rep. Jim Jordan-
- ‘I am excited and proud to endorse Yvette Herrell as she seeks to represent New Mexico’s 2nd Congressional
District,’ said Rep. Jim Jordan. ‘Yvette is a proven conservative who is not afraid to fight for the principles of
limited government and fiscal responsibility originally envisioned by our Founding Fathers. I look forward to
having an ally like Yvette Herrell in the House of Representatives.’ ” [Yvette Herrell for Congress via Facebook,
posted 5/25/18]

    Jordan: “Yvette Is A Proven Conservative Who Is Not Afraid To Fight For The Principles Of Limited
    Government And Fiscal Responsibility.” “Yvette is a proven conservative who is not afraid to fight for the
    principles of limited government and fiscal responsibility originally envisioned by our Founding Fathers. I look
    forward to having an ally like Yvette Herrell in the House of Representatives.” [Yvette Herrell for Congress via
    Facebook, posted 5/25/18]

House Freedom Caucus

Herrell Said She “Looked Forward To Serving With The Members Of The House Freedom Fund”
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 48 of 140

                                               YVETTE HERRELL (NM -02) RESEARCH BOOK | 47
Herrell Said She “Looked Forward To Serving With The Members Of The House Freedom Fund.” “I am
honored to have the support of the House Freedom Fund! An organization founded by Rep. Jim Jordan and Rep.
Mark Meadows! I look forward to serving with the members of the House Freedom Fund in our common pursuit
of conservative principles and limited government!” [Yvette Herrell via Twitter, posted 4/12/18]

Mark Meadows Endorsed Herrell In The 2018 Election

May 2018: Mark Meadows Endorsed Herrell In The 2018 Election. “BREAKING: Yvette Herrell Endorsed by
US Rep. Mark Meadows-- ‘Yvette Herrell is the candidate in New Mexico’s 2nd Congressional District that
possesses the courage, dedication, and principles that are resonating with conservatives.’ -said Rep. Mark Meadows
(R-NC) #nmpol.” [Yvette Herrell via Twitter, 5/31/18]

The House Freedom Fund Endorsed Herrell And Donated $5,000 To Her Campaign

The House Freedom Fund Endorsed Herrell. “The House Freedom Fund, ‘financed by hard-right conservatives
in Congress' House Freedom Caucus,’ has endorsed state Rep. Yvette Herrell (R). ‘Herrell is competing against
former Hobbs Mayor Monty Newman (R)’ for Rep. Steve Pearce's (R) seat. ‘Pearce,’ who is running for governor,
‘has been a Freedom Caucus member and a regular contributor to the’ House Freedom Fund.” [National Journal
Hotline, 4/12/18]

April 2018: The House Freedom Fund Donated $5,000 To Her Campaign. According to the Federal Election
Commission, the House Freedom fund donated $5,000 to Yvette4Congress on April 17, 2018. [FEC.gov, 4/17/18]

Nora Espinoza

2008: Herrell Wrote An Op-Ed Supporting Nora Espinoza For The State House

Herrell Wrote An Op-Ed Supporting Nora Espinoza For The State House. “I am writing on behalf of Nora
Espinoza who will be running in the General Election in an effort to retain her seat in the New Mexico House of
Representatives. During the year, I have had the opportunity to hear Ms. Espinoza speak.” [Ruidoso News, Letter to
the Editor, 10/7/08]

Herrell Praised Espinoza’s Character. “Nora Espinoza is an amazing woman. She is passionate about her
responsibilities in Santa Fe and stands accountable to all New Mexicans for legislative decisions that effect us on a
day to day basis. She sets standards for not only herself, but her peers as well. She has set the bar high, and we can
be proud as voters and residents to have Nora representing us. We can feel confident in trusting Nora to truly put
our values and concerns first. Her genuine concern for the residents of New Mexico is obvious when one takes a
moment to look into what she has accomplished.” [Ruidoso News, Letter to the Editor, 10/7/08]

Herrell Applauded Espinoza For Stopping A Tax Increase On Oil. “In committee, she was successful in tabling
HB-626, which would have raised the rate of tax on oil and other hydrocarbons to 4 percent.” [Ruidoso News,
Letter to the Editor, 10/7/08]

Herrell Supported Espinoza’s Opposition To Marriage Equality. “Nora Espinoza’s moral values and beliefs are
evident in her belief of the sanctity of life and marriage. She did not support HB-9 the Domestic Partnership Law.
She also did not support HB-15 or HB-603, both of which represented backdoor efforts to undermine marriage.
Nora firmly believes that marriage is between one man and one woman.” [Ruidoso News, Letter to the Editor,
10/7/08]

Herrell Encouraged Voters To Support Espinoza. “We cannot afford to not have Nora Espinoza in our House of
Representatives. I urge each of you to vote for Nora Espinoza on Nov. 4.” [Ruidoso News, Letter to the Editor,
10/7/08]
         Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 49 of 140

                                               YVETTE HERRELL (NM -02) RESEARCH BOOK | 48

Donald Trump

                                                 Significant Findings

      Herrell: “I’ve been on that Trump train since Day 1 of his announcement.”

      Herrell said she thought people were happy with the Trump Administration and that she planned on
       supporting Trump’s agenda.

      Herrell said Trump would have been able to execute his “America First” agenda if he had a Congress
       that would support him.


Pro-Trump Comments

Herrell: “I Believe [Trump] Will Do All Of [The] (sic) Things He Talked About In Terms Of Energy, Jobs,
Military And Immigration”

Herrell: “I Believe [Trump] Will Do All Of [The] (sic) Things He Talked About In Terms Of Energy, Jobs,
Military And Immigration.” “‘It was amazing,’ Herrell said. ‘For me, it was a once-in-a-lifetime experience and
it was just incredible. It's one thing to watch it on TV, but to be there and experience the sea of people and hear the
people cheering (Trump) on was absolutely remarkable. Not everybody, but I think in large, people are excited to
see what the future of our country will look like. I believe he will do all of things he talked about in terms of
energy, jobs, military and immigration.’” [Alamogordo Daily News, 1/24/17]

Herrell: “I’ve Been On That Trump Train Since Day 1 Of His Announcement”

Herrell: “I’ve Been On That Trump Train Since Day 1 Of His Announcement.” “‘I've been on that Trump
train since Day 1 of his announcement,’ state Rep. Yvette Herrell said Saturday as she addressed the audience of
about 650 at the Embassy Suites hotel in Albuquerque.” [Albuquerque Journal, 2/24/18]

Herrell Said She Thought People Were Happy With The Trump Administration And That She Planned On
Supporting Trump’s Agenda

Herrell Said She Thought People Were Happy With The Trump Administration And That She Planned On
Supporting Trump’s Agenda. “Herrell hopes to energize voters, saying that she believes people are happy with
what they are seeing coming out of the Trump Administration, and that she plans on supporting the President's
agenda. Herrell said she has 28 legislators supporting her, there is not a single legislator in Congress who has that
many supporters.” [Cibola Citizen, 4/4/18]

Herrell Said Trump Would Have Been Able To Execute His “America First” Agenda If He Had A Congress
That Would Support Him

Herrell Said Trump Would Have Been Able To Execute His “America First” Agenda If He Had A Congress
That Would Support Him. “President Trump would be able to realize his ‘America First’ agenda, if he had a
Congress that would support him, she speculated. If he is not able to fulfill his promises, "we're in trouble," and the
party needs to be sure the right people are elected in November. She believes she is that right candidate for the
Second Congressional District, Herrell said.” [Ruidoso News, 4/17/18]
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 50 of 140

                                               YVETTE HERRELL (NM -02) RESEARCH BOOK | 49

Herrell: “I Believe With [Trump’s] Leadership And Working Collectively With Colleagues In Washington
D.C., We Can Make New Mexico Great Again – For The First Time”

Herrell: “I Believe With [Trump’s] Leadership And Working Collectively With Colleagues In Washington
D.C., We Can Make New Mexico Great Again – For The First Time.” “Some federal issues Herrell said she has
worked on for District 2 include the transfer of public lands, The Endangered Species Act, and water and property
rights. ‘I support President Trump and have since day one,’ she said. ‘I believe that he has been chosen by the
people for a reason to make America great again, and I believe with his leadership and working collectively with
col-leagues in Washington D.C., we can make New Mexico great again -- for the first time. We can do it.’ ”
[Roswell Daily Record, 4/19/18]

Herrell: “I Strongly Support The President, And I Think He’s Doing A Marvelous Job”

Herrell: “I Strongly Support The President, And I Think He’s Doing A Marvelous Job.” “Herrell campaigned
as a strong ally of Trump and a staunch supporter of his signature effort to build a wall along the border. ‘I strongly
support the president, and I think he's doing a marvelous job,’ she told The Associated Press after winning the GOP
nomination Tuesday.” [Associated Press, 6/6/18]
Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 51 of 140

                          YVETTE HERRELL (NM -02) RESEARCH BOOK | 50




                         Issues
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 52 of 140

                                              YVETTE HERRELL (NM -02) RESEARCH BOOK | 51

Budget Issues

                                               Significant Findings

      Herrell was an active supporter of balanced budget amendments.

          Herrell: “I look forward to representing you in Congress and fighting for commonsense solutions
           such as the balanced budget amendment.”

          Herrell said a constitutional balanced budget amendment would mean “the American people could
           prosper for generations.”

          Balanced Budget Amendments threaten Social Security, Medicare, and veteran’s benefits.

      Herrell supported balancing the state’s budget by cutting education spending but not by raising taxes.

      For fiscal year 2015, Herrell voted against $6.1 billion in general funds appropriations that included an
       increase in higher education spending.


Balanced Budget Amendments

Herrell: “I Look Forward To Representing You In Congress And Fighting For Commonsense Solutions
Such As The Balanced Budget Amendment”

Herrell: “I Look Forward To Representing You In Congress And Fighting For Commonsense Solutions
Such As The Balanced Budget Amendment.” “Today, the House of Representatives voted on a Balanced Budget
Amendment to the Constitution. While it didn’t pass, it was a step in the right direction in the fight to change the
corrupt culture in Washington, D.C. I look forward to representing you in Congress and fighting for commonsense
solutions such as the Balanced Budget Amendment.” [Yvette Herrell for Congress via Facebook, posted 4/12/18]

    Center For American Progress: The Balanced-Budget Amendment Threatens Americans’ Health Care,
    Social Security, and Jobs [Center for American Progress, 4/11/18]

    A Balanced Budget Amendment Would Override All Government Guarantees And Promises Written
    Into Law – Including Social Security, Medicare, Veterans Benefits, And Military Pensions. “In general, a
    balanced budget requirement in the U.S. Constitution would override any and all government guarantees and
    promises written into law: the guarantee to pay interest on the debt; or to pay insurance and guarantee claims
    for bank deposits, floods, loan defaults, and nuclear accidents; or to pay program benefits for Social Security,
    Medicare, Medicaid, unemployment benefits, veterans’ benefits, or military and civil service pensions; or to
    pay contractors who have delivered goods or services to the federal government.” [CBPP, 3/16/18]

    Under A Balanced Budget Amendment, It Would Be Unconstitutional For Social Security To Use Its
    Savings – What Workers Already Paid In – To Pay Promised Benefits; Benefits Could Have To Be Cut.
    “Currently, Social Security holds $2.9 trillion in Treasury securities. But under the balanced budget
    amendment, it would essentially be unconstitutional for Social Security to draw down these savings to pay
    promised benefits. Instead, benefits could have to be cut, because all federal expenditures would have to be
    covered by tax revenues collected during that same year.” [CBPP, 3/16/18]
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 53 of 140

                                               YVETTE HERRELL (NM -02) RESEARCH BOOK | 52

Herrell Was A Co-Founder Of The Balanced Budget Amendment Task Force

Herrell Was A Co-Founder Of The Balanced Budget Amendment Task Force. “The Balanced Budget
Amendment Task Force' s mission is to assist the 38 states needed to draft and ratify a Balanced Budget
Amendment (BBA) to the U.S. Constitution. […] State Representative Yvette Herrell (NM), Co-founder.”
[BBA4USA.org via web.archive.org, captured 8/10/13]

Herrell Said A Constitutional Balanced Budget Amendment Would Mean “The American People Could
Prosper For Generations”

Herrell Said A Constitutional Balanced Budget Amendment Would Mean “The American People Could
Prosper For Generations.” “ ‘The American people could prosper for generations when enough states join Ohio
to propose and ratify a U.S. balanced budget amendment (BBA) that constitutionally stops the unsustainable
deficits and pays back the $17 trillion in debt,’ stated Balanced Budget Amendment Task Force (BBATF) Co-
founder Representative Yvette Herrell (NM).” [Indian Banking News, 11/22/13]

State Budgets

Herrell Supported Balancing New Mexico’s Budget By Cutting Education Spending But Not By Raising
Taxes

Herrell Supported A Balanced Budget Without Raising Taxes And Backed Cutting Administration Budgets

Herrell: “We Need A Balanced Budget Before We Can Do Anything.” “‘We need a balanced budget before we
can do anything,’ said Herrell, 46, who worked as a legislative aide for two years before she defeated 16-year Rep.
Gloria Vaughn in last June’s Republican primary election.” [Carlsbad Current-Argus, 1/15/11]

Herrell Called For Greater Transparency On State Government Spending. “Herrell said she believes the state
needs to find out where tax dollars are being spent. ‘The recent special session had an increase on taxes for
cigarettes, the gross receipts tax and income tax,’ she said. ‘We still have a budget of over $40 million more than
when they got up there. We need to look at the exempt employees. We need to see Richardson’s list that he had
gotten rid of.’” [Alamogordo Daily News, 4/17/10]

Herrell Said The Budget Would Be The Biggest Issue For 2011. “Herrell said the budget is the biggest issue
facing legislators in 2011. ‘We had a $200 million shortfall last year,’ she said. ‘It’s going to be bigger than that
this year. We will not have the one-time stimulus money from the federal government. In Santa Fe, it’s going to be
a tough job to balance that budget. We’re going to have to do more with less (funding).’” [Alamogordo Daily
News, 4/17/10]

Herrell Said They Could Get The Budget Back On Board By Not Raising Taxes And By Setting Aside Their
Differences. “Herrell said it must start with state, as well as county and city, governments. ‘We’re going to have to
tighten our belts,’ she said. ‘Both governor candidates have said they will not raise taxes to balance the budget. We
can make this happen. We really are going to have to sit down, put our differences aside and find out where we can
make cuts, get rid of wasteful spending and get our budget back on board.’” [Alamogordo Daily News, 4/17/10]

Herrell Pointed To Exempt Employees As Wasteful Spending Along With Some Administration Budgets.
“Herrell said there are certain service programs that New Mexicans need and deserve. ‘I think we’re going to have
to take a hard look at things,’ she said. ‘I do believe that we have some wasteful spending that can be cut straight
away. The one everyone points to is the exempt employees, of course. I think there is bloating in some of the
department administration budgets. I think we can do a better job of utilizing the funds that are already available.’”
[Alamogordo Daily News, 4/17/10]
         Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 54 of 140

                                                YVETTE HERRELL (NM -02) RESEARCH BOOK | 53

Herrell Wanted To Cut Education Spending

Herrell Cited The Expansion Of The Santa Fe Department Of Education As Wasteful Spending. “Herrell said
she wants to look at the Santa Fe Department of Education. ‘When Richardson took office, there were 15 board
members and 60 employees,’ she said. ‘Today, there are 60 board members and more than 360 employees. We
need to start cutting from the top down. We need to stop wasteful spending to keep the programs that are going to
get our budget taken care of without getting rid of the programs people are needing right now.’” [Alamogordo
Daily News, 4/17/10]

Herrell Said Upper Management In Education Was Bloated And Pointed To New Mexico Having A 54%
Dropout Rate. “Herrell said she believes upper management and top administration positions are bloated. ‘It’s kind
of embarrassing when we have a state dropout rate of 54 percent,’ she said. ‘It’s second to last in the nation to
Nevada. We do need to make some changes within our education system. A recent report from the Rio Grande
Foundation stated smaller schools will provide a better education. They also will not cost more to build and
maintain per student than the larger schools. I am not a teacher, but there are ways to reform our school system to
benefit our children.’” [Alamogordo Daily News, 4/17/10]

Herrell Opposed Increasing Taxes To Close The Deficit But Considered Closing A Tax Loophole For Out-
Of-State Corporations

Herrell Opposed Increasing Taxes That Wholesalers Pay On Alcohol. “House bill 23 is a liquor excise tax
distribution to schools sponsored by Rep. Mary Helen Garcia, D-Dist. 34, of Dona Ana County. The bill asks for an
increase of the taxes that wholesalers pay on spirituous liquor, wine, microbrewed beer and cider. […] Rep. Yvette
Herrell, R-Dist. 51, of Alamogordo, said she will also keep an eye on the bill. ‘I have a hard time believing our
governor will sign it because of the amount of tax increases,’ Herrell said. ‘She (Gov. Martinez) has campaigned
for over a year on not increasing taxes. I will not support this bill. I am going to encourage my colleges in caucus to
not support it either for a number of reasons.” [Alamogordo Daily News, 1/15/11]

Herrell Considered Closing A Tax Loophole That Exempted Out-Of-State Corporations From Paying State
Taxes. “One area in which she differed from most of her Republican colleagues is the issue of closing the loophole,
which allows out-of-state corporations to avoid paying state taxes. While most of the GOP freshmen said they
didn’t support the idea for fear of corporations leaving the state, Herrell said she’d consider voting for a bill to close
the loophole. ‘Certainly if there are revenues that the state is losing, we need to see what we’re missing out on.’”
[Santa Fe New Mexican, 12/25/10]

Herrell Said She Did Not Believe In More Taxes And That Increasing Taxes Would Not Help The Budget.
“Herrell said she believes in no more taxes and that includes increasing property taxes. ‘I don’t think the
government should increase property taxes,’ she said. ‘It’s bad. We just increased the cigarette tax, food and GRT.
We also increased our budget. I don’t think increasing taxes is going to help us.’” [Alamogordo Daily News,
4/17/10]

FY 2018: Herrell Was One Of Three House Members Who Voted Against A $6.3 Billion Spending Bill

Herrell Was One Of Three House Members Who Voted Against A $6.3 Billion Spending Bill For FY 2018.
“That's largely been the case so far at the Roundhouse, at least politically speaking, when it comes to passing a $6.3
billion spending bill for the fiscal year that starts in July. […] He was one of the three House members who voted
against the bill - Reps. Yvette Herrell, R-Alamogordo, and Ricky Little, R-Chaparral, were the others.”
[Albuquerque Journal, 1/31/18]

FY 2017: Herrell Voted For $6.2 Billion In General Fund Appropriations
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 55 of 140

                                               YVETTE HERRELL (NM -02) RESEARCH BOOK | 54
Herrell Voted For $6.2 Billion In General Fund Appropriations. “The governor partially vetoed the General
Appropriation Act of 2016, enacted in House Appropriations and Finance Committee Substitute for House Bills 2
and 4 (Chapter 11, p.v.) (General Appropriation Act). […] The General Appropriation Act provides recurring
general fund appropriations for FY 2017 totaling $6.213 billion, a relatively minor decrease from FY 2016.” The
bill passed the House 38-31 and was signed by the governor. [New Mexico Legislative Council Service, Highlights
2016, published May 2016; House Bill 2, 52nd Legislature Second Session, 2/6/16]

FY 2016: Herrell Voted For $6.2 Billion In General Fund Appropriations

Herrell Voted For $6.2 Billion In General Fund Appropriations. “House Appropriations and Finance
Committee Substitute for House Bills 2 and 4 (Chapter 101, p.v.), titled the General Appropriation Act of 2015,
represents policymakers' collective priorities for state spending in the coming fiscal year. The act provides recurring
general fund appropriations for FY 2016 totaling $6.2 billion, an increase of 1.3% over the previous year.” The bill
passed the House 42-25. [New Mexico Legislative Council, Highlights 2015, published May 2015; House Bill 2,
52nd Legislature First Session, 2/24/15]

    Herrell Said Money Would Likely Be Taken From The Tobacco Settlement Fund To Deal With The FY
    2016 Budget Shortfall. “The special session will be strictly bills that have to do with the budget in terms of
    addressing the shortfall. I don't foresee any tax increase. I think we'll be looking at taking money safely from
    the tobacco settlement fund and put towards the $200 million shortfall for fiscal year 2016.” [Alamogordo
    Daily News, 9/7/16]

FY 2015: Herrell Voted Against $6.1 Billion In General Fund Appropriations, Which Included An Increase
In Higher Education Spending

Herrell Voted Against $6.1 Billion In General Fund Appropriations. “With time running out in the short
session and no agreement in the house on how to move the budget forward, the senate introduced Senate Finance
Committee Substitute for Senate Bill 313 (Chapter 63, p.v.) (Senate Bill 313) as the 2014 GAA. […] The
act provides recurring general fund appropriations totaling $6.1 billion, an increase of a little more than 4%, or
$240 million, over the previous year's act.” The bill passed the House 58-8. [New Mexico Legislative Council
Service, Highlights 2014, published May 2014; Senate Bill 313, 51st Legislature Second Session, 2/19/14]

    The Budget Included A 4.4 Percent Increase In Higher Education Spending From FY 2014. “Higher
    education and special schools will see an overall 4.4% increase from FY 2014, manifested in the $830 million
    appropriation, with the New Mexico Military Institute receiving the largest percentage increase of 25%. [New
    Mexico Legislative Council Service, Highlights 2014, published May 2014]

    The Budget Included A 3 Percent Pay Raise For Some State Employees, Including Those At Public
    Schools. “Martinez trimmed $27 million in spending, including $15 million for programs for at-risk children
    that she says isn't needed until next year, when the programs it would support take effect. She also vetoed $2.4
    million that would have provided 8 percent pay raises for judges and district attorneys and 3 percent raises for
    appointed government employees. Martinez did retain money for 3 percent pay raises for other state employees,
    including those at public schools.” [Santa Fe New Mexican, 3/11/14]

FY 2014: Herrell Voted For $5.9 Billion In General Fund Appropriations

Herrell Voted For $5.9 Billion In General Fund Appropriations. “ The General Appropriation Act of 2013,
House Appropriations and Finance Committee Substitute for House Bills 2, 3, 4, 5 & 6 (Chapter 227, p.v.) (House
Bill 2), appropriates $5.9 billion for FY 2014 recurring expenses, adding $230 million over the FY 2013
appropriation, an increase of about 4% and less than the December revenue estimate for ‘new money’.” The bill
passed the House 53-16 and was signed by the governor. [New Mexico Legislative Council, Highlights 2013,
published May 2013; House Bill 2, 51st Legislature First Session, 2/21/13]
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 56 of 140

                                              YVETTE HERRELL (NM -02) RESEARCH BOOK | 55


    The Budget Was A $230 Million Increase From FY 2013 Spending. “The General Appropriation Act of
    2013, House Appropriations and Finance Committee Substitute for House Bills 2, 3, 4, 5 & 6 (Chapter 227,
    p.v.) (House Bill 2), appropriates $5.9 billion for FY 2014 recurring expenses, adding $230 million over the FY
    2013.” [New Mexico Legislative Council, Highlights 2013, published May 2013]

    The Budget Included Money To Establish A Merit Pay System For Teachers. “Republican Gov. Susana
    Martinez's administration will receive money to establish a merit pay system for teachers under a proposed state
    budget approved Thursday by the House despite objections from Democrats. The House approved the financial
    blueprint on a 53-16 vote on Thursday, and sent it to the Senate for consideration. Only Democrats voted
    against the bill.” [Los Alamos Monitor, 2/22/13]

FY 2013: Herrell Voted For $5.6 Billion In General Fund Appropriations

Herrell Voted For $5.6 Billion In General Fund Appropriations For 2013. “House Appropriations and Finance
Committee Substitute for House Bills 2, 3, 4, 5 and 6 (Chapter 19, p.v.) (House Bill 2) appropriates $5.64 billion
from the general fund for FY 2013” The bill passed the House unanimously. [New Mexico Legislative Council
Service, Highlights 2012, published May 2012; House Bill 2, 50th Legislature Second Session, 2/8/12]

    The Budget Was A $220 Million Increase From FY 2012 Spending. “This appropriation is about $220
    million, or 4%, above the FY 2012 general fund operating budget.” [New Mexico Legislative Council Service,
    Highlights 2012, published May 2012]

Albuquerque Journal: Most Of The New Spending Would Go To Public Schools And Medicaid. “The House
of Representatives voted 70-0 Wednesday in favor of the budget measure, which calls for next year's state spending
to be increased by $215 million - or about 4 percent - from this year's levels. Most of the new spending would go
toward public schools and Medicaid.” [Albuquerque Journal, 2/9/12]

FY 2012: Herrell Voted Against $5.4 Billion In General Fund Appropriations, Which Included An Increase
In Appropriations For New Mexico’s Medicaid Program

Herrell Voted Against $5.4 Billion In General Fund Appropriations For 2012

Herrell Voted Against $5.4 Billion In General Fund Appropriations For 2012. “The general appropriation act,
House Bill 2, appropriates $5.42 billion in general funds and $20 million in other state funds for FY 2012.” The bill
passed the House 35-34 and was signed by the governor. [New Mexico Legislative Council Service, Highlights
2011, published May 2011; House Bill 2, 50th Legislature First Session, 3/2/11]

    The Budget Cut Total Spending By $150 Million, Including Cuts To Public Schools And Higher
    Education Spending. “In its final version, the budget approved by the Legislature for the fiscal year starting in
    July would cut total spending by more than $150 million from this year's levels. State spending would increase,
    but not enough to make up for an impending loss of federal stimulus money. Among other spending areas, the
    budget would trim funding for public schools by about 1.5 percent, or $35 million, and cut higher education
    spending by about 5 percent, or nearly $42 million.” [Albuquerque Journal, 4/7/11]

The Budget Included An Increase In Appropriations For New Mexico’s Medicaid Program

The Budget Included An Increase In Appropriations For New Mexico’s Medicaid Program. “It wouldn't raise
taxes on New Mexicans and doesn't include pay increases for state workers, though it would slightly increase total
appropriations for the ever-expanding state Medicaid program. [Albuquerque Journal, 4/7/11]
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 57 of 140

                                              YVETTE HERRELL (NM -02) RESEARCH BOOK | 56

Capital Outlay Bills

Herrell Proposed A $30,000 Expenditure To New Mexico’s Capital Outlay Bill For A Greens Mower For A
Local Golf Course

Herrell Proposed A $30,000 Expenditure To New Mexico’s Capital Outlay Bill For A Greens Mower For A
Local Golf Course. “Next week, Gov. Susana Martinez will pick up her veto pen and go through the substituted
version of House Bill 219, better known as the state's capital outlay bill. Or pork. Or Christmas Tree. […] $30,000
to buy a greens mower for the Timberon Water and Sanitation District golf course (Rep. Yvette Herrell, R-
Alamogordo).” [Albuquerque Journal, 3/4/16]
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 58 of 140

                                                YVETTE HERRELL (NM -02) RESEARCH BOOK | 57

Crime & Public Safety Issues

                                                 Significant Findings

      Herrell voted against increasing the penalty for intentional abuse of a child.

      Herrell said synthetic marijuana was a “huge issue” and supported passing a local ordinance to ban its
       sale.


Child Abuse

Herrell Voted Against Increasing The Penalty For Intentional Abuse Of A Child

Herrell Voted Against Increasing The Penalty For Intentional Abuse Of A Child. “HB 182: Increase the
penalty for intentional abuse of a child.” The bill passed the House 50-10 and died in the Senate. [Santa Fe New
Mexican, 3/21/15; House Bill 182, 52nd Legislature First Session, 2/26/15]

Marijuana

2010: Herrell Said She Was Not Sure If She Would Vote To End New Mexico’s Medical Marijuana Program

2010: Herrell Said She Was Not Sure If She Would Vote To End New Mexico’s Medical Marijuana
Program. “Like Vaughn, Herrell is a social conservative who opposes domestic partnerships and favors legislation
to require doctors to notify the parents of minors seeking abortions. However, she's not sure whether she'd vote to
end the state's medical-marijuana program.” [Santa Fe New Mexican, 12/25/10]

Herrell Called Synthetic Marijuana A “Huge Issue” And Supported Passing A Local Ordinance To Ban Its
Sale

Herrell On Synthetic Marijuana: “It’s A Huge Issue.” “State Rep. Yvette Herrell hosted a community
leadership meeting Friday at the Otero County Administration Building to educate and get the community talking
about the dangers and side effects of using synthetic cannabis. ‘It’s a huge issue,’ Herrell said. ‘The hospital has
seen it. Law enforcement has seen it. The Border Patrol has seen it.’” [Alamogordo Daily News, 1/13/12]

    Herrell: “I Have Asked The City And County To Pass An Ordinance To Ban The Sale Of Synthetic
    Cannabis.” “‘I have asked the city and county to pass an ordinance to ban the sale of synthetic cannabis or
    until we can tweak the legislation that’s just recently been passed or until ... we can find a better way to test for
    it in the field. In the meantime there seems to been more questions than answers about it. As a community, I
    think everyone has a vested interest in it.’” [Alamogordo Daily News, 1/13/12]

Sex Offenders

Herrell Sponsored A Bill For The Governor That Would Require Sex Offenders From Other States To
Register As Sex Offenders In New Mexico

Herrell Sponsored A Bill For The Governor That Would Require Sex Offenders From Other States To
Register As Sex Offenders In New Mexico. “The measure, House Bill 570, was sponsored by Reps. Antonio
Maestas, D-Albuquerque, and Yvette Herrell, R-Alamogordo. Martinez publicly thanked Maestas, an attorney, for
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 59 of 140

                                              YVETTE HERRELL (NM -02) RESEARCH BOOK | 58
working with Republicans to update and strengthen the law. Herrell said the legislation closed a loophole.
Previously, certain sex offenders registered in another state did not have to register after moving to New
Mexico. But with the new law, they are required to register in New Mexico for the time remaining on their sentence
from another state or for the time that would be required for an equivalent offense under New Mexico law,
whichever is longer. The bill also updated New Mexico's sex offender registration law.” The bill passed the House
69-[Alamogordo Daily News, 4/3/13; House Bill 570, 51st Legislature First Session, 3/12/13]

Statute Of Limitations

Herrell Introduced A Bill Abolishing The Statute Of Limitations On Second-Degree Murder In New Mexico

Herrell Introduced A Bill Abolishing The Statute Of Limitations On Second-Degree Murder In New Mexico.
“House Bill 172 would abolish the statute of limitations on second-degree murder in New Mexico. The current
statute does not allow prosecutions more than six years after the crime was committed. […] Rep. Yvette Herrell, R-
Dist. 51, introduced House Bill 172 during the current legislative session.” The bill passed the House 64-0 but
stalled in the Senate. [Alamogordo Daily News, 2/20/15; House Bill 172 & 196, 52nd Legislature First Session,
3/5/15]

Criminal History Records

Herrell Sponsored Legislation To Provide Updates Of Criminal History Record Checks To State Agencies

Herrell Sponsored Legislation To Provide Updates Of Criminal History Record Checks To State Agencies. In
March 2011, Herrell sponsored a bill that “allows the New Mexico Department of Public Safety to provide updates
of criminal history record checks to state agencies.” The bill passed 64 to 2. [HB 527, 3/13/11; Alamogordo Daily
News, 4/6/11]

    Governor Martinez Praised Herrell For Passing The Bill. “Martinez said she believes it’s important to keep
    citizens safe. ‘Especially when they’re state employees,’ she said. ‘I am grateful to Rep. Herrell for working to
    pass this important bill and I have signed it into law as part of my commitment to keep all New Mexicans
    safe.’” [Alamogordo Daily News, 4/6/11]

    Herrell Appreciated Governor Martinez Signing The Bill In Alamogordo. “Herrell said she was
    appreciative of Gov. Martinez for coming to Alamogordo to sign the bill into law. ‘I am honored to get a bill
    passed in Santa Fe,’ she said. ‘I carried the bill for the New Mexico Department of Public Safety and Gov.
    Martinez. It was one that we needed to pass to get $1.5 million into the state for the Department of Safety.’”
    [Alamogordo Daily News, 4/6/11]
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 60 of 140

                                              YVETTE HERRELL (NM -02) RESEARCH BOOK | 59

Economy & Jobs

                                               Significant Findings

      Herrell voted to block two Democratic bills that would have capped interest rates at 36 percent.

      In 2015, Herrell allegedly said she wanted to see legislation written by the payday lending industry.


Interest Rates

Herrell Voted To Block Two Democratic Bills That Would Have Capped Interest Rates At 36 Percent

Herrell, Chair Of The House Regulatory And Public Affairs Committee, Voted To Block Two Democratic
Bills That Would Have Capped Interest Rates At 36 Percent. “Republicans closed ranks Wednesday to block
two bills by Democrats that would have capped interest rates on loans at 36 percent a year. Members of the House
Regulatory and Public Affairs Committee tabled both measures on 4-3, party-line votes.” [Santa Fe New Mexican,
2/4/15; House Standing Committees, 52nd Legislature First Session, published 2/9/15]

    Herrell: “I Personally Do Not Think The 36 Percent Cap Is The Right Fix.” “The committee chairwoman,
    Rep. Yvette Herrell, R-Alamogordo, then took the unusual step of announcing that she was amenable to
    reviving debate after the storefront loan industry offers a bill of its own to lessen public concerns about
    predatory lending. ‘I personally do not think the 36 percent cap is the right fix,’ Herrell said after industry
    members testified that they could not turn a profit on small loans with that limitation.” [Santa Fe New Mexican,
    2/4/15]

    Herrell Denied That Lobbyist Bought Votes For Bills To Cap Interest Rates, Or In General. “A who's
    who of lobbyists watched on Wednesday as Republicans on a legislative committee shelved two bills that
    would cap what storefront lenders can charge people in need of cash for loans. […] The powerhouse lobbyists
    were hired by the lending industry that was targeted by the legislation. And their presence Wednesday
    afternoon offers a glimpse into the mechanics of how the Roundhouse works, the role of lobbyists and the
    amount of money that sometimes lubricates the legislative process. […] ‘Honestly, I don't ever think, 'There's
    Mr. So-and-So and his company gave me money,'‘ said Rep. Yvette Herrell, R-Alamogordo. Herrell chairs the
    House Regulatory and Public Affairs Committee the body that tabled the two interest-cap bills on a party-line
    vote.” [Farmington Daily Times, 2/6/15]

A Year Before Voting To Block Bill To Cap Interest Rates, Herrell Drafted A Bill To Cap Loans At 25%.
“Last year, Alamogordo's very own Yvette Herrell, R-Otero County, drafted HB199, a bill to cap interest rates on
title loans at no more than 25 percent. Last week, Ms. Herrell did an about-face and opposed the proposed cap on
loans. She teamed up with fellow Republicans to block the legislation in her role as chair of the House Regulatory
and Public Affairs Committee just three weeks after attending a Legislative Prayer Breakfast in Alamogordo.” [Las
Cruces Sun-News, Josh Grider Op-Ed, 2/12/15]

Payday Lending

2015: Herrell Reportedly Said She Wanted To See Legislation Written By The Payday Lending Industry

Herrell Reportedly Said She Wanted To See Legislation Written By The Payday Lending Industry.
“Storefront lending companies and affiliated associations gave nearly $140,000 to New Mexico public officials and
political action committees in 2013 and 2014, according to an analysis of data from the New Mexico Secretary of
         Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 61 of 140

                                               YVETTE HERRELL (NM -02) RESEARCH BOOK | 60
State's office. […] So far, bills to cap interest rates have stalled in both House and Senate legislative committees.
Rep. Yvette Herrell, the Republican chairwoman of the House Regulatory and Public Affairs committee, which
rejected two rate-cap bills, said earlier this month she wanted to see legislation written by the industry.” [New
Mexico In Depth, 2/16/15]

Herrell Sponsored Legislation That Would Ban Small Loans Of Less Than 120 Days

Herrell Sponsored Legislation That Would Ban Small Loans Of Less Than 120 Days. “A retooled bill to cap
interest rates on various types of New Mexico storefront loans cruised through a House committee Friday, despite
criticism from some consumer advocacy groups. The measure approved in the House Business and Industry
Committee, via a 9-0 vote, would ban small loans with terms of less than 120 days and impose a 175 percent cap on
loans issued by companies that are not federally insured. […] ‘We do want to do something in terms of consumer
protection, but we also want to be pro-business,’ said Rep. Yvette Herrell, R-Alamogordo, one of the measure's
sponsors.” The bill passed the House 64-2 and was signed into law by the Governor. [Albuquerque Journal,
2/25/17; House Bill 347, 53rd Legislature First Session, introduced 2/7/17]

Regulations

Herrell Said She Would Fight For Less Regulation And Less Taxation As A Member Of Congress

Herrell Said She Would Fight For Less Regulation And Less Taxation As A Member Of Congress. “New
Mexico’s businesses need a job-growth environment they can thrive in. They create the jobs in our economy.
Yvette will fight for less regulation and less taxation, so they can reinvest in themselves. New Mexico can and
should be a job-creating state.” [herrellforcongress.com, accessed 6/15/18]
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 62 of 140

                                              YVETTE HERRELL (NM -02) RESEARCH BOOK | 61

Education Issues

                                                Significant Findings

      Herrell voted against requiring schools to establish a free breakfast program for their elementary
       schools when 85 percent or more of their students were eligible for free or reduced lunch.

      Herrell voted against prohibiting corporal punishment in all public schools.

      Herrell: “We should eliminate the Public Education Department.”


Free Breakfast Programs

Herrell Voted Against Requiring Schools To Establish A Free Breakfast Program For Their Elementary
Schools When 85 Percent Or More Of Their Students Were Eligible For Free Or Reduced Lunch

Herrell Voted Against Requiring Schools To Establish A Free Breakfast Program For Their Elementary
Schools When 85 Percent Or More Of Their Students Were Eligible For Free Or Reduced Lunch. In March
2011, Herrell voted against: “Senate Bill 144 (Chapter 35) requires school districts and charter schools to establish
a free breakfast program for all students attending elementary schools in which 85% or more of the students are
eligible for the free or reduced-fee lunch program under the federal National School Lunch Act of 1946, unless the
school or district can demonstrate that the establishment and operation of such a program will result in undue
financial hardship. Schools that fall below the 85% level may establish a free school breakfast program if they so
choose.” The bill passed the House 48-10 and was signed by the Governor. [New Mexico Legislative Council
Service, Highlights 2011, published May 2011; Senate Bill 144, 50th Legislature First Session, 3/17/11]

Early Childhood

Herrell Voted Against Establishing A Comprehensive Early Childhood Care And Education System
Through State And Private Programs

Herrell Voted Against Establishing A Comprehensive Early Childhood Care And Education System
Through State And Private Programs. “For the little learners: The Senate on Thursday overwhelmingly passed a
bill that proponents say will boost education for children aged 5 or younger. SB 120, sponsored by Sen. John
Sapien, D-Corrales, was approved on a 34-6 vote. The measure would establish a comprehensive early childhood
care and education system through state and private programs. […] The bill is supported by the New Mexico
Business Roundtable, the Association of Commerce and Industry and early child-care providers and advocates. It
goes on to the House for consideration.” [Santa Fe New Mexican, 3/4/11; Senate Bill 120, 50th Legislature First
Session, 3/17/11]

Public Education Department

Herrell: “We Should Eliminate The Public Education Department”

VIDEO: Herrell: “We Should Eliminate The Public Education Department.” “I really want to support the
President in the area of getting more government out of the way, getting the government out of the way of
educating. And he has mentioned that when he campaigned that he wanted to back off from the federal government
having such a hand in local education systems and I fully feel the same way on the state level that perhaps we
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 63 of 140

                                               YVETTE HERRELL (NM -02) RESEARCH BOOK | 62
should eliminate the public education department and let the control be given back to the school boards, where
budget, curriculum decisions can be made where we can see a much broader and more involved community effort.”
[KSVP – Good Morning Artesia, 5/15/18] (05:08 – 05:38)

Corporal Punishment

Herrell Voted Against Prohibiting Corporal Punishment In All Public Schools

Herrell Voted Against Prohibiting Corporal Punishment In All Public Schools. In March 2011, Herrell voted
against: “House Bill 172 (Chapter 97) prohibits corporal punishment as a disciplinary sanction in all public
schools,” The bill passed the House 36-31 and was signed by the Governor. [New Mexico Legislative Council
Service, Highlights 2011, published May 2011; House Bill 172, 50th Legislature First Session, 3/8/11]

Arming Teachers

Herrell Supported Teachers Carrying Weapons In Schools

Herrell Supported Teachers Carrying Weapons In Schools. VIDEO: “We need to allow concealed carry for
personnel, teachers, to be at the schools and other places. These gun free zones are not gun free for the shooter.”
[KRWGnews via YouTube, posted 2/21/18] (27:15 – 27:24)
         Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 64 of 140

                                               YVETTE HERRELL (NM -02) RESEARCH BOOK | 63

Election & Campaign Finance Issues

                                                 Significant Findings

      Herrell signed a term limit pledge, limiting herself to three terms in Congress.

      Herrell voted against a bill to create an early voting center.

      Herrell voted against allowing New Mexico residents who would be qualified to vote in the next general
       election to vote in the immediately preceding primary while they were 17-years-old.


Term Limits

Herrell Signed A Term Limit Pledge – Limiting Herself To Three Terms In Congress

Herrell Signed A Term Limit Pledge – Limiting Herself To Three Terms In Congress. [www.termlimits.com,
signed 12/29/17]

Early & Youth Voting

Herrell Voted Against A Bill To Create An Early Voting Center

Herrell Voted Against A Bill To Create An Early Voting Center. “The measure requires establishment of an
early voting site for a population center of more than 1,500 people, provided that it is more than 50 miles from its
county's nearest site to cast early ballots. It carried 38-31 along party lines. Democrats supported the bill as a means
of making it more convenient for people to vote. Republicans such as Rep. Yvette Herrell of Alamogordo opposed
the measure on grounds that it would create more expenses for county governments.” The bill passed the House 38-
31. [Alamogordo Daily News, 2/25/13; House Bill 524, 51st Legislature First Session, 2/25/13]

Herrell Voted Against Allowing New Mexico Residents Who Would Be Qualified To Vote In The Next
General Election To Vote In The Immediately Preceding Primary While They Were 17-Years-Old

Herrell Voted Against Allowing New Mexico Residents Who Would Be Qualified To Vote In The Next
General Election To Vote In The Immediately Preceding Primary While They Were 17-Years-Old.
“Residents of New Mexico who are 17 years of age and who will be qualified to vote in the next general election
will now be allowed to vote in the primary election immediately preceding that election with the enactment of
House Bill 138 (Chapter 28).” The bill passed the House 41-26 and was signed by the Governor. [Legislative
Council Service, Highlights 2016, published May 2016; House Bill 138, 52nd Legislature Second Session, 2/8/16]

Fundraising

New Mexico Law Bars Legislators And The Governor From Raising Campaign Funds During Legislative
Sessions, But Herrell Left A Donate Link On Her Website

New Mexico Law Bars Legislators And The Governor From Raising Campaign Funds During Legislative
Sessions. “Per state law, all 112 legislators and the governor are barred from raising campaign funds from Jan. 1
through Feb. 15, the session's last day. The ‘blackout’ period is intended to reduce the possibility of undue
         Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 65 of 140

                                                YVETTE HERRELL (NM -02) RESEARCH BOOK | 64
influence during legislative sessions. It applies not only to re-election campaigns, but also to bids for other elected
office.” [Albuquerque Journal, 1/17/18]

    Herrell Left A Donate Link On Her Campaign Website During This Time Period. “As of Wednesday,
    Herrell was the only one of the four legislators to still have a ‘donate’ link on her campaign website.”
    [Albuquerque Journal, 1/17/18]

Local Elections

Herrell Voted Against Requiring Local Elections Be Held On The Same Day As General Elections

Herrell Voted Against Requiring Local Elections Be Held On The Same Day As General Elections. “HB 174
Would require local elections to be held on the same day as general elections. Passed House and Senate, pending
governor’s signature.” The bill passed the House 38-29 and was pocket-vetoed by the governor. [Las Cruces Sun-
News, 3/20/17; House Bill 174, 53rd Legislature First Session, 2/24/17]
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 66 of 140

                                               YVETTE HERRELL (NM -02) RESEARCH BOOK | 65

Environmental Issues

                                                Significant Findings

      Herrell had a lifetime score of 15% from Conservation Voters New Mexico.

      Herrell voted against legislation raising penalties for water pollution by oil and gas operators –
       legislation opposed by the oil and gas industry.

          Herrell took at least $15,000 from oil and gas companies.

          Herrell’s second highest contributor to her federal campaign was the oil & gas industry.

      Herrell voted to limit local government authority over the oil and gas industry


Conservation

Herrell Had A Lifetime Score Of 15% From Conservation Voters

Herrell Had A Lifetime Score Of 15% From Conservation Voters New Mexico. Yvette Herrell has a lifetime
score of 15% from the Conservation Voters New Mexico. [Conservation Voters New Mexico, Yvette Herrell,
accessed 6/20/18]

Water Pollution

2013: Herrell Voted Against Legislation Raising Penalties For Water Pollution By Oil And Gas Operators,
Which Was Opposed By The Oil And Gas Industry – An Industry Herrell Took At Least $2,000 From
During The 2012 Cycle

Herrell Voted Against Raising Penalties For Water Pollution By Oil And Gas Operators

Herrell Voted Against Raising Penalties For Water Pollution By Oil And Gas Operators. “A proposal to raise
the fines - from 1935 levels - for water pollution by oil and gas operators has been rejected again by the Legislature,
with opponents complaining it would burden New Mexico's premier industry. It was the second time in recent
years there has been an attempt to update penalties that were enacted 78 years ago in the Oil and Gas Act and
haven't been increased since then. A much broader bill introduced in 2009 also failed. House Bill 286 went down
Wednesday in the House, with 32 members voting in favor of it and 36 against.” The bill failed in the House 32-36.
[Albuquerque Journal, 3/8/13; House Bill 286, 51st Legislature First Session, 3/6/13]

    The Bill Was Supported By Environmentalists And The New Mexico Attorney General’s Office. “HB286,
    sponsored in 2013 by Rep. Gail Chasey, an Albuquerque Democrat, would have updated the 1935 Oil and Gas
    Act, which set bonding requirements, fines and penalties for violations of the act and conditions for bringing
    suits against the violators. Proponents of the bill, which included environmentalists and the Attorney General’s
    office, contended that the current penalties were thousands of dollars lower than penalties in neighboring states
    like Texas and Arizona.” [Common Cause New Mexico, report, published October 2013]

The Political Director Of Conservation Voters New Mexico Said “It Is Troubling That Even In A Time Of
Severe Drought, Our Elected Officials Won’t Take Reasonable Steps To Protect Our Water”
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 67 of 140

                                               YVETTE HERRELL (NM -02) RESEARCH BOOK | 66

The Political Director Of Conservation Voters New Mexico Said “It Is Troubling That Even In A Time Of
Severe Drought, Our Elected Officials Won’t Take Reasonable Steps To Protect Our Water.” “‘The fact that
the New Mexico Oil and Gas Act has not been updated in more than 75 years is an atrocity,’ said Leanne Leith,
political director of Conservation Voters New Mexico. ‘It is troubling that even in a time of severe drought, our
elected officials won't take reasonable steps to protect our water.’ ” [Albuquerque Journal, 3/8/13]

The Oil And Gas Industry, Which Herrell Took At Least $2,000 From During The 2012 Election Cycle,
Opposed The Bill

The Oil And Gas Industry Opposed The Bill. “The oil and gas lobby bitterly opposed the bill, as it had a similar
bill sponsored by Senator Peter Wirth in 2009.” [Common Cause New Mexico, report, published October 2013]

    During The 2012 Election Cycle, Herrell Took At Least $2,000 From The Oil And Gas Industry.
    [Common Cause New Mexico, report, published October 2013]

Stream Access

Herrell Voted For Legislation Restricting Stream Access

Herrell Voted For Legislation Restricting Stream Access. “Gov. Susana Martinez has signed into law a measure
aimed at strengthening current state regulations restricting the ability of anglers to fish and wade New Mexico
waters on private property. […] Opponents claimed the measure, Senate Bill 226, would limit public access to
beloved fishing spots, but backers said it would merely protect private property rights and would not necessarily
restrict access.” The bill passed the House 32-31 and was signed by the Governor. [Albuquerque Journal, 4/3/15;
Senate Bill 226, 52nd Legislature First Session, 3/20/15]

    HEADLINE: Gov. Martinez Signs Bill Into Law Restricting NM Stream Access. [Albuquerque Journal,
    4/3/15]

    The Legislation Would Not Only Impact Stream Access But Could Also Cause Costly Lawsuits And
    Impact New Mexico’s Sport Fishing Economy. “Both Gay and Olson warn that SB 226 will lead to further
    battles on stream access and will require, according to Gay, "the public to foot the bill for defending its right to
    stream access instead of the state defending its constitutionally provided right to recreate on these waterways" -
    - through costly lawsuits and court cases. Other possible impacts include concentrated pressure on undisputed
    public tracts of water and a hit to New Mexico's $268 million dollar a year sport fishing economy.” [Hatch
    Magazine, 3/25/15]

Oil & Gas

Herrell Voted To Limit Local Government Authority Over Oil And Gas Activity

Herrell Voted To Limit Local Government Authority Over Oil And Gas Activity. “Under House Bill 366,
sponsored by Rep. Nate Gentry, R-Albuquerque, the state would have exclusive authority over oil and gas well
siting, drilling, processing and storage — effectively restricting the ability of local governments to regulate the
industry. The measure passed 6-5 on a straight party-line vote, with Republicans in favor of the bill. HB 366 is one
of four bills or memorials designed to limit local government authority over oil and gas activity or financially
penalize those that do regulate the industry.” The bill passed the House 37-28 and died in the Senate. [Santa Fe
New Mexican, 2/18/15; House Bill 366, 52nd Legislature First Session, 3/10/15]

    Multiple Democrats In The Legislature Said The Bill Was Overreaching. “But his colleague on the
    committee, Rep. Jeff Steinborn, D-Las Cruces, called the bill ‘big government overreach.’ […] Rep. Brian
    Egolf, D-Santa Fe, saying HB 366 ‘hugely overreaches,’ asked why lawmakers didn’t just craft legislation that
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 68 of 140

                                               YVETTE HERRELL (NM -02) RESEARCH BOOK | 67
    prevents oil and gas bans, if the central concern is the potential for county bans. ‘This is an atom bomb to take
    out a gnat,’ he said.” [Santa Fe New Mexican, 2/18/15]

Herrell’s Second Highest Contributing Industry To Her Federal Campaign Was The Oil & Gas Industry

Herrell’s Second Highest Contributing Industry To Her Federal Campaign Was The Oil & Gas Industry,
Whose Employees Gave $36,950. According to the Center for Responsive Politics, Herrell’s second highest
contributing industry to her federal campaign was the oil & gas industry, whose employees gave $36,950. [Center
for Responsive Politics, accessed 6/22/18]

                                        Herrell Top Contributors By Industry
                               Rank                   Industry                 Total
                               1        Retired                                $60,650
                               2        Oil & Gas                              $36,950
                               3        Crop Production & Basic Processing     $17,000
                               4        Livestock                              $16,949
                               5        Health Professionals                   $15,400
                               6        Real Estate                            $12,800
                               6        Civil Servants/Public Officials        $12,800
                               8        General Contractors                    $12,600
                               9        TV/Movies/Music                        $10,800
                               10       Automotive                              $7,400
                               11       Leadership PACs                         $7,000
                               12       Women’s Issues                          $6,000
                               13       Commercial Banks                        $5,500
                               14       Lawyers/Law Firms                       $5,250
                               15       Hospitals / Nursing Homes               $5,000
                               16       Retail Sales                            $4,424
                               17       Abortion Policy/Anti-Abortion           $4,000
                               18       Dairy                                   $3,700
                               19       Misc. Services                          $3,250
                               20       Business Services                       $3,200
                                 [Center for Responsive Politics, accessed 6/22/18]

NOTE: According to the Center for Responsive Politics, “The organizations themselves did not donate, rather the
money came from the organizations’ PACs, their individual members or employees or owners, and those
individuals’ immediate families. Organization totals include subsidiaries and affiliates” [Center for Responsive
Politics Top Contributors, accessed 3/21/17]

Over Her State Legislative Career, Herrell Took At Least $15,000 From Oil And Gas Companies

NOTE: See Appendix II – Campaign Finance for a detailed breakdown of Herrell’s oil and gas company
contributions.

Over Her State Legislative Career, Herrell Took At Least $15,000 From Oil And Gas Companies. According
to Herrell’s state campaign finance filings, she has taken at least $15,000 from companies listed as gas and oil,
petroleum, energy, or fuel refining companies. This list does not include employees of these companies who may
have donated to Herrell. [New Mexico Secretary of State, Campaign Finance Information System, accessed
6/25/18]
         Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 69 of 140

                                            YVETTE HERRELL (NM -02) RESEARCH BOOK | 68

Foreign Policy Issues

                                             Significant Findings

      Herrell supported moving the U.S. embassy in Israel to Jerusalem.

      Herrell supported President Trump’s withdrawal from the Iran Nuclear Deal.


Israel

Herrell Supported Moving The U.S. Embassy In Israel To Jerusalem

Herrell Supported Moving The U.S. Embassy In Israel To Jerusalem. “Big day today in Jerusalem with the
opening of the new US Embassy! Some friends over in Jerusalem sent me this picture. With strong leadership, big
results happen! #nmpol #nmcd2” [Yvette Herrell via Twitter, posted 5/14/18]

Iran

Herrell Supported President Trump’s Withdrawal From The Iran Nuclear Deal

Herrell Supported President Trump’s Withdrawal From The Iran Nuclear Deal. “Thank you, President
Trump, for saying no to Obama’s bad deal! I will work with President Trump to protect our country and strengthen
our national security!” [Yvette Herrell via Twitter, posted 5/8/18]
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 70 of 140

                                             YVETTE HERRELL (NM -02) RESEARCH BOOK | 69


Gun Issues

                                              Significant Findings

      Herrell said she was a proud member of the NRA, and the organization endorsed Herrell in the 2018
       election.

      2013: Herrell voted against requiring criminal background checks for private sales of firearms at gun
       shows in New Mexico.

          However, in 2018, during a candidate forum, Herrell said it might be a “great idea” to explore
           expanding background checks.

      Herrell voted against legislation allowing courts to prohibit individuals restrained in domestic abuse
       cases from possessing or purchasing firearms.


National Rifle Association

The NRA Endorsed Herrell In The 2018 Election

The NRA Endorsed Herrell In The 2018 Election. “Herrell, who won the endorsement of the NRA and is a
strong Trump supporter, said she will focus on showing voters she endorses Trump’s policies such as the U.S.-
Mexico border wall and tax cuts.” [Washington Post, 6/7/18]

Herrell Said She Was A Proud Member Of The NRA

Herrell Said She Was A Proud Member Of The NRA. “As a proud NRA member, Yvette will defend our 2nd
Amendment rights and ensure law-abiding citizens have the right to bear arms.” [herrellforcongress.com, accessed
6/15/18]

Background Checks

Herrell Voted Against Requiring Criminal Background Checks For Private Sales Of Firearms At Gun
Shows In New Mexico

Herrell Voted Against Requiring Criminal Background Checks For Private Sales Of Firearms At Gun
Shows In New Mexico. “The 43-26 vote by the House on Wednesday to approve legislation requiring criminal
background checks for privates sales of firearms at gun shows in New Mexico. […] REPUBLICANS VOTING NO
[…] Yvette Herrell (Alamogordo).” [Associated Press, 2/13/13]

Herrell Said It Might Be A “Great Idea” To Explore Expanding Background Checks

Herrell Said It Might Be A “Great Idea” To Explore Expanding Background Checks. VIDEO: “We have to
protect the Second amendment, I mean that is a right, not a privilege. I think the idea of possibly looking in to
expanding background checks might be a great idea. But really where it needs to start is at home.” [KRWGnews via
YouTube, posted 2/21/18] (27:02 – 27:15)
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 71 of 140

                                             YVETTE HERRELL (NM -02) RESEARCH BOOK | 70

Guns For People Accused Of Domestic Violence

Herrell Voted Against Legislation Allowing Courts To Prohibit Individuals Restrained In Domestic Abuse
Cases From Possessing Or Purchasing Firearms

Herrell Voted Against Legislation Allowing Courts To Prohibit Individuals Restrained In Domestic Abuse
Cases From Possessing Or Purchasing Firearms. “Vote Smart's Synopsis: Vote to pass a bill with an amendment
which authorizes the court to issue an order of protection prohibiting individuals restrained in cases of domestic
abuse from possessing or purchasing firearms.” The bill passed the House 32-22 and was later vetoed by the
governor. [Vote Smart, accessed 6/20/18; Senate Bill 259, 53rd Legislature First Session, 3/15/17]
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 72 of 140

                                              YVETTE HERRELL (NM -02) RESEARCH BOOK | 71

Health Care Issues

                                               Significant Findings

      Herrell called the ACA the “Non Affordable Care Act.”

      Herrell voted against one bill establishing the New Mexico Health Insurance Exchange but then voted
       for the bill that eventually established the health insurance exchange.


New Mexico Health Insurance Exchange

Herrell Voted For Law That Established The New Mexico Health Insurance Exchange

Herrell Voted For The Bill That Established The New Mexico Health Insurance Exchange. “With the passage
of Senate Corporations and Transportation Committee Substitute for Senate Public Affairs Committee Substitute
for Senate Bill 221 & Senate Public Affairs Committee Substitute for Senate Bill 589 (Chapter 54), the state now
has a statutory infrastructure for the establishment and operation of a health insurance exchange called the "New
Mexico Health Insurance Exchange". The federal Patient Protection and Affordable Care Act requires that each
state establish its own health insurance exchange, operate an exchange in partnership with the federal government
or allow the federal government to establish an exchange in the state.” The bill passed the House 61-7 and was
signed by the governor. [New Mexico Legislative Council Service, 2013 Highlights, published May 2013; Senate
Bill 221, 51st Legislature First Session, 3/15/13]

Herrell Voted Against A Bill Establishing The New Mexico Health Insurance Exchange That Would Have
Permitted The Board To Exclude Plans

Herrell Voted Against A Bill Establishing The New Mexico Health Insurance Exchange. “Vote to pass a bill
that establishes the New Mexico Health Insurance Exchange and specifies the duties and functions of the Board of
Directors.” The bill failed in the House 30-39. [Vote Smart, accessed 6/20/18; House Bill 168, 51st Legislature First
Session, 2/28/13]

    The Bill Would Have Allowed The Board Overseeing The Health Care Exchange To Exclude Insurance
    Plans From The Exchange. “The bill is an alternative to House Bill 168, which previously failed to pass the
    chamber. That bill would have allowed the board to exclude insurance plans from the exchange.” [Albuquerque
    Journal, 3/16/13]

Affordable Care Act

Herrell Called The ACA The “Non Affordable Care Act”

Herrell Called The ACA The “Non Affordable Care Act.” “Oklahoma AG, Scott Pruitt. He is leading the charge
in challenging the Non Affordable Care Act and Dodd Frank.” [yvetteherrell via Instagram, posted 5/2/13]

Medical Marijuana

Herrell Voted To Exempt Employers And Insurers From The Responsibility To Reimburse Injured Workers
For The Cost Of Medical Marijuana
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 73 of 140

                                           YVETTE HERRELL (NM -02) RESEARCH BOOK | 72

Herrell Voted To Exempt Employers And Insurers From The Responsibility To Reimburse Injured Workers
For The Cost Of Medical Marijuana. “HB 195 and SB 245 would exempt employers and insurers from
responsibility to reimburse an injured worker for the cost of medical cannabis.” [Gallup Independent, 8/13/16;
House Bill 195, 52nd Legislature Second Session, 2/9/16]
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 74 of 140

                                               YVETTE HERRELL (NM -02) RESEARCH BOOK | 73

Immigration & Border Issues

                                                Significant Findings

      Herrell twice voted to bar undocumented immigrants from accessing drivers’ licenses.

      Herrell was reportedly excited about building “the wall.”

      Herrell: “the intent of DACA was never designed as a path to citizenship.”


Drivers Licenses For Undocumented Immigrants

Herrell Twice Voted To Bar Undocumented Immigrants From Accessing Drivers’ Licenses

Herrell Voted To Stop Providing Drivers’ Licenses To Undocumented Immigrants

Herrell Voted To Stop Providing Drivers’ Licenses To Undocumented Immigrants. In March 2011, Herrell
voted for a bill “to stop granting driver’s licenses to people who do not have proof of immigration status.” The bill
passed 42 to 28. [El Paso Times, 3/5/11; House Bill 78, 50th Legislature First Session, 3/4/11]

Herrell Voted To Repeal Legislation Allowing Undocumented Immigrants To Obtain Drivers’ Licenses

Herrell Voted To Repeal Legislation Allowing Undocumented Immigrants To Obtain Drivers’ Licenses. “The
House of Representatives voted 45-25 Wednesday for House Bill 103. It would repeal the 2003 law that enables
illegal immigrants to obtain New Mexico driver's licenses. Here is a breakdown of the votes. […] Yvette Herrell, R-
Alamogordo -- Yes.” The bill passed the House 45-25. [Carlsbad Current-Argus, 2/9/12; House Bill 103, 50th
Legislature Second Session, 2/8/12]

Border Security & Border Wall

Herrell Said Border Security Was A Big Issue In New Mexico

Herrell Said Border Security Was A Big Issue In New Mexico. VIDEO: “I think in New Mexico, obviously
education is a biggie, but also the border security is a big issue, especially when we’re over on the west side of the
state, because the border’s so close. And people are wanting to ensure that we’re protecting Americans first. [KSVP
– Good Morning Artesia, 5/15/18] (07:44 – 07:57)

Herrell: “Let’s Build A Wall And Secure Our Borders”

Herrell: “Let’s Build A Wall And Secure Our Borders.” VIDEO: “And let’s build a wall and secure our
borders.” [Yvette Herrell for Congress via Facebook, posted 2/26/18] (01:57 – 02:02)

Herrell Said She Supported Building The Wall

Herrell Said She Supported Building The Wall. VIDEO: “I definitely support building the wall. I think that’s
just key in terms of securing the border security and helping with the immigration issue. That’s something that
President Trump has talked about, something I certainly stand for.” [KRWGnews via YouTube, posted 2/21/18]
(08:47 – 09:00)
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 75 of 140

                                               YVETTE HERRELL (NM -02) RESEARCH BOOK | 74

Herrell: “I Will Work With President Trump To Solve Our Illegal Immigration Problem And Protect Our
Borders”

Herrell: “I Will Work With President Trump To Solve Our Illegal Immigration Problem And Protect Our
Borders.” “I will work with President Trump to solve our illegal immigration problem and protect our borders.
Sign our petition if you agree!” [Yvette Herrell for Congress via Facebook, posted 1/26/18]

Guest Worker Programs

Herrell Was Supportive Of Guest Worker Programs

Herrell Was Supportive Of Guest Worker Programs. VIDEO: “A big issue that does come forward, and this is
one I really want to work on especially as it relates to helping not just our Ag. Industry but all industries. You
know, this guest worker program, we are not sufficient in producing to our full potential as it relates to dairy,
produce, ag, because we don’t have the workers available. And I believe we can work continuously with Chairman
Goodlatte who has started working and improving on the guest worker program – but we need to do it in a way that
we can maybe look at it regionally, because different industries, different states require and have different needs.
And so that’s something very important because here we have, you know, two percent of Americans are producing
one-hundred percent of the food. So we need to ensure that we’re giving them every opportunity to produce to their
full potential.” [KSVP – Good Morning Artesia, 5/15/18] (07:57 – 08:44)

DACA

Herrell: “We Can’t Let Short Term Fixes Like DACA Become Long Term Solutions”

Herrell: “We Can’t Let Short Term Fixes Like DACA Become Long Term Solutions.” VIDEO: “We have to
protect New Mexico from becoming a sanctuary state. We can’t let short term fixes like DACA become long term
solutions, because it doesn’t work that way. We need a Congress that’s going to act and take action. We need to
give the border patrol the tools they need but we also need to be looking at the laws that are on the book and
enforcing them. And it has become such a huge issue and it’s become more divisive than it is uniting us. It’s
something we have to address. We cannot afford as a state or a nation to pay for the medical, the schooling, and
other necessities that illegals are taking away from our taxpayers and from our veterans more importantly.”
[KRWGnews via YouTube, posted 2/21/18] (20:17 – 20:55)

Herrell: “The Intent Of DACA Was Never Designed As A Path To Citizenship”

Herrell: “The Intent Of DACA Was Never Designed As A Path To Citizenship.” “Herrell is critical of the
program's scope. ‘The intent of DACA was never designed as a path to citizenship,’ she said.” [Albuquerque
Journal, 5/7/18]

Sanctuary Cities

Herrell Said Sanctuary City Policies “Violate Our Nation’s Principles

Herrell Said Sanctuary City Policies “Violate Our Nation’s Principles. “I will work with President Trump in
the fight to end sanctuary city policies! Sanctuary city policies violate our nation's principles and will endanger
New Mexico families. We cannot let New Mexico become a sanctuary state!” [Yvette Herrell for Congress via
Facebook, posted 4/19/18]
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 76 of 140

                                            YVETTE HERRELL (NM -02) RESEARCH BOOK | 75

Labor & Working Families

                                              Significant Findings

      Herrell voted multiple times against raising the minimum wage.

          2017: Herrell voted against a bill that would raise the state minimum wage in phases; first to $8.25
           and then to $9.00.

          2015: Herrell voted against raising the minimum wage to $10.10 in committee.

          2015: Herrell said she would have supported a right-to-work bill if it had not included a minimum
           wage increase.

      Herrell: “I do support right to work.”

      2011: Herrell voted to establish a minimum retirement age for certain public employees.


Minimum Wage

Herrell Voted Against Raising The Minimum Wage To $10.10 In Committee

Herrell Voted Against Raising The Minimum Wage To $10.10 In Committee. “On a straight party-line vote, a
House committee on Monday voted down two bills that would have raised the state minimum wage to $10.10 an
hour. While Democrats on the House Regulatory and Public Affairs Committee said that House Bill 20 and HB 138
would help raise thousands of New Mexicans out of poverty, Republicans said they were afraid the wage increase
would hurt businesses. […] Rep. Yvette Herrell, R-Alamogordo, chairwoman of the committee, noted that $10.10
an hour would make New Mexico the state with the highest minimum wage.” [New Mexican via the Taos News,
2/2/15]

Herrell Said A Minimum Wage Increase Would Have An “Enormous Impact” On Businesses

Herrell Said A Minimum Wage Increase Would Have An “Enormous Impact” On Businesses. “Rep. Yvette
Herrell, the Republican from Alamogordo who chairs the committee, said she believed a minimum wage increase
would have an ‘enormous impact’ on businesses. And ‘I just have a hard time understanding it wouldn't have an
impact on job growth,’ she said.” [Associated Press, 2/3/15]

Herrell Voted Against A Bill That Would Raise The State Minimum Wage In Phases, First To $8.25 And
Then To $9.00

Herrell Voted Against A Bill That Would Raise The State Minimum Wage In Phases, First To $8.25 And
Then To $9.00. “Here is a quick summary of the Minimum Wage Bill that just passed the House. SB 386 Synopsis
of Bill Senate Floor Substitute for Senate Bill 386 (SB386/SFlS) would raise the statewide minimum wage to $8.25
on October 1, 2017 and $9.00 on April 1, 2018. Beginning on October 1, 2017, the bill would exempt trainee
employees, providing those employees with an $8.00 minimum wage for a period of 60 days from the date they are
hired. The minimum wage for tipped employees would be increased to $2.38 on October 1, 2017 and $2.63 on
April 1, 2018.” The bill passed the House 41-27 and was vetoed by the Governor. [Yvette Herrell via Facebook,
posted 5/16/17; Senate Bill 386, 53rd Legislature First Session, 3/16/17]
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 77 of 140

                                               YVETTE HERRELL (NM -02) RESEARCH BOOK | 76

Herrell Said She Would Have Supported A Right-To-Work Bill If It Had Not Included A Minimum Wage
Increase

Herrell Said She Would Have Supported A Right-To-Work Bill If It Had Not Included A Minimum Wage
Increase. “House Bill 75, known as the Right-to-Work Bill or the ‘Employee Preference Act,’ cleared the New
Mexico House of Representatives last week by a 37 to 30 vote. The bill now heads to the New Mexico Senate for
consideration. […] The sole Republican holdout was Rep. Yvette Herrell (R, Otero County) who would have
supported the bill had a last-minute amendment to the bill in the House Judiciary Committee not added an increase
to the state's minimum wage from $7.50 to $8.00.” The bill passed the House 37-30 but died in the Senate.
[Ruidoso News, 3/5/15; House Bill 75, 52nd Legislature First Session, 2/25/15]

Right-To-Work

Herrell: “I Do Support Right To Work. I Think It’s Important For The Economy And State”

Herrell: “I Do Support Right To Work. I Think It’s Important For The Economy And State.” “Rep. Yvette
Herrell and Rep. Rick Little both support right-to-work and voiced their opinions at the public hearing. ‘I do
support right to work, I think it's important for the economy and state. And it is true, other states like Kentucky
have seen an increase in jobs and other gains. I think for Otero County specifically, we still rely on Hollo-man Air
Force Base,’ Herrell said. ‘I think this will help in our economic development for some of the other companies that
might want to come and work here. It will be a stronger economy for Otero County and New Mexico as a
whole.’ [Alamogordo Daily News, 3/2/18]

Herrell: “I Support Right-To-Work”

VIDEO: Herrell: “I Support Right-To-Work.” VIDEO: “And speaking of business, let’s just set this straight. I
support right-to-work. I voted for the bill in House committee, but when we put a minimum wage on it, that is not a
good bill. And you don’t use business owners as pawns to get work done in New Mexico.” [Yvette Herrell for
Congress via Facebook, posted 2/26/18] (01:06 – 01:24)

Herrell Was Supportive Of Right-To-Work Legislation

Herrell Was Supportive Of Right-To-Work Legislation. “Herrell also discussed education and job creation in
New Mexico. She said by the time they get to Santa Fe most bills will already be agreed upon. ‘We can turn New
Mexico into a right to work state, we don't have a huge population of union workers but if it looks good to the
company considering New Mexico then I'm all for it. It's a simple bill, if you don't want to join the union then you
don't have to. It's a choice,’ she said.” [Alamogordo Daily News, 9/7/16]

    According To The AFL-CIO, “Right-To-Work” Legislation Would Take Rights Away From Working
    People And Hand Them To Corporations. “‘Right to work’ is the name for a policy designed to take away
    rights from working people. Backers of right to work laws claim that these laws protect workers against being
    forced to join a union. The reality is that federal law already makes it illegal to force someone to join a union.
    The real purpose of right to work laws is to tilt the balance toward big corporations and further rig the system at
    the expense of working families. These laws make it harder for working people to form unions and collectively
    bargain for better wages, benefits and working conditions.” [aflcio.org, Right to Work, accessed 7/17/18]

Retirement Age

Herrell Voted To Establish A Minimum Retirement Age For Certain Public Employees
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 78 of 140

                                               YVETTE HERRELL (NM -02) RESEARCH BOOK | 77
Herrell Voted To Establish A Minimum Retirement Age For Certain Public Employees. In March 2011,
Herrell voted for a bill that “Establishes the following retirement age and service requirements for a public
employee under state general plan 3 or municipal plan 1, 2, 3, and 4 who is retired or a member with 5 or more
years of service credit as of July 1, 2011.” The bill passed 37 to 32. [HB 644, 50th Legislature 1st Session, 3/15/11;
Vote Smart, 3/15/11]

Prevailing Wages

Herrell Voted To Remove Highways And School Projects From The Prevailing Wage Act

Herrell Voted To Remove Highways And School Projects From The Prevailing Wage Act. “HB 200 is a
partisan, business-versus-labor issue that comes up year after year. The bill would have removed highways and
school projects from the prevailing wage act.” The bill passed the House 35-32 and died in the Senate. [Gallup
Independent, 8/13/16; House Bill 200, 52nd Legislature Second Session, 2/9/16]
         Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 79 of 140

                                               YVETTE HERRELL (NM -02) RESEARCH BOOK | 78

LGBT Issues

                                                 Significant Findings

      Herrell was one of seven legislators in New Mexico that filed a lawsuit to stop a local clerk from issuing
       marriage licenses to same-sex couple because “it’s imperative that we protect the sanctity of marriage.”

      Herrell wrote an op-ed in 2009 opposing domestic partnerships because legalizing them in New Mexico
       would jeopardize the sanctity of marriage.

      Herrell voted against legislation allowing disciplinary action against licensed professionals that
       practiced “conversion therapy” on minors.


Marriage Equality

Herrell Was One Of Seven Legislators That Filed A Lawsuit To Stop A Local Clerk From Issuing Marriage
Licenses To Same-Sex Couples Because “It’s Imperative That We Protect The Sanctity Of Marriage”

NOTE: A copy of the lawsuit is linked here.

Herrell Was One Of Seven Legislators That Filed A Lawsuit To Stop A Local Clerk From Issuing Marriage
Licenses To Same-Sex Couples

Herrell Was One Of Seven Legislators That Filed A Lawsuit To Stop A Local Clerk From Issuing Marriage
Licenses To Same-Sex Couples. “Seven Republican legislators filed a lawsuit Friday to stop the Doña Ana County
clerk from issuing marriage licenses to same-sex couples. The state lawmakers claim Doña Ana County Clerk Lynn
Ellins overstepped his legal authority Aug. 21 when he decided to start issuing marriage licenses to gay and lesbian
couples. […] Besides Sharer, the legislator plaintiffs are Rep. Jimmie Hall, R-Albuquerque, Rep. Dennis Roch, R-
Texico, Rep. Yvette Herrell, R-Alamogordo, Sen. Steven Neville, R-Aztec, Rep. James Strickler, R-Farmington,
Rep. David Gallegos, R-Eunice. Meanwhile, Los Alamos.” [Albuquerque Journal, 8/21/13]

    The Lawsuit Claimed The Local Clerk Overstepped His Authority And The State Constitution By
    Issuing The Licenses. “The lawsuit was filed last week in Las Cruces' 3rd Judicial District. The lawsuit claims
    Ellins overstepped his authority and violated the New Mexico Constitution by issuing marriage licenses to
    same-sex couples. He started issuing same-sex licenses on Aug. 21.” [Alamogordo Daily News, 9/6/13]

Herrell Said She Was Not Opposed To Equal Benefits For Same-Sex Couples But That “It’s Imperative That
We Protect The Sanctity Of Marriage

Herrell Said She Was Not Opposed To Equal Benefits For Same-Sex Couples. “I do agree that we need to look
at equality for same-sex couples as it relates to benefits, insurance benefits (life insurance), retirement benefits and
other things that are enjoyed by other married couples. I am not opposed to that, but I definitely believe we have to
protect the sanctity of marriage. It has been in place for thousands of years. It works, but I am not opposed to
looking at laws and statutes.” [Alamogordo Daily News, 9/6/13]

Herrell: “It’s Imperative That We Protect The Sanctity Of Marriage.” “Herrell, R-District 51, said she joined
the lawsuit because she wants to preserve the sanctity of marriage. […] ‘I think it's imperative that we protect the
sanctity of marriage. It's a Biblical principal that I firmly believe in.’” [Alamogordo Daily News, 9/6/13]
         Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 80 of 140

                                                YVETTE HERRELL (NM -02) RESEARCH BOOK | 79
Herrell On Marriage: “It's A Biblical Principal That I Firmly Believe In.” “‘I don't have a problem with
equality whether it's traditional married couples or same-sex couples. I do believe there needs to be some equality
for same-sex couples,’ she added. ‘I think it's imperative that we protect the sanctity of marriage. It's a Biblical
principal that I firmly believe in.’ She said she believes it's worth fighting for the sanctity of marriage and protect
it.” [Alamogordo Daily News, 9/6/13]

Herrell On What The Alternative Is For Same Sex Couples: “I Don't Know What The Alternative Should
Be. I Don't Have An Answer For That. I Don't Know What The Answer Should Be Or Can Be.” “‘I don't
know what the alternative should be,’ Herrell said. ‘I don't have an answer for that. I don't know what the answer
should be or can be. I certainly believe the definition of marriage should stay and the sanctity of marriage needs to
be one man, one woman. I don't know how it can be established that would recognize same-sex couples. It really
can't be a recognition of marriage if we're protecting the sanctity of marriage. A same-sex couple has their own
right to have their relationship and have the benefits like a married couple, but as far as changing the definition of
marriage in the traditional sense, I can't support that.’” [Alamogordo Daily News, 9/6/13]

Herrell: “This Issue Really Needs To Go Before The State Supreme Court For A Decision.” “She said she
believes legislation should be very mindful of individual rights and liberties or religious beliefs of
churches. ‘There's really two different things happening in this whole big picture,’ Herrell said. ‘One is the issue of
same-sex marriage and the whole idea of county clerks even being able to issue same-sex marriage licenses because
we have a process in place. We have the three branches of government. That's why we have the Legislature. This
issue really needs to go before the state Supreme Court for a decision or for the Supreme Court to revert it back to
the state legislative body ... or let it go before the voters. We have a legislative process in place. If the court rules
against same-sex marriage, then these marriages would be null and void. There could be unintended consequences
at the end of the day.’” [Alamogordo Daily News, 9/6/13]

2009: Herrell Wrote An Op-Ed Opposing Legislation Legalizing Domestic Partnerships

HEADLINE: “Contact Lawmakers About ‘Alternative Lifestyle’ Bills.” [Alamogordo Daily News, Yvette
Herrell, 1/7/09]

Herrell Wrote An Op-Ed Opposing Legislation Legalizing Domestic Partnerships. OPINION: “I am taking
this opportunity to challenge and urge each of you to contact our New Mexico lawmakers and ask them to vote “no’
on the proposed Bills for Domestic Partnership.” [Alamogordo Daily News, Yvette Herrell, 1/7/09]

    Herrell Said That After Domestic Partnerships Were Legalized In Massachusetts, “Alternative”
    Lifestyles Were Introduced In Schools. OPINION: “If you think you don’t want to get involved because
    these bills and lifestyles don’t affect you, think again. If you have children or grandchildren, or know someone
    who does, take a look at what has happened in Massachusetts. Laws similar to HB 21 and SB 12 were passed
    and voted into law. Shortly thereafter, ‘alternative’ lifestyles were introduced to high schools and middle
    schools – and finally to elementary schools.” [Alamogordo Daily News, Yvette Herrell, 1/7/09]

    Herrell: “Our State Was Founded On Hard Work, Principles And Family Values […] Do Not Let Our
    Lawmakers Jeopardize These Principles And The Sanctity Of Marriage.” OPINION: “Our state was
    founded on hard work, principles and family values. This is a unique state in that we are rich in farming,
    ranching, cultural and artistic history. Do not let our lawmakers jeopardize these principles and the sanctity of
    marriage.” Alamogordo Daily News, Yvette Herrell, 1/7/09]

2010: Herrell Said She Believed In Marriage Between One Man And One Woman

Herrell Said She Strongly Believed In Marriage Between One Man And One Woman. “Herrell said she
strongly believes in the sanctity of marriage between one man and one woman. ‘I will fight to protect our
traditional family values,’ she said.” [Alamogordo Daily News, 3/23/10]
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 81 of 140

                                              YVETTE HERRELL (NM -02) RESEARCH BOOK | 80

Conversion Therapy

Herrell Voted Against Legislation Requiring Disciplinary Action Against Licensed Professionals That
Practiced “Conversion Therapy” On Minors

Herrell Voted Against Legislation Requiring Disciplinary Action Against Licensed Professionals That
Practiced “Conversion Therapy” On Minors. “With amendments made by Senate Bill 121 (Chapter 132), the
practice of ‘conversion therapy’ on individuals under 18 years of age is now grounds for disciplinary action against
professionals licensed pursuant to the Nursing Practice Act, the Medical Practice Act, the Professional Psychologist
Act, the Osteopathic Medicine Act, the Counseling and Therapy Practice Act and the Social Work Practice
Act. Conversion therapy is defined, with certain exclusions, as any practice or treatment designed to change a
person's sexual orientation or gender identity.” The bill passed the House 44-23. [New Mexico Legislative Council,
2017 Highlights, published May 2017; Senate Bill 121, 53rd Legislature First Session, 3/15/17]
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 82 of 140

                                             YVETTE HERRELL (NM -02) RESEARCH BOOK | 81

State Issues

                                               Significant Findings

      In 2013, Herrell sponsored legislation proposing the transfer of millions of acres of federal lands to New
       Mexico.

          Every year from 2011 to 2015, Herrell introduced legislation related to the transfer of federal lands
           to the state.

      Herrell was an active member of the American Legislative Exchange Council (ALEC) and was named
       “state chair of the year” by the organization in 2014.

      Herrell said “I think there is too much government in our personal and business lives” and advocated
       for more state and local control.


Federal Public Lands

Herrell Sponsored Legislation Proposing The Transfer Of Millions Of Acres Of Federal Public Lands To
New Mexico

2013: Herrell Co-Sponsored Legislation Proposing The Transfer Of Millions Of Acres Of Federal Public
Lands To New Mexico

Herrell Co-Sponsored Legislation Proposing The Transfer Of Millions Of Acres Of Federal Public Lands To
New Mexico. “Federal public lands: In what has to be one of the most ambitious and longest-shot bills introduced
so far this session, Rep. Yvette Herrell, R-Alamogordo, and Sen. Richard C. Martinez, D-Espacola, are co-
sponsoring HB 292, which proposes transferring millions of acres of federal public lands -- Forest Service and
Bureau of Land Management lands -- within New Mexico to the state.” The bill was not voted on in the House.
[Las Cruces Sun-News, 1/29/13; HB 292, 2013 Regular Session, accessed 6/8/18]

   The Bill Would Exclude National Parks And Monuments And Lands Held In Trust For Tribes And
   Pueblos. “The bill excludes national parks and monuments, wilderness areas and lands held in trust for tribes
   and pueblos. It would establish a task force to oversee the land transfer and outlines the division of funds from
   selling any of the public land. The bill specifically protects the ‘rights, claims or privileges of New Mexico's
   historic land grants.’ ” [Las Cruces Sun-News, 1/29/13]

   Herrell’s Bill Was Supported By ALEC. “This movement advocating for the transfer of western public lands
   began in Utah in 2012. Utah State Representative Ken Ivory introduced and Governor Gary Herbert signed
   into law HB148— ‘Transfer of Public Lands Act’—which has subsequently become ALEC model policy for
   other state legislators to use as an example. Since the movement began in Utah, legislation has been popping up
   across the country: […] New Mexico introduced a bill (HB292) that would have created a Public Lands
   Transfer Task Force which would have deﬁned public lands to be transferred from the federal government to
   the state and developed a mechanism for the transfer of federal public land to the state.” [American Legislative
   Exchange Council, 6/6/13]

Herrell: “New Mexicans Deserve Better Than The Land Management We Are Currently Getting From The
Federal Government.” “‘I am happy to blaze this trail along with other states in the west,’ Herrell said. ‘New
         Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 83 of 140

                                                YVETTE HERRELL (NM -02) RESEARCH BOOK | 82
Mexicans deserve better than the land management we are currently getting from the federal government.’ ”
[Ruidoso News, 1/31/13]

Herrell Said “We Are Currently Not Getting The Full Use Of The Land That Could Be Available.” “Herrell,
the co-sponsor of HB 292, said in a press statement that, in the past, Otero County had a thriving timber industry
that is now near non-existent. ‘We have been fortunate to have vast expanses of land that can be utilized by New
Mexicans to help feed their families and enrich their communities,’ she said. ‘However, we are currently not getting
the full use of the land that could be available. Instead, we are paying a management fee to the federal government
in order to allow them to make the rules on how our land is used.’ ” [Carlsbad Current-Argus, 2/7/13]

Herrell: “New Mexicans Deserve Better Than The Land Management We Are Currently Getting From The
Federal Government.” “Herrell said five other Western states are looking at similar legislation. ‘I am happy to
blaze this trail along with other states in the west,’ Herrell said. ‘New Mexicans deserve better than the land
management we are currently getting from the federal government.’” [Ruidoso News via NMFLC Blogspot,
1/31/13]

Herrell Said The State And County Would Benefit From Increased Revenues And A Renewal Of The
Timber Industry

Herrell: “We Can Bring In 100 Percent Of Revenues From Oil, Gas, Timber And Other Industries From
This Land Instead Of The Less Than 50 Percent That We Currently Keep.” “Herrell said the transfer of
national forest and BLM lands to the state would also provide revenues to New Mexico's coffers instead of the
feds. ‘If we follow suit with other states that have done exactly what I am proposing, we can bring in 100 percent of
revenues from oil, gas, timber and other industries from this land instead of the less than 50 percent that we
currently keep. Doing so will allow us to put more money into our education system to ensure that the children of
New Mexico get the education that they deserve.’” [Ruidoso News via NMFLC Blogspot, 1/31/13]

Herrell: “In My Home Of Otero County, We Would Greatly Benefit From This Act As It Has The Potential
To Allow For A Renewal Of The Timber Industry.” “‘In my home of Otero County, we would greatly benefit
from this act as it has the potential to allow for a renewal of the timber industry,’ Herrell said. ‘A healthy timber
industry, managed responsibly by New Mexicans, would not only help our economy by creating a large number of
jobs, but it would also help to protect our watersheds and keep our forests as livable habitat for all wildlife.
Additionally, by responsibly thinning our overgrown forests, we can help decrease the devastation of wildfires. As
it is currently, the federal government has logging restrictions that keep our forests overgrown, creating a hazardous
environment. When a fire starts, the overgrowth serves as kindling, creating a massive forest fire that threatens the
safety of our homes and communities.’” [Ruidoso News via NMFLC Blogspot, 1/31/13]

Herrell Also Proposed Legislation Multiple Times To Create A Commission To Study The Possibility Of
Transferring Federal Lands To The State

2015: Herrell Proposed Legislation That Would Create A Commission To Study The Possibility Of
Transferring Federal Lands, Which Was Opposed By The State’s Tribes

Herrell Proposed Legislation That Would Create A Commission To Study The Possibility Of Transferring
Federal Land To The State, State And Federal Land To Tribes, And State And Federal Land To Land
Grants. “HB 291, by Rep. Yvette Herrell, R-Alamogordo, would create a 17-member commission to study the
possibility of transferring federal land to the state, state and federal land to tribes, and state and federal land to land
grants. The commission would also study possible land exchanges between federal and state governments. The bill
seeks $100,000 to fund the study.” The bill passed out of committee but was not voted on in the full House. [Gallup
Independent, 2/12/15; House Bill 291, 52nd Legislature 1st Session, introduced 2/3/15]
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 84 of 140

                                               YVETTE HERRELL (NM -02) RESEARCH BOOK | 83
    New Mexico’s Tribes Were All Opposed To The Study. “Opponents argued that the proposition is
    unconstitutional and that the state lacks the resources to manage any more land. The state's tribes are all
    opposed to the study, citing their concerns about their longstanding relationships with the federal government.”
    [Gallup Independent, 2/12/15]

Herrell Said “We Are Missing Out On Revenues.” “In 2015, New Mexico state lawmakers proposed legislation
to create an investigative committee to weigh the costs and benefits of transferring federal lands to the state. Yvette
Herrell, R-Otero, who co-sponsored the bill, which later died in the House, said it would ‘behoove’ the state to
thoroughly examine the idea. She hopes to reintroduce the legislation during the 2017 session. ‘I personally feel
that the money we would save, in terms of return on investment and repaying royalties to the federal government
[from oil and gas], those numbers alone are staggering,’ Herrell said. […] ‘We are missing out on revenues,’
Herrell said. ‘People are getting frustrated.’ ” [Santa Fe New Mexican, 1/12/16]

2014: Herrell Introduced A Bill For A Task Force To Study The Transfer Of Federal Lands Back To New
Mexico, Which Progress Now Said Was “Straight Out Of The ALEC Handbook”

Herrell Introduced A Bill For A Task Force To Study The Transfer Of Federal Lands Back To New Mexico.
“Rep. Yvette Herrell from Otero County again put forth a bill to create a task force to study the idea of federal lands
being transferred back to New Mexico.” [Ruidoso News, 2/27/14]

    Progress Now Said The Bill Was “Straight Out Of The ALEC Handbook.” “Rep. Yvette Herrell’s (R) HB
    102, ‘Creating the Transfer of Public Lands Task Force’ is straight out of the ALEC handbook for rookie
    legislators. HB102 recommends a task force to study the transfer of federal public lands to the state and
    designates appointment authority to the task force to ensure a Republican super-majority of members in a state
    with a majority Democratic registration and Democratic-controlled legislature.” [ProgressNowNM, 2/3/14]

NOTE: ALEC did not list specific model legislation related to creating a commission to study the transfer of federal
lands back to the state. However, the concept and language is included in its model legislation for the “Disposal
and Taxation Of Public Lands Act.”

Herrell Introduced A Bill Related To The Transfer Of Federal Lands Every Year From 2011 To 2015

Herrell Introduced A Bill Related To The Transfer Of Federal Lands Every Year From 2011 To 2015.
“According to Gay, Herrell has introduced land transfer bills the last three years and is planning to introduce
another one this year, but so far has not done so.” [Los Alamos Monitor, 1/31/15]

    After The 2015 Legislative Session, Herrell Did Not Introduce Legislation Related To The Transfer Of
    Federal Lands. According to a search of Herrell’s sponsored legislation, after the 2015 legislative session she
    did not introduce legislation specifically related to the transfer of federal lands. [New Mexico Legislature,
    Sponsor search, accessed 7/18/18]

2011: Herrell Introduced A Memorial Indicating Areas In New Mexico Appropriate For National
Monument Designation

2011: Herrell Introduced A Memorial Indicating Areas In New Mexico Appropriate For National
Monument Designation. “House Memorial 3 passed the New Mexico State House this week with broad bipartisan
support. The memorial, which was introduced by Rep. Yvette Herrell from Otero County, recognizes areas in New
Mexico that are appropriate for national monument designation and requests that President Obama consult with
local stakeholders when designating new national monuments in the state.” [Alamogordo Daily News, 3/17/11]

American Legislative Exchange Council (ALEC)
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 85 of 140

                                               YVETTE HERRELL (NM -02) RESEARCH BOOK | 84

2014: ALEC Named Herrell “State Chair Of The Year”

2014: ALEC Named Herrell “State Chair Of The Year.” “New Mexico state Rep. Yvette Herrell, R-
Alamogordo, chairwoman of the state branch of the probusiness American Legislative Exchange Council was
named ALEC's ‘state chair of the year’ on Thursday. ‘Rep. Herrell is an incredible ALEC partner in New Mexico,’
said Barbara Cegavske, the head of ALEC's state chair group. ‘Her tireless effort to promote limited government,
free markets and federalism principles serve as a model for all state chairs.’ Herrell said in a statement that she was
grateful for the recognition. [Albuquerque Journal, 8/1/14]

2014: Herrell Served As The ALEC New Mexico Public Sector State Chairwoman

Herrell Served As The ALEC New Mexico Public Sector State Chairwoman. COMMENTARY: “Yvette
Herrell is a New Mexico state representative and the American Legislative Ex-change Council New Mexico public
sector state chairwoman.” [Roll Call, Yvette Herrell, 9/18/14]

State & Local Control

Herrell: “I Think There Is Too Much Government In Our Personal And Business Lives”

Herrell: “I Think There Is Too Much Government In Our Personal And Business Lives.” “Herrell said she
would fight for families and businesses. ‘I think there is too much government in our personal and business lives,’
she said.” [Alamogordo Daily News, 3/23/10]

Herrell Said State And Local Leaders Know Their Communities Better Than The Bureaucrats In
Washington

Herrell Said State And Local Leaders Know Their Communities Better Than The Bureaucrats In
Washington. “I'm joining lawmakers from across the country that want to see local people making decisions; we
can be far more effective together than we are working alone. State and local leaders know their communities better
than the bureaucrats in Washington, DC. We've proven time and time again that when we have flexibility and
freedom, we can innovate and improve lives,’ said Representative Yvette Herrell (New Mexico's 51st District).”
[Federalism in Action via PR Newswire, press release, 7/11/13]

Herrell: “I Really Want To Support The President In The Area Of Getting More Government Out Of The
Way, Getting The Government Out Of The Way Of Educating”

Herrell: “I Really Want To Support The President In The Area Of Getting More Government Out Of The
Way, Getting The Government Out Of The Way Of Educating.” VIDEO “I really want to support the President
in the area of getting more government out of the way, getting the government out of the way of educating. And he
has mentioned that when he campaigned that he wanted to back off from the federal government having such a
hand in local education systems and I fully feel the same way on the state level that perhaps we should eliminate the
public education department and let the control be given back to the school boards, where budget, curriculum
decisions can be made where we can see a much broader and more involved community effort. [KSVP – Good
Morning Artesia, 5/15/18] (05:08 – 05:38)

January 2011: Herrell Said Her Vision For New Mexico Included Cutting The Size Of Government,
Loosening Regulations, And Fighting Any New Taxes

Herrell Said Her Vision For New Mexico Included Cutting The Size Of Government, Loosening Regulations,
And Fighting Any New Taxes. “In prior careers, Herrell ‘flipped’ houses and operated a boarding kennel. Her
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 86 of 140

                                              YVETTE HERRELL (NM -02) RESEARCH BOOK | 85
vision for New Mexico, she said, is to cut the size of government, loosen regulations to create more private
development and fight any proposed new taxes.” [Carlsbad Current-Argus, 1/15/11]

Mining

Herrell Organized A Tour On Otera Mesa For A Mining Company Looking to Mine Rare Earth Minerals

Herrell Organized A Tour On Otera Mesa For A Mining Company Looking to Mine Rare Earth Minerals.
“Geovic Mining Corporation is looking to mine rare earth minerals on Otero Mesa, and state Dist. 51 Rep. Yvette
Herrell organized a tour of the area Friday to check out the claim.” [Alamogordo Daily News, 4/14/12]

Dog Breed Restrictions

Herrell Proposed Legislation Prohibiting The Passage Of Local Restrictions On Certain Dog Breeds

Herrell Proposed Legislation Prohibiting The Passage Of Local Restrictions On Certain Dog Breeds. “Cities
and counties that want to target certain dog breeds would be prohibited from passing local restrictions under a bill
proposed by a southern New Mexico lawmaker. Rep. Yvette Herrell, R-Alamogordo, says she is a dog lover, which
is why she teamed up with other animal advocates to pursue the legislation.” [Alamogordo Daily News, 1/15/13]

Pecan Buyers

Herrell Supported Legislation Establishing A State Licensing System And Oversight For Pecan Buyers

Herrell Supported Legislation Establishing A State Licensing System And Oversight For Pecan Buyers.
“Licensure could be New Mexico's latest weapon against the notorious pecan weevil, if legislation is passed to
establish a license for pecan buyers that would track where the nuts came from while criminalizing theft. House Bill
214, known as the Pecan Buyers Licensure Act, would create a state licensing and oversight process for in-shell
pecan buyers. […] ‘Every year, New Mexico's pecan growers have incurred increasingly larger losses at the hand of
thieves who raid their pecan groves and then sell their ill-gotten gains to unsuspecting or unscrupulous buyers,’ said
Rep. Yvette Herrell (R-51). ‘By creating a state licensing system, we can help prevent this theft and protect a major
driver of New Mexico's economy.’ ” [Carlsbad Current-Argus, 2/13/18]

Alamogordo Museum Of History

Herrell Advocated For A Local Building To Be Turned Into The Alamogordo Museum Of History

Herrell Advocated For A Local Building To Be Turned Into The Alamogordo Museum Of History. “State
Rep. Yvette Herrell, Josette Herrell's daughter, testified that losing the Plaza for a pharmacy or other venture would
be a blow to the city. Nobody opposes development or job-creation projects, Rep. Herrell said. But Alamogordo has
other areas that could become sites for stores or pharmacies. There is only one Plaza Building, and if it falls the
town will be poorer for the loss, Rep. Herrell said. The Herrells wants to see the Plaza Building restored and turned
into the home of the Alamogordo Museum of History.” [Alamogordo Daily News, 6/8/12]
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 87 of 140

                                             YVETTE HERRELL (NM -02) RESEARCH BOOK | 86

Seniors’ Issues

                                              Significant Findings

      Herrell’s campaign website and news sources contained no mentions of Herrell’s positions on Social
       Security or Medicare.

      Herrell said she was “glad to see the tax reform bill signed by President Trump” even though
       Republicans planned to pay for it with cuts to Medicare and Social Security.


Social Security & Medicare

No Record Was Found Of Herrell’s Positions On Social Security Or Medicare

No Record Was Found Of Herrell’s Positions On Social Security Or Medicare. According to a search of
Herrell’s campaign website as well as a Nexis news search and Google search, Herrell made no mention of
positions on Social Security or Medicare. [herrellforcongress.com, accessed 7/18/18]

Herrell Said She Was “Glad To See The Tax Reform Bill Signed By President Trump” Even Though
Republicans Planned To Pay For It With Cuts To Medicare And Social Security

Herrell Said She Was “Glad To See The Tax Reform Bill Signed By President Trump”

Herrell Said She Was “Glad To See The Tax Reform Bill Signed By President Trump.” “Glad to see the Tax
Reform Bill signed by President Trump. Unemployment down, GDP and Stock Market up, additional funding for
our Military! A great way to start 2018!” [Yvette Herrell via Facebook, 12/22/17]

Tax Cuts And Jobs Act Increased The Federal Debt – And Republicans Planned To Pay For It With Cuts To
Medicare And Social Security

After Passing A Tax Bill That Added Trillions To The Deficit, Speaker Ryan Said Medicare And Medicaid
Would Need To Be “Reformed” In Order To Decrease The Deficit. “With his dream of tax reform now
realized, Ryan is hoping to make progress on two other issues he’s targeted during his two-decade career in
Washington: entitlement and welfare reform. ‘We’re going to have to get back next year at entitlement reform,
which is how you tackle the debt and the deficit,’ Ryan, a former Budget Committee chairman, said in a recent
interview this month on the Ross Kaminsky radio talk show. Medicare and Medicaid are the ‘big drivers of debt,’
Ryan said, suggesting Republicans could once again use the budget reconciliation process to avoid a Democratic
filibuster. Medicare is the ‘biggest entitlement that’s got to have reform,’ Ryan added.” [The Hill, 12/27/17]

    HEADLINE: After Tax Overhaul, GOP Sets Sights on Medicare, Social Security [US News, 12/7/17]

    HEADLINE: Ryan says Republicans to target welfare, Medicare, Medicaid spending in 2018
    [Washington Post, 12/6/17]

    HEADLINE: Paul Ryan Pushes to Keep Overhaul of Safety-Net Programs on GOP Agenda [Wall Street
    Journal, 2/4/18]

AP: “A Wide Range Of Economists And Nonpartisan Analysts Have Warned That The Bill Will Likely
Escalate Federal Debt, Intensify Pressure To Cut Spending On Social Programs And Further Widen
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 88 of 140

                                             YVETTE HERRELL (NM -02) RESEARCH BOOK | 87
America's Troubling Income Inequality.” “The tax overhaul of 2017 amounts to a high-stakes gamble by
Republicans in Congress: That slashing taxes for corporations and wealthy individuals will accelerate growth and
assure greater prosperity for Americans for years to come. The risks are considerable. A wide range of economists
and nonpartisan analysts have warned that the bill will likely escalate federal debt, intensify pressure to cut
spending on social programs and further widen America's troubling income inequality.” [Associated Press,
12/17/17]
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 89 of 140

                                               YVETTE HERRELL (NM -02) RESEARCH BOOK | 88

Tax Issues

                                                Significant Findings

      Herrell said she was “glad to see the tax reform bill signed by President Trump” and that it “has been
       completely helpful for the country.”

      Herrell voted against delaying a cut in the corporate income tax rate.

      Herrell advocated for a tax increase to support a local spaceport.


Republican Tax Scam

Herrell Supported The Republican Tax Bill And Said It “Has Been Completely Helpful For The Country”

Herrell Said She Was “Glad To See The Tax Reform Bill Signed By President Trump”

Herrell Said She Was “Glad To See The Tax Reform Bill Signed By President Trump.” “Glad to see the Tax
Reform Bill signed by President Trump. Unemployment down, GDP and Stock Market up, additional funding for
our Military! A great way to start 2018!” [Yvette Herrell via Facebook, 12/22/17]

Herrell Said The Republican Tax Scam Would Lead To Tax Cuts For American Families, Lower Tax Rates,
And More Jobs

Herrell Said The Republican Tax Scam Would Lead To Tax Cuts For American Families, Lower Tax Rates,
And More Jobs. “Today marks the last time the American people will file taxes under a complicated & outdated
tax system. Thanks to the President Trump Tax cuts, American families will see: 1) An average tax cut of
$2059 2) Lower tax rates 3) More Jobs!” [Yvette Herrell for Congress via Facebook, posted 4/17/18]

Herrell Said The Republican Tax Scam “Has Been Completely Helpful For The Country”

Herrell Said The Republican Tax Scam “Has Been Completely Helpful For The Country.” VIDEO: “I think
that the new tax reform package has been completely helpful for the country. And we’ve seen great opportunities in
New Mexico just because business reinvests in business. This is giving people a bigger paycheck.” [KRWGnews
via YouTube, posted 2/21/18] (38:16 – 38:27)

Even Though The Republican Tax Scam Benefitted Corporations And Special Interests While Millions Of
Americans Would Pay More In Taxes

Tax Cuts And Jobs Act Benefitted The Wealthy, Corporations, And Special Interests…

Washington Post: Final Tax Bill Included A “Significant Tax Break For The Very Wealthy” And “A
Massive Tax Cut For Corporations.” “A new tax cut for the rich: The final plan lowers the top tax rate for top
earners. Under current law, the highest rate is 39.6 percent for married couples earning over $470,700. The GOP
bill would drop that to 37 percent and raise the threshold at which that top rate kicks in, to $500,000 for individuals
and $600,000 for married couples. This amounts to a significant tax break for the very wealthy, a departure from
repeated claims by Trump and his top officials that the bill would not benefit the rich. […] A massive tax cut for
corporations “A massive tax cut for corporations: Starting on Jan. 1, 2018, big businesses' tax rate would fall from
         Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 90 of 140

                                               YVETTE HERRELL (NM -02) RESEARCH BOOK | 89
35 percent to just 21 percent, the largest one-time rate cut in U.S. history for the nation's largest companies.”
[Washington Post, 12/15/17]

…While Millions Of Americans Would Pay More In Taxes

Politifact: GOP Tax Bill Would Raise Taxes For The Middle Class After Individual Tax Cut Provisions
Expired In 2025. “Gillibrand said the Republican ‘tax [plan] raises middle-class taxes.’ That's not true during the
first years of the new tax provisions. If not for the sunset for the tax changes for individuals, we likely would have
rated Gillibrand's statement False or perhaps Mostly False. Middle-income taxpayers will either benefit or see no
change in their tax liability through 2025. But her claim could hold up after the bill's individual provisions expire
that year. There's no guarantee a future Congress will extend those parts of the bill.” [Politifact, 12/22/17]

    Tax Policy Center: In 2018, 5 Percent Of Taxpayers Would Pay More In Taxes Under The GOP Tax
    Bill, But Would Increase To 53 Percent Of Taxpayers In 2027. “Some taxpayers would pay more in taxes
    under the proposal in 2018 and 2025 than under current law: about 5 percent of taxpayers in 2018 and 9 percent
    in 2025. In 2027, however, taxes would increase for 53 percent of taxpayers compared with current law.” [Tax
    Policy Center, 12/18/17]

Tax Cuts And Jobs Act Increased The Federal Debt – And Republicans Planned To Pay For It With Cuts To
Medicare And Social Security

Official CBO Estimate Found Final Tax Bill Would Increase The Federal Deficit By $1.9 Trillion. “The
GOP's signature tax law is projected to increase the national debt by $1.9 trillion between 2018 and 2028, according
to a new report by the Congressional Budget Office (CBO). According to the report, the tax law would cost the
government $2.3 trillion in revenues, but economic growth would offset that figure by about $461 billion.” [The
Hill, 4/9/18]

After Passing A Tax Bill That Added Trillions To The Deficit, Speaker Ryan Said Medicare And Medicaid
Would Need To Be “Reformed” In Order To Decrease The Deficit. “With his dream of tax reform now
realized, Ryan is hoping to make progress on two other issues he’s targeted during his two-decade career in
Washington: entitlement and welfare reform. ‘We’re going to have to get back next year at entitlement reform,
which is how you tackle the debt and the deficit,’ Ryan, a former Budget Committee chairman, said in a recent
interview this month on the Ross Kaminsky radio talk show. Medicare and Medicaid are the ‘big drivers of debt,’
Ryan said, suggesting Republicans could once again use the budget reconciliation process to avoid a Democratic
filibuster. Medicare is the ‘biggest entitlement that’s got to have reform,’ Ryan added.” [The Hill, 12/27/17]

    HEADLINE: After Tax Overhaul, GOP Sets Sights on Medicare, Social Security [US News, 12/7/17]

    HEADLINE: Ryan says Republicans to target welfare, Medicare, Medicaid spending in 2018
    [Washington Post, 12/6/17]

    HEADLINE: Paul Ryan Pushes to Keep Overhaul of Safety-Net Programs on GOP Agenda [Wall Street
    Journal, 2/4/18]

AP: “A Wide Range Of Economists And Nonpartisan Analysts Have Warned That The Bill Will Likely
Escalate Federal Debt, Intensify Pressure To Cut Spending On Social Programs And Further Widen
America's Troubling Income Inequality.” “The tax overhaul of 2017 amounts to a high-stakes gamble by
Republicans in Congress: That slashing taxes for corporations and wealthy individuals will accelerate growth and
assure greater prosperity for Americans for years to come. The risks are considerable. A wide range of economists
and nonpartisan analysts have warned that the bill will likely escalate federal debt, intensify pressure to cut
spending on social programs and further widen America's troubling income inequality.” [Associated Press,
12/17/17]
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 91 of 140

                                              YVETTE HERRELL (NM -02) RESEARCH BOOK | 90

Tax Cuts And Jobs Act Would Increase Incentives To Move Jobs Overseas

Tax Experts Said The Tax Cuts And Jobs Act Increased Incentives For Companies To Move Jobs Overseas.
“What happened to the workers in Clinton, tax experts say, will probably happen to more Americans if the
Republican tax overhaul becomes law. The legislation fails to eliminate long-standing incentives for companies to
move overseas and, in some cases, may even increase them, they say. ‘This bill is potentially more dangerous than
our current system,’ said Stephen Shay, a senior lecturer at Harvard Law School and former Treasury Department
international tax expert in the Obama administration. ‘It creates a real incentive to shift real activity offshore.’”
[Washington Post, 12/15/17]

Tax Cuts And Jobs Act Would Lead To More Expensive Health Insurance; 13 Million More Uninsured

Final Tax Bill Eliminated Central Affordable Care Act Provision, Leading To 13 Million Fewer Americans
With Insurance. “The individual mandate is part of the Affordable Care Act, and removing it was a top priority for
Trump and congressional Republicans. The Congressional Budget Office projects the change will increase
insurance premiums and lead to 13 million fewer Americans with insurance in a decade, while also cutting
government spending by more than $300 billion over that period.” [Washington Post, 12/15/17]

GOP Tax Bill Would Cause Health Insurance Premiums To Rise, And Could Lead Insurers To Drop Out Of
Regional Markets. “The final GOP plan will repeal the Affordable Care Act’s individual insurance mandate,
which would allow young and healthy people to leave the insurance pool, forcing insurers to compensate by raising
prices due to the higher costs of insuring only less-healthy people. Not only would premiums likely rise, but many
insurers could drop out of regional markets.” [Newsweek, 12/18/17]

    HEADLINE: Republican Tax Plan Will Make Health Insurance More Expensive [Newsweek, 12/18/17]

Corporate Income Taxes

Herrell Voted Against Delaying A Cut In The Corporate Income Tax Rate

Herrell Voted Against Delaying A Cut In The Corporate Income Tax Rate. “The tax bill on its way to the
governor's desk, House Bill 202, would raise additional revenue for the state by raising tax rates or eliminating
exemptions for commercial trucks, online sales and certain hospitals. It would also increase New Mexico's gasoline
tax rate by 10 cents a gallon - from 17 cents to 27 cents - and delay a scheduled cut in the state's corporate income
tax rate. Without the tax increases, spending levels prescribed in the budget bill would end up being about $164
million more than is expected to be collected in state revenue.” The bill passed the House 37-32 and was vetoed by
the Governor. [Albuquerque Journal, 3/17/17; House Bill 202, 53rd Legislature First Session, 2/22/17]
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 92 of 140

                                              YVETTE HERRELL (NM -02) RESEARCH BOOK | 91

Tax Increases

Herrell Advocated For A Tax Increase To Support A Local Spaceport

A 1/8 Of 1% Tax Increase Was On The Ballot To Fund The Development Of Spaceport America. “As Otero
County quickly approaches voting day, it is important to understand the issues related to the proposed Spaceport
Gross Receipts Tax Initiative being put before voters. Otero County residents are being asked to approve a one-
eighth of one percent increase in sales tax to support Spaceport America, but what guarantee do the voters have that
this project is going to succeed, and why does Otero County need to help pay for it?” [Alamogordo Daily News,
11/2/08]

Herrell Cited Studies Which Predicted The Initiative Would Create Thousands Of New Jobs. “Of course, the
largest benefit to Otero County will be measured in economic impact. Between increased tourism throughout the
community and at the space museum generated by the development of commercial space activity, studies predict
thousands of new jobs created by the spaceport.” [Alamogordo Daily News, 11/2/08]

Herrell Praised That 25% Of New Tax Funds Would Go To Schools, Especially In STEM Areas. “In fact, the
return to Otero will be quickly realized through the re-investment of 25 percent of the new tax funds to local
schools and education, especially in the areas of math and science. More money for high-tech education means
students that are better prepared to take advantage of these jobs of tomorrow!” [Alamogordo Daily News, 11/2/08]

Herrell Encouraged Voters To Vote For The Tax Increase. “There are more details and studies available on
Spaceport America’s Web site, but whether voters get their information online, over the air or in the papers, it’s
important to understand that this election day, the choice for future economic growth is in our hands. Please vote
‘YES’ for Spaceport America!” [Alamogordo Daily News, 11/2/08]

Herrell Said Her Self-Employment Gave Her A “Deep Understanding Of How Tax Increases And Too Much
Government Can Damage Personal And Professional Goals”

Herrell Said Her Self-Employment Gave Her A “Deep Understanding Of How Tax Increases And Too Much
Government Can Damage Personal And Professional Goals.” “Herrell said she would fight for families and
businesses. […] ‘I will fight against dangerous tax increases on our families and businesses. In an already tough
economic environment, higher taxes are not the answer to stabilizing the economy. I am self-employed, which
gives me a deep understanding of how tax increases and too much government can damage personal and
professional goals.’ ” [Alamogordo Daily News, 3/23/10]

Herrell Said She Would Not Support A Bill That Would Increase Taxes On Liquor Wholesalers And
Decrease DWI Supervision Funds

Herrell Said She Would Not Support A Bill That Would Increase Taxes On Liquor Wholesalers And
Decrease DWI Supervision Funds. “House bill 23 is a liquor excise tax distribution to schools sponsored by Rep.
Mary Helen Garcia, D-Dist. 34, of Dona Ana County. The bill asks for an increase of the taxes that wholesalers pay
on spirituous liquor, wine, microbrewed beer and cider. The bill also asks for a decrease in the DWI Supervision
funds from 41.5 percent to 15.3 percent. […] ‘I have a hard time believing our governor will sign it because of the
amount of tax increases,’ Herrell said. ‘She (Gov. Martinez) has campaigned for over a year on not increasing
taxes. I will not support this bill. I am going to encourage my colleges in caucus to not support it either for a
number of reasons.’ ” [Alamogordo Daily News, 1/15/11]

Tax Lightening
         Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 93 of 140

                                                YVETTE HERRELL (NM -02) RESEARCH BOOK | 92

Herrell Supported Legislation Rolling Back Tax Lightning

Herrell Supported Legislation Rolling Back Tax Lightning. “‘One of the bills I supported was our best option,’
he said. ‘Senate bill 108 would have done if it had been past would have rolled back tax lightning to the 2004 rate
for everyone. It would have undone the unconstitutionality. The bill made it through the senate unanimously. The
bill went through the house and two committees but staled in the Taxation and Revenue Committee at the end of
the session. It did not pass after being in the Taxation and Revenue Committee.’ Yee said he wanted to thank Sen.
Bill Burt and Rep. Yvette Herrell for their support of the bill.” [Alamogordo Daily News, 5/15/11]

    Tax Lightning Limited The Rate At Which Property Values Could Rise For Tax Purposes, Unless The
    Home Was Sold Or Ownership Changed Hands. “Tax lightning is part of a 2001 law viewed by 2nd Judicial
    District Judge Theresa Baca as unconstitutional. The tax law states that most people's property values can only
    rise by 3 percent each year for tax purposes. The cap doesn't apply if the home is sold or ownership changes
    hands. It means new homeowners get hit with a much higher tax bills than their neighbors.” [Alamogordo Daily
    News, 5/15/11]

2010: Herrell Said She Would Consider Voting For Legislation To Close The Tax Loophole That Allowed
Out-Of-State Corporations To Avoid Paying State Taxes

Herrell Said She Would Consider Voting For Legislation To Close The Tax Loophole That Allowed Out-Of-
State Corporations To Avoid Paying State Taxes. “One area in which she differed from most of her Republican
colleagues is the issue of closing the loophole, which allows out-of-state corporations to avoid paying state taxes.
While most of the GOP freshmen said they didn't support the idea for fear of corporations leaving the state, Herrell
said she'd consider voting for a bill to close the loophole. ‘Certainly if there are revenues that the state is losing, we
need to see what we're missing out on.’ ” [Santa Fe New Mexican, 12/25/10]

Tax Incentives

Herrell Voted To Boost The State’s Maximum Annual Payout Of Tax Incentives For Film And TV
Productions

Herrell Voted To Boost The State’s Maximum Annual Payout Of Tax Incentives For Film And TV
Productions. “A proposal to boost New Mexico's maximum annual payout of tax incentives for film and television
productions moved forward Friday afternoon with a do-pass recommendation from the House Business and
Industry Commit-tee, despite legislators' vexation over a mathematical error in the bill's text. […] One Republican,
Rep. Yvette Herrell, R-Otero, joined the committee's six Democrats on Friday in moving the bill forward.” The bill
passed out of committee 7-3 but was never voted on in the full House.[Santa Fe New Mexican, 2/3/17; House Bill
192, 53rd Legislation First Session, introduced 1/21/17]

Herrell Voted Against Providing Tax Incentives To Consumers Who Purchased Energy-Efficient Homes

Herrell Voted Against Providing Tax Incentives To Consumers Who Purchased Energy-Efficient Homes.
“New homebuyers would get a one-time tax credit and a lifetime of lower energy bills under legislation that
Democrats are pushing as part of their job-creation package. The proposal by state Rep. Brian Egolf would provide
a credit of up to $8,000 to consumers who buy energy-efficient new homes. Buyers also would qualify for the tax
credit if they purchase foreclosed homes and renovate them for energy efficiency, such as by adding solar
panels. Egolf said the program would put carpenters, electricians and plumbers to work and do something rare in
the process - provide a tax break for ordinary people buying homes.” [Las Cruces Sun-News, 1/30/12; House Bill
177, 50th Legislature Second Session, 2/10/12]
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 94 of 140

                                             YVETTE HERRELL (NM -02) RESEARCH BOOK | 93

Technology Issues

                                               Significant Findings

      Herrell was the only member of her committee who voted against a proposal to collect gross receipts tax
       from major internet retailers.


Internet Retailers

Herrell Was The Only Member Of Her Committee Who Voted Against A Proposal To Collect Gross
Receipts Tax From Major Internet Retailers

Herrell Voted Against A Proposal To Collect Gross Receipts Tax From Major Internet Retailers.
“Republicans and Democrats on Monday threw their support behind a proposal to collect gross receipts tax from
major internet retailers such as Amazon and eBay. […] Major internet retailers for years have avoided paying state
taxes because they are not based in New Mexico. House Bill 202 would simply redefine what it means to do
business in the state. The bill would classify any company selling merchandise that generates more than $100,000
worth of gross receipts taxes as doing business in New Mexico. It would not matter if the company had a physical
presence in the state.” The bill passed the House 37-32 and was vetoed by the Governor. [New Mexico Political
Report, 2/6/17; House Bill 202, 53rd Legislature First Session, 2/22/17]

    Herrell Was The Only Member Of Her Committee To Vote Against The Bill Out Of Committee. “The
    committee advanced the bill with only Rep. Yvette Herrell, R-Alamogordo, voting against it. The bill goes next
    to the House Taxation and Revenue Committee.” [New Mexico Political Report, 2/6/17]

Federal Communications Commission

Herrell Wrote An Op-Ed Decrying The FCC’s Potential Pre-Emption Of State Law Restrictions On
Municipal Broadband Projects

Herrell Wrote An Op-Ed Decrying The FCC’s Potential Pre-Emption Of State Law Restrictions On
Municipal Broadband Projects. COMMENTARY: “A potential heavy-handed federal power grab is threatening
the fabric of constitutional federalism, and Congress is divided on whether to interfere. The Federal
Communications Commission is considering proposals that will result in unprecedented bureaucratic powers over
the states, as Chairman Tom Wheeler has publicly declared his intent to pre-empt state law restrictions on
municipal broadband projects. Unfortunately, the view from the states has been overlooked. […] It is time for the
Federal Communications Commission to call off its convoluted and unconstitutional pre-emption plans.” [Roll Call,
Yvette Herrell, 9/18/14]
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 95 of 140

                                              YVETTE HERRELL (NM -02) RESEARCH BOOK | 94

Women

                                               Significant Findings

      Herrell sponsored legislation banning abortion on women who were at least five months pregnant.

      Herrell sponsored legislation banning abortion after 20-weeks and said a 20-week-old fetus could feel
       pain.

      Herrell voted against ensuring that insurance companies covered the full range of contraceptive options.

      Herrell voted against giving pregnant girls and teen parents additional excused absences from school.

      Herrell sought to abolish the State Commission on the Status of Women but later withdrew her proposal
       after being questioned by a Democratic lawmaker.


Abortion

Herrell Twice Sponsored Legislation Banning An Abortion After 20-Weeks

Herrell Sponsored A Bill Banning Abortion On Women Who Were At Least Five Months Pregnant

Herrell Sponsored A Bill Banning Abortion On Women Who Were At Least Five Months Pregnant. “Rep.
Yvette Herrell, R-Alamogordo, is sponsoring a bill that would ban physicians from performing abortions on women
who are at least five months' pregnant. […] Herrell's bill to ban late-term abortions carries exceptions. If a woman
tells her doctor her pregnancy was caused by rape or incest, the abortion ban would not apply, the House
Republican spokesman said in a statement. There also would be an exemption if a woman's life would be
endangered by carrying the pregnancy to term.” [Alamogordo Daily News via the Taos News, 2/6/15]

    Herrell: “We Have An Opportunity To Speak For The Unborn. To Me, This Is Not A Choice” “‘We have
    an opportunity to speak for the unborn,’ said Rep. Yvette Herrell of Alamogordo, speaking to her late-term
    abortion bill. ‘To me, this is not a choice.’” [Associated Press via KSL.com, 2/21/15]

    A Doctor Performing An Abortion After 20-Weeks Could Face A Civil Penalty And Lose Their License
    For A Year. “Under the proposal, a physician performing a late-term abortion would face a civil penalty of at
    least $5,000. In addition, the doctor's license could be taken away for at least a year, Sanchez said in a news
    release. The penal-ties only apply to the doctor and are the same for both proposals.” [Associated Press, 2/7/15]

    The Ban Included An Exception For Rape, Incest, Or If The Life Of The Woman Was At Risk. “Herrell's
    bill to ban late-term abortions carries exceptions. If a woman tells her doctor her pregnancy was caused by rape
    or incest, the abortion ban would not apply, the House Republican spokesman said in a statement. There also
    would be an exemption if a woman's life would be endangered by carrying the pregnancy to term.” [Tao News,
    2/6/15]

    The Bill Passed The House But Died In The Senate. “Representatives on a 42-26 vote passed House Bill
    390, sponsored by Rep. Yvette Herrell, R-Alamogordo, which would prohibit doctors from performing
    abortions after 20 weeks, except in certain cases.” The bill ultimately died in the Senate. [Santa Fe New
    Mexican, 3/7/15; House Bill 390, 52nd Legislature First Session, 3/6/15]
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 96 of 140

                                               YVETTE HERRELL (NM -02) RESEARCH BOOK | 95

Herrell Called New Mexico A “Late-Term Abortion Capital,” But Said She Did Not Know How Many Were
Performed In The State. “She said New Mexico is a ‘late-term abortion capital.’ Forty-two states have banned
such abortions, and New Mexico is ‘kind of behind the curve,’ Herrell said. Herrell said she didn't know how many
late-term abortions are performed in New Mexico, but that she knows of least one clinic that does them.”
[Albuquerque Journal, 3/6/15]

Herrell: “This Is Common-Sense Legislation That Protects The Life Of The Child.” “‘This is common-sense
legislation that protects the life of the child after five months pregnancy,’ said Rep. Yvette Herrell, R-Alamogordo,
who is sponsoring the legislation.” [Alamogordo Daily News, 2/7/15]

Herrell: “We Know There Are Doctors Flying In From Out Of State To Perform Late-Term Abortions.”
“When Herrell said she didn't know because there aren't state records on that, Alcón asked, ‘Why are you passing
this bill when you don't know what's going on?’ Herrell said, ‘We know there are doctors flying in from out of state
to perform late-term abortions.’ ” [Santa Fe New Mexican, 3/7/15]

Herrell Sponsored Legislation Banning Abortion After 20-Weeks And Said A 20-Week-Old Fetus Could Feel
Pain

Herrell Sponsored Legislation Banning Abortion After 20-Weeks. “Wooley is also sponsoring House Bill 220,
which would rename the state's Partial-birth Abortion Ban Act the Late-term and Partial-birth Abortion Ban Act,
and would prohibit late-term abortions, with exceptions and with penalties. A late-term abortion would be defined
as ‘any method or means whereby an untimely termination of her pregnancy is produced, or attempted to be
produced, with the intent to destroy a viable fetus of 20 or more weeks gestational age.’ ” The bill was never voted
on in the House. [Roswell Daily Record, 2/1/17; House Bill 220, 53rd Legislature First Session, 1/24/17]

    The Bill Stated That There Was a Legal Presumption That Viability Began At 20-Weeks Of Gestation.
    “The bill would add a definition for fetal viability to mean ‘that stage of fetal development when the life of the
    unborn child may be continued indefinitely outside the womb by natural or artificial life-support systems.’ The
    bill would state there is a legal presumption that viability occurs at the 20th week of pregnancy.” [Roswell
    Daily Record, 2/1/17]

    The Bill Included An Exception For The Life Of The Woman. “The bill would prohibit physicians from
    performing late-term abortions ‘unless the abortion is necessary to preserve the life of a pregnant woman whose
    life is endangered by a physical disorder, physical illness or physical injury, including a life-endangering
    physical condition caused by or arising from the pregnancy itself; pro-vided, however, that the physician shall
    take all reasonable steps to preserved the life and health of the unborn child.’ ” [Roswell Daily Record, 2/1/17]

    Herrell: “This Is A Constitutional Right For These 5-Month-Old Babies.” “ ‘This is a constitutional right
    for these 5-month-old babies,’ said Rep. Yvette Herrell, R-Alamogordo. Herrell and many who spoke in favor
    of the bill also said that New Mexico is one of only a few states to allow abortion after 20 weeks of pregnancy.”
    [Taos News, 3/6/17]

Herrell Said A 20-Week-Old Fetus Could Feel Pain. “Sánchez said New Mexico is one of only three states in the
country that allow late-term abortions, and Herrell said that is embarrassing. Sánchez said life, from conception to
natural death, is sacred. Herrell said a fetus, after 20 weeks growing inside the mother, can feel pain.” [Santa Fe
New Mexican, 12/28/15]

Herrell Twice Sponsored Legislation Requiring Parental Notification For A Minor Seeking An Abortion

2017: Herrell Sponsored Legislation Requiring Parental Notification For A Minor Seeking An Abortion
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 97 of 140

                                               YVETTE HERRELL (NM -02) RESEARCH BOOK | 96
Herrell Sponsored Legislation Requiring Parental Notification For A Minor To Get An Abortion. “House
Bill 221, the Parental Notification of Abortion Act, would require that physicians may only perform an abortion at
the request of a minor under 18 years old after providing notice of the planned procedure to one parent or guardian
at least 48 hours prior to the procedure. […] The parental notification and partial-birth abortion bills are sponsored
by Republican state Reps. Rick Little of Chaparral, Yvette Herrell of Alamogordo, David M. Gallegos of Eunice
and Rod Montoya of Farmington, also the House minority whip.” The bill was never voted on in the House.
[Roswell Daily Record, 2/1/17; House Bill 221, 53rd Legislature First Session, introduced 1/24/17]

2010: Herrell Supported Legislation Requiring Doctors To Notify Parents If A Minor Sought An Abortion

Herrell Supported Legislation Requiring Doctors To Notify The Parents Of Minors Seeking Abortions. “Like
Vaughn, Herrell is a social conservative who opposes domestic partnerships and favors legislation to require
doctors to notify the parents of minors seeking abortions.” [Santa Fe New Mexican, 12/25/10]

Herrell Co-Sponsored Legislation Calling For Felony Charges For Abortion In Cases Of Rape Or Incest

HEADLINE: “Proposed New Mexico law would send rape victims to prison for having abortions”
[Washington Post, 1/24/13]

Herrell Co-Sponsored Legislation Calling For Felony Charges For Abortion In Cases Of Rape Or Incest.
“Republican state lawmaker Cathrynn Brown says she's reworking legislation she introduced Wednesday calling
for felony charges related to abortion in cases of rape and incest. Her proposal, House Bill 206, created a fire-storm
of hate email and phone calls, she said. The bill reads: ‘Tampering with evidence shall include procuring or
facilitating an abortion, or compelling or coercing another to obtain an abortion, of a fetus that is the result of
criminal sexual penetration or incest with the intent to destroy evidence of the crime.’ […] Nine House
Republicans, all women, signed on as co-sponsors. They are Jane Powdrell-Culbert of Corrales; Dianne Hamilton
of Silver City; Anna Crook of Clovis; Sharon Clahchischilliage of Kirtland; Yvette Herrell of Alamogordo.” The
bill was never voted on in the New Mexico House. [Carlsbad Current-Argus, 1/24/13; HB 206, 2013 Regular
Session, accessed 6/8/18]

    The Bill’s Author Later Said Her Bill Was Poorly Written And That Her Intent Was Not To Charge
    Incest Or Rape Victims With A Felony When They Terminated A Pregnancy. “Brown, a Carlsbad resident
    and a board member of the Carlsbad Right to Life organization, conceded her bill was poorly written. She said
    her intent was not to charge incest or rape victims with a felony if they terminate their pregnancy. ‘I missed
    this one,’ she said, explaining that when she reviewed the draft of her bill, she missed the language problems
    that led to misinterpretation of her bill.” [Carlsbad Current-Argus, 1/24/13]

Herrell Said She Believed The Bill Was Against A Perpetrator Who Coerced Or Forced A Woman To Have
An Abortion. “Herrell said she believed the bill was against the perpetrator and not against the woman. ‘I co-
sponsored the bill,’ she said. ‘I had a lot of Alamogordo people tell me that they will run against me and will not
have my back. If a woman becomes pregnant through rape or incest and she wants to carry this baby to full term,
then that's fine. There was nothing against the woman. It was only against the perpetrator if the woman was coerced
or forced to have an abortion. I just wanted to clear that up.’ ” [Alamogordo Daily News. 3/30/13]

Herrell Said She Was Proud She Co-Sponsored The Bill. “Herrell said she was proud that she co-sponsored the
bill. ‘I think that if it's wrong for me to stand up for a Christian House member in something that we believe in to
protect the unborn, then I don't want to be a state representative in Santa Fe,’ she said.” [Alamogordo Daily News.
3/30/13]

Herrell Sponsored Legislation Requiring Doctors Provide Medical Care If An Infant Was Born Alive During
An Abortion
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 98 of 140

                                               YVETTE HERRELL (NM -02) RESEARCH BOOK | 97

Herrell Sponsored Legislation Requiring Doctors Provide Medical Care If An Infant Was Born Alive During
An Abortion. “House Bill 37 is sponsored by four Republican representatives - Minority Whip Rod Montoya of
Farmington, David Gallegos of Eunice, Rick Little of Chaparral and Yvette Herrell of Alamogordo. The bill would
require physicians attempting to perform an abortion to try to preserve the life and health of the baby if he or she is
born alive.” The bill was never voted on. [Albuquerque Journal, 3/2/17; House Bill 37, 53rd Legislature First
Session, introduced 12/16/16]

Herrell Co-Sponsored Legislation That Would Increase State Oversight Of Abortion Providers And Increase
Reporting Guidelines

Herrell Co-Sponsored Legislation Increasing State Oversight Of Abortion Providers. “State Rep. Rod
Montoya, R-Farmington, made the allegations as he began presenting a bill to increase state oversight of abortion
providers. […] Rep. Yvette Herrell, R-Alamogordo, is co-sponsoring the bill with Montoya, but she did not help
present it Thursday.” The bill did was never voted on in the House. [Santa Fe New Mexican, 2/5/16; House Bill
275, 52nd Legislature 2nd Session, introduced 1/28/16]

    The Bill Would Require Cabinet Secretaries Of Three Departments Monitor Abortion Providers, Even
    Though They Already Answer To State Medical And Nursing Boards. “His bill proposes to assign the
    Cabinet secretaries of three departments to police abortion providers, even though providers already must
    answer to state medical and nursing boards. Under the bill, the departments of Health, Human Services, and
    Children, Youth and Families are to ‘perform random inspections and conduct random staff interviews at each
    facility in the state that offers elective abortions to determine whether appropriate measures and care are being
    given to born-alive infants.’ ” [Santa Fe New Mexican, 2/5/16]

    The Bill Would Also Require Departments Establish Reporting Guidelines For What The Bill Called
    “Post-Abortive, Born-Alive Infant.” “His proposal, House Bill 275, also would require the three Cabinet
    secretaries to establish reporting guidelines for each ‘post-abortive, born-alive infant’ in New Mexico. This
    would include the number of birth and death certificates for ‘children who were born showing any evidence of
    life after an abortion procedure.’ ” [Santa Fe New Mexican, 2/5/16]

Susan B. Anthony List Endorsed Herrell

Susan B. Anthony List Endorsed Herrell. “Herrell said she has received endorsements from the Susan B.
Anthony List, a pro-life organization, and the House Freedom Fund, which she said makes her a top contender in
the race. ‘We've been proving time and time again how hard we are working,’ she said. ‘We had 58 percent of the
delegate vote at the convention.’ ” [Roswell Daily Record, 4/19/18]

Contraception

Herrell Voted Against Ensuring Insurance Companies Covered The Full Range Of Contraceptive Options

Herrell Voted Against Ensuring Insurance Companies Covered The Full Range Of Contraceptive Options.
“HB 284 would update our existing laws to ensure that insurance companies cover the full range of contraceptive
options without out-of-pocket costs or medically unnecessary restrictions. The bill would also improve access to
contraception by covering access for both women and men and requiring insurance companies to cover up to a
year’s supply of contraception at once.” The bill passed the House 39-29. [ACLU of New Mexico, accessed
7/17/18; House Bill 284, 53rd Legislature First Session, 3/6/17]

Teen Pregnancy
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 99 of 140

                                               YVETTE HERRELL (NM -02) RESEARCH BOOK | 98

Herrell Voted Against Giving Pregnant Girls And Teen Parents Additional Excused Absences From School

Herrell Voted Against Giving Pregnant Girls And Teen Parents Additional Excused Absences From School.
“A bill that generated more debate would allow pregnant girls and teen parents to receive additional excused
absences from school. They would have to make up any missed work within established deadlines. […] Fifteen
Republican legislators, including Reps. Yvette Herrell of Alamogordo and Anna Crook of Clovis, voted against the
bill.” The bill passed the House 56-12 and was signed by the Governor. [Las Cruces Sun-News, 3/26/13; House Bill
300, 51st Legislature First Session, 2/22/13]

    The Bill Would Require School Districts Allow Pregnant Students And New Fathers Take As Many As
    10 Days Of Excused Absences For The Child’s Birth. “Another effort aimed at helping students succeed,
    House Bill 300 (Chapter 198), requires that school districts allow pregnant students and new fathers to take as
    many as 10 days of excused absences from classes for their child's birth and allow student parents to take off
    four days per semester for prenatal or child care.” [New Mexico Legislative Council Service, Highlights 2013,
    published May 2013]

Domestic Violence

Herrell Called For Greater Awareness Of Domestic Violence And Said, “I Feel Its Very Important For A
Community To Come Out And Show Support For The Victims”

Herrell Called For Greater Awareness Of Domestic Violence. “State Rep. Yvette Herrell said she believes it’s
important to lend her support to the victims of domestic violence, bring awareness to the community, support the
12th District Attorney’s office and law enforcement agencies in their efforts to combat domestic violence in
families.” [Alamogordo Daily News, 10/29/11]

Herrell: “I Feel Its Very Important For A Community To Come Out And Show Support For The Victims.”
“‘I feel as a community it’s such an important issue but it’s one of those unspoken issues because it’s usually one of
those private situations,’ Herrell said. ‘A lot of people don’t know when it’s happening so it’s very secretive in that
the victims and people very close to the victim are the only ones who know it’s happening. It can be very hard for a
victim or embarrassing to speak out publicly about it. I feel its very important for a community to come out and
show support for the victims, and the people who can offer help to victims.’” [Alamogordo Daily News, 10/29/11]

State Commission On The Status Of Women

Herrell Sought To Abolish The State Commission On The Status Of Women But Failed To Convince
Democrats And Withdrew Her Amendment When Questioned By A Democratic Lawmaker

Herrell Sponsored A Measure To Abolish The Commission On The Status Of Women

Herrell Sponsored A Measure To Abolish The Commission On The Status Of Women. “What’s the status?:
Supporters of the Commission on the Status of Women are decrying a measure, HB 528, that would repeal the
statute that created the agency. Rep. Yvette Herrell, R-Alamogordo, is sponsoring the measure that would do away
with the 37-year-old agency.” [Las Cruces Sun-News, 2/17/11]

The Commission On The Status Of Women Conducted Research On Issues Facing Women In New Mexico.
“What We Do: To increase the knowledge of the rights, responsibilities and interests of women and girls in New
Mexico and to preserve women’s history and contributions to our state The Commission was created by state
statute (28-3-2) in 1974, and signed into law by Governor Bruce King.” [United Way of SW New Mexico, accessed
10/24/17]
       Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 100 of 140

                                             YVETTE HERRELL (NM -02) RESEARCH BOOK | 99

The Bill Died In Committee As Herrell Reportedly Was Unsure Of The Details Of The Bill But Herrell Said
She Knew It Had Little Chance

The Governor Had Herrell Carry The Bill. “The governor deployed freshman Rep. Yvette Herrell, R-
Alamogordo, to carry the bill.” [Carlsbad Current-Argus, 2/24/11]

The Carlsbad Current-Argus Reported Herrell Seemed Unsure Of The Details Of Her Own Bill And Failed
To Convince Democrats. “Herrell, who appeared tentative and unsure of the bill’s details, failed to convince any
Democrats on a House committee that women’s commission should die.” [Carlsbad Current-Argus, 2/24/11]

Herrell’s Bill Died In Committee. “On a party-line vote, the Labor and Human Resources Committee voted 5-4 to
block Herrell’s bill.” [Carlsbad Current-Argus, 2/24/11]

Herrell Said She Knew The Bill Had Little Chance. “Herrell said she knew the bill had little chance, as
Democrats set up a system by which it would have had to clear three committees to make it to the full House of
Representatives. Her bill to kill the commission was HB 528.” [Carlsbad Current-Argus, 2/24/11]

During The Passage Of The Budget, Herrell Proposed An Amendment To Repeal The Commission But
Withdrew The Amendment Following Intense Questioning

2011: During The Passage Of The State Budget, Republicans Tried To Amend The Budget. “A marathon
debate over the $5.4 billion state budget ended Wednesday with House Democrats advancing the proposal by a
single vote. […] But because of disagreements about line-item expenditures, Republicans tried to amend sections of
the budget.” [Farmington Daily Times, 3/3/11]

Herrell Proposed An Amendment To Eliminate The Commission On The Status Of Women. “Republicans
struck out otherwise. Freshman Rep. Yvette Herrell, R-Alamogordo, proposed eliminating $450,000 in state
funding for the New Mexico Commission on the Status of Women. Martinez wants to dissolve the commission,
calling it unnecessary.” [Farmington Daily Times, 3/3/11]

Herrell Argued Other Parts Of The Government Duplicated The Commission’s Duties. “Herrell argued that
health and employment programs run by the women’s commission duplicate other parts of state government.”
[Farmington Daily Times, 3/3/11]

    A Democratic Representative Questioned Herrell To Identify Which Government Department
    Duplicated A Women’s Commission Program That Provided Welfare For Needy Families. “With that, she
    found herself under an unrelenting line of questioning from Rep. Thomas Garcia, D-Ocate. Garcia challenged
    her to identify which department duplicated a women’s commission program that provides temporary welfare
    for women with needy families.” [Farmington Daily Times, 3/3/11]

    Herrell Reportedly Sagged And Withdrew Her Amendment. “Herrell sagged under Garcia’s questioning,
    and she withdrew her amendment.” [Farmington Daily Times, 3/3/11]

Herrell Argued That Programs Run By The Commission Were Duplicative But Did Not Name One

Herrell Argued That Programs Run By The Commission Were Duplicative. “Freshman Rep. Yvette Herrell,
R-Alamogordo, proposed eliminating $450,000 in state funding for the New Mexico Commission on the Status of
Women. Martinez wants to dissolve the commission, calling it unnecessary. Herrell argued that health and
employment programs run by the women's commission duplicate other parts of state government.” [Deming
Headlight, 3/4/11]
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 101 of 140

                                             YVETTE HERRELL (NM -02) RESEARCH BOOK | 100

A State Coordinator For The National Organization For Women Said Herrell’s Bill Was “Contemptible”

A State Coordinator For The National Organization For Women Said Herrell’s Bill Was “Contemptible.”
“A dozen women testified that the 37-year-old women's commission was a useful part of state government. They
said its programs for girls and displaced homemakers were models of their kind. ‘The effort to disappear the
commission and gut its budget is contemptible. Give this bill the death it so richly deserves,’ said Carla Josephson,
a state coordinator of the National Organization for Women.” [Alamogordo Daily News, 2/25/11]
       Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 102 of 140

                                                 YVETTE HERRELL (NM -02) RESEARCH BOOK | 101

Appendix I – Personal Financial Disclosures
NOTE: Financial disclosures in New Mexico were not available before 2013.

2018 – Federal Personal Financial Disclosure

Net Worth

2018: Herrell Had An Estimated Net Worth Between $381,015 And $1,1040,000

2018: Herrell Had An Estimated Net Worth Between $381,015 And $1,040,000. [Herrell 2018 Public Financial
Disclosure Report, filed 5/15/18]

Earned Income

2018: Herrell Reported $25,000 In Earned Income

2018: Herrell Reported $25,000 In Earned Income From Real Estate Commissions. [Herrell 2018 Public
Financial Disclosure Report, filed 5/15/18]

2017: Herrell Reported $52,000 In Earned Income

2017: Herrell Reported $52,000 In Earned Income From Real Estate Commissions. [Herrell 2018 Public
Financial Disclosure Report, filed 5/15/18]

Assets & Unearned Income

2017 & 2018: Herrell Reported Between $42,711 And $131,600 In Unearned Income

2017 & 2018: Herrell Reported Between $42,711 And $131,600 In Unearned Income Each Year. [Herrell
2018 Public Financial Disclosure Report, filed 5/15/18]

                                          Herrell Assets & Unearned Income
 SP,                                                                             AMOUNT OF           AMOUNT OF
 DC                                     YEAR-END VALUE                          INCOME (2018)       INCOME (2017)
 or                                                             TYPE OF
 JT              ASSET                                          INCOME
                                          MIN           MAX                     MIN      MAX       MIN       MAX
       Compass Bank                   $1,001      $15,000     Interest         None     None      None     None
       First American Bank            $15,001     $50,000     Interest         $1       $200      $1       $200
       Herrell Properties LTD - 1st   $15,001     $50,000     Dividends,       $5,001   $15,000   $5,001   $15,000
       Choice Realty                                          Interest, Rent
       Herrell Properties LTD -       $1,001      $15,000     Rent             $5,001   $15,000   $5,001   $15,000
       CED Building and Land
       Herrell Properties LTD -       $15,001     $50,000     Dividends,       None     None      None     None
       Centennial Village                                     Interest, Rent
       Herrell Properties LTD -       $100,001    $250,000    Rent             $5,001   $15,000   $5,001   $15,000
       Edward Jones Las Cruces
       Building and Land
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 103 of 140

                                              YVETTE HERRELL (NM -02) RESEARCH BOOK | 102
       Herrell Properties LTD -    $50,001      $100,000     Rent             $2,501    $5,000     $2,501    $5,000
       EID Cuba Avenue Building
       and Land
       Herrell Properties LTD -    $1,001       $15,000      None
       Lindberg Property
       Herrell Properties LTD -    $1,001       $15,000      Dividends,       $5,001    $15,000    $5,001    $15,000
       Nest Egg Investments                                  Interest, Rent
       Herrell Properties LTD -    $100,001     $250,000     Interest         $15,001   $50,000    $15,001   $50,000
       Notes Receivable
       Herrell Properties LTD -    $1,001       $15,000      None
       Tularosa Property
       Rental Property             $50,001      $100,000     Rent             $5,001    $15,000    $5,001    $15,000
       ROTH IRA - Fundamental      $15,001      $50,000      Capital Gains,   $1        $200       $1        $200
       Investors                                             Dividends
       ROTH IRA - Growth Fund      $1,001       $15,000      Capital Gains,   $1        $200       $1        $200
       of America                                            Dividends
       Traditional IRA -           $15,001      $50,000      Capital Gains,   $201      $1,000     $201      $1,000
       Investment Company of                                 Dividends
       America
       TOTAL:                      $381,015     $1,040,000                    $42,711   $131,600   $42,711   $131,600
                                                    [Herrell 2018 Public Financial Disclosure Report, filed 5/15/18]

Transactions

2018: Herrell Reported No Transactions

2018: Herrell Reported No Transactions. [Herrell 2018 Public Financial Disclosure Report, filed 5/15/18]

Liabilities

2018: Herrell Reported No Liabilities

2018: Herrell Reported No Liabilities. [Herrell 2018 Public Financial Disclosure Report, filed 5/15/18]

Positions

                                              2018 Herrell Positions
                Position                                           Name Of Organization
 Partner                                    Herrell Properties LTD
                                                     [Herrell 2018 Public Financial Disclosure Report, filed 5/15/18]

Agreements

2018: Herrell Reported No Agreements

2018: Herrell Reported No Agreements. [Herrell 2018 Public Financial Disclosure Report, filed 5/15/18]

2017 – Federal Personal Financial Disclosure

Net Worth
       Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 104 of 140

                                                 YVETTE HERRELL (NM -02) RESEARCH BOOK | 103

2017: Herrell Had An Estimated Net Worth Between $454,017 And $1,190,000

2017: Herrell Had An Estimated Net Worth Between $454,017 And $1,190,000. [Herrell 2017 Public Financial
Disclosure Report, filed 9/1/17]

Earned Income

2017: Herrell Reported $25,000 In Earned Income

2017: Herrell Reported $25,000 In Earned Income From Real Estate Commissions. [Herrell 2017 Public
Financial Disclosure Report, filed 9/1/17]

2016: Herrell Reported $25,378 In Earned Income

2016: Herrell Reported $25,378 In Earned Income From Real Estate Commissions. [Herrell 2017 Public
Financial Disclosure Report, filed 9/1/17]

Assets & Unearned Income

2016 & 2017: Herrell Reported Between $57,713 And $181,800 In Unearned Income

2017 & 2017: Herrell Reported Between $57,713 And $181,800 In Unearned Income Each Year. [Herrell
2017 Public Financial Disclosure Report, filed 9/1/17]

                                          Herrell Assets & Unearned Income
 SP,                                                                          AMOUNT OF           AMOUNT OF
 DC                                     YEAR-END VALUE                       INCOME (2017)       INCOME (2016)
 or                                                            TYPE OF
 JT              ASSET                                         INCOME
                                          MIN           MAX                 MIN       MAX       MIN        MAX
       Compass Bank                   $1,001      $15,000     Interest     None      None      None      None
       Edward Jones Money             $1,001      $15,000     Interest     $1        $200      $1        $200
       Market
       First American Bank            $15,001     $50,000     Interest     $1        $200      $1        $200
       Herrell Properties LTD - 1st   $15,001     $50,000     Dividends,   $5,001    $15,000   $5,001    $15,000
       Choice Realty                                          Interest,
                                                              Rent
       Herrell Properties LTD –       $100,001    $250,000    Rent         $15,001   $50,000   $15,001   $50,000
       Bradley MVD Building and
       Land
       Herrell Properties LTD –       $1,001      $15,000     Rent         $5,001    $15,000   $5,001    $15,000
       CED Building and Land
       Herrell Properties LTD –       $15,001     $50,000     Dividends,   None      None      None      None
       Centennial Village                                     Interest,
                                                              Rent
       Herrell Properties LTD -       $100,001    $250,000    Rent         $5,001    $15,000   $5,001    $5,001
       Edward Jones Las Cruces
       Herrell Properties LTD -       $50,001     $100,000    Rent         $2,501    $5,000    $2,501    $5,000
       EID Cuba Avenue Building
       and Land
       Herrell Properties LTD -       $1,001      $15,000     None
       Lindberg Property
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 105 of 140

                                              YVETTE HERRELL (NM -02) RESEARCH BOOK | 104
       Herrell Properties LTD -    $1,001       $15,000      Dividends,     $5,001    $15,000    $5,001    $15,000
       Nest Egg Investments                                  Interest,
                                                             Rent
       Herrell Properties LTD -    $100,001     $250,000     Interest       $15,001   $50,000    $15,001   $50,000
       Notes Receivable
       Herrell Properties LTD -    $1,001       $15,000      None
       Tularosa Property
       Rental Property             $50,001      $100,000     Rent           $5,001    $15,000    $5,001    $15,000
       ROTH IRA - Fundamental      $1,001       $15,000      Capital        $1        $200       $1        $200
       Investors                                             Gains,
                                                             Dividends
       ROTH IRA - Growth Fund      $1,001       $15,000      Capital        $1        $200       $1        $200
       of America                                            Gains,
                                                             Dividends
       Traditional IRA -           $1,001       $15,000      Capital        $201      $1,000     $201      $1,000
       Investment Company of                                 Gains,
       America                                               Dividends
       TOTAL:                      $454,017     $1,190,000                  $57,713   $181,800   $57,713   $181,800
                                                      [Herrell 2017 Public Financial Disclosure Report, filed 9/1/17]

Transactions

2017: Herrell Reported No Transactions

2017: Herrell Reported No Transactions. [Herrell 2017 Public Financial Disclosure Report, filed 9/1/17]

Liabilities

2017: Herrell Reported No Liabilities

2017: Herrell Reported No Liabilities. [Herrell 2017 Public Financial Disclosure Report, filed 9/1/17]

Positions

                                              2017 Herrell Positions
                Position                                           Name Of Organization
 Partner                                    Herrell Properties LTD
                                                      [Herrell 2017 Public Financial Disclosure Report, filed 9/1/17]

Agreements

2017: Herrell Reported No Agreements

2017: Herrell Reported No Agreements. [Herrell 2017 Public Financial Disclosure Report, filed 9/1/17]

2018 – New Mexico Financial Disclosure Statement

Sources Of Gross Income Greater Than $5,000

2018: Herrell Disclosed Three Sources Of Gross Income Greater Than $5,000
       Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 106 of 140

                                           YVETTE HERRELL (NM -02) RESEARCH BOOK | 105
2018: Herrell Disclosed Three Sources Of Gross Income Greater Than $5,000. [New Mexico Secretary of
State, Yvette Herrell Financial Disclosure Statements, filed 12/29/17, amended 4/11/18]

                       2018 Herrell Sources Of Gross Income Greater Than $5,000
                   Income Source                                             Received By
 Real Estate Contracts                                  Yvette Herrell
 Investment Property                                    Yvette Herrell
 Sales Commissions                                      Yvette Herrell
[New Mexico Secretary of State, Yvette Herrell Financial Disclosure Statements, filed 12/29/17, amended 4/11/18]

NOTE: New Mexico financial disclosures do not require the disclosure of the amount received.

Real Estate

2018: Herrell Disclosed Ownership Of Three Real Estate Properties

2018: Herrell Disclosed Ownership Of Three Real Estate Properties, Besides Her Personal Residence. [New
Mexico Secretary of State, Yvette Herrell Financial Disclosure Statements, filed 12/29/17, amended 4/11/18]

                                           2018 Herrell Real Estate
              Owner                               County                            General Description
 Yvette Herrell                     Otero                                  2111 Gill Alamogordo
 Yvette Herrell                     Otero                                  1308 C. Adams Alamogordo
 Yvette Herrell                     Otero                                  Acreage
[New Mexico Secretary of State, Yvette Herrell Financial Disclosure Statements, filed 12/29/17, amended 4/11/18]

Business Interests Greater Than $10,000

2018: Herrell Disclosed One Business Interest Greater Than $10,000

2018: Herrell Disclosed One Business Interest Greater Than $10,000. [New Mexico Secretary of State, Yvette
Herrell Financial Disclosure Statements, filed 12/29/17, amended 4/11/18]

                           2018 Herrell Business Interests Greater Than $10,000
   Name of Business        Position Held         General Statement of Business                Received By
                                                             Purpose
Herrell Properties        Partner            RE investments                             Yvette Herrell
[New Mexico Secretary of State, Yvette Herrell Financial Disclosure Statements, filed 12/29/17, amended 4/11/18]

Professional Licenses

2018: Herrell Disclosed One Professional License

                                      2018 Herrell Professional Licenses
                 Type of License                                       Individual Holding License
 RE License – New Mexico                                Stella Herrell
[New Mexico Secretary of State, Yvette Herrell Financial Disclosure Statements, filed 12/29/17, amended 4/11/18]

Goods & Services Provided To State Agencies
       Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 107 of 140

                                           YVETTE HERRELL (NM -02) RESEARCH BOOK | 106

2018: Herrell Disclosed One State Agency To Which She Provided Goods Or Services

2018: Herrell Disclosed One State Agency To Which She Provided Goods Or Services. [New Mexico
Secretary of State, Yvette Herrell Financial Disclosure Statements, filed 12/29/17, amended 4/11/18]

                       2018 Herrell Goods & Services Provided To State Agencies
                  State Agency                                 Individual Providing Goods Or Services
 New Mexico TRD                                        Herrell Properties, Ltd
[New Mexico Secretary of State, Yvette Herrell Financial Disclosure Statements, amended 4/11/18]

NOTE: This state agency was not disclosed on the original statement and were only listed on the amended
disclosure.

2017 – New Mexico Financial Disclosure Statement

Sources Of Income Greater Than $5,000

2017: Herrell Disclosed Three Sources Of Income Greater Than $5,000

2017: Herrell Disclosed Three Sources Of Income Greater Than $5,000. [New Mexico Secretary of State,
Yvette Herrell Financial Disclosure Statements, filed 12/27/16, amended 4/11/18]

                           2017 Herrell Sources Of Income Greater Than $5,000
                   Income Source                                             Received By
 Real Estate Contracts                                  Yvette Herrell
 Investment Property                                    Yvette Herrell
 Sales Commissions                                      Yvette Herrell
[New Mexico Secretary of State, Yvette Herrell Financial Disclosure Statements, filed 12/27/16, amended 4/11/18]

NOTE: New Mexico financial disclosures do not require the disclosure of the amount received.

Real Estate

2017: Herrell Disclosed Ownership Of Two Real Estate Properties

2017: Herrell Disclosed Ownership Of Two Real Estate Properties, Besides Her Personal Residence. [New
Mexico Secretary of State, Yvette Herrell Financial Disclosure Statements, filed 12/27/16, amended 4/11/18]

                                           2017 Herrell Real Estate
              Owner                                County                           General Description
 Yvette Herrell                      Otero                                 2111 Gill Alamogordo
 Yvette Herrell                      Otero                                 1308 C. Adams Alamogordo
[New Mexico Secretary of State, Yvette Herrell Financial Disclosure Statements, filed 12/27/16, amended 4/11/18]

Business Interests Greater Than $10,000

2017: Herrell Disclosed One Business Interest Greater Than $10,000

2017: Herrell Disclosed One Business Interest Greater Than $10,000. [New Mexico Secretary of State, Yvette
Herrell Financial Disclosure Statements, filed 12/27/16, amended 4/11/18]
       Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 108 of 140

                                           YVETTE HERRELL (NM -02) RESEARCH BOOK | 107


                           2017 Herrell Business Interests Greater Than $10,000
   Name of Business        Position Held                    By Whom                        Purpose of Business
Herrell Properties        Partner            Yvette Herrell                             Real Estate Invest.
[New Mexico Secretary of State, Yvette Herrell Financial Disclosure Statements, filed 12/27/16, amended 4/11/18]

Professional Licenses

2017: Herrell Disclosed One Professional License

                                      2017 Herrell Professional Licenses
                  Type of License                                      Individual Holding License
 NM Real Estate License                                 Stella Herrell
[New Mexico Secretary of State, Yvette Herrell Financial Disclosure Statements, filed 12/27/16, amended 4/11/18]

Goods & Services Provided To State Agencies

2017: Herrell Disclosed Two State Agencies To Which She Provided Goods Or Services

2017: Herrell Disclosed One State Agency To Which She Provided Goods Or Services. [New Mexico
Secretary of State, Yvette Herrell Financial Disclosure Statements, filed 12/27/16, amended 4/11/18]

                        2017 Herrell Goods & Services Provided To State Agencies
                   State Agency                                Individual Providing Goods Or Services
 New Mexico TRD                                         Herrell Properties, Ltd
 NM EID                                                 Herrell Properties, Ltd
[New Mexico Secretary of State, Yvette Herrell Financial Disclosure Statements, filed 12/27/16, amended 4/11/18]

NOTE: These state agencies were not disclosed on the original statement and were only listed on the amended
disclosure.

2016 – New Mexico Financial Disclosure Statement

Sources Of Income Greater Than $5,000

2016: Herrell Disclosed Three Sources Of Income Greater Than $5,000

2016: Herrell Disclosed Three Sources Of Income Greater Than $5,000. [New Mexico Secretary of State,
Yvette Herrell Financial Disclosure Statements, filed 1/4/16, amended 4/11/18]

                           2016 Herrell Sources Of Income Greater Than $5,000
                   Income Source                                             Received By
 Real Estate Contracts                                  Yvette Herrell
 Investment Property                                    Yvette Herrell
 Sales Commissions                                      Yvette Herrell
[New Mexico Secretary of State, Yvette Herrell Financial Disclosure Statements, filed 1/4/16, amended 4/11/18]

NOTE: New Mexico financial disclosures do not require the disclosure of the amount received.
       Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 109 of 140

                                           YVETTE HERRELL (NM -02) RESEARCH BOOK | 108

Real Estate

2016: Herrell Disclosed Ownership Of Four Real Estate Properties

2016: Herrell Disclosed Ownership Of Four Real Estate Properties, Besides Her Personal Residence. [New
Mexico Secretary of State, Yvette Herrell Financial Disclosure Statements, filed 1/4/16, amended 4/11/18]

                                           2016 Herrell Real Estate
              Owner                                County                           General Description
 Yvette Herrell                      Otero                                 2111 Gill Alamogordo
 Yvette Herrell                      Otero                                 1518 Jefferson, Alamogordo
 Yvette Herrell                      Otero                                 1711 W. 1st St. Alamogordo
 Yvette Herrell                      Otero                                 1380 C. Adams Alamogordo
[New Mexico Secretary of State, Yvette Herrell Financial Disclosure Statements, filed 1/4/16, amended 4/11/18]

Business Interests Greater Than $10,000

2016: Herrell Disclosed One Business Interest Greater Than $10,000

2016: Herrell Disclosed One Business Interest Greater Than $10,000. [New Mexico Secretary of State, Yvette
Herrell Financial Disclosure Statements, filed 1/4/16, amended 4/11/18]

                           2016 Herrell Business Interests Greater Than $10,000
   Name of Business        Position Held                    By Whom                        Purpose of Business
Herrell Properties        Owner / Part.      Yvette Herrell                             Real Estate
[New Mexico Secretary of State, Yvette Herrell Financial Disclosure Statements, filed 1/4/16, amended 4/11/18]

Professional Licenses

2016: Herrell Disclosed One Professional License

                                      2016 Herrell Professional Licenses
                  Type of License                                     Individual Holding License
 NM Real Estate License                                 Stella Yvette Herrell
[New Mexico Secretary of State, Yvette Herrell Financial Disclosure Statements, filed 1/4/16, amended 4/11/18]

Goods & Services Provided To State Agencies

2016: Herrell Disclosed Two State Agencies To Which She Provided Goods Or Services

2016: Herrell Disclosed One State Agency To Which She Provided Goods Or Services. [New Mexico
Secretary of State, Yvette Herrell Financial Disclosure Statements, amended 4/11/18]

                        2016 Herrell Goods & Services Provided To State Agencies
                   State Agency                                Individual Providing Goods Or Services
 New Mexico TRD                                         Herrell Properties, Ltd
 NM EID                                                 Herrell Properties, Ltd
[New Mexico Secretary of State, Yvette Herrell Financial Disclosure Statements, amended 4/11/18]
       Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 110 of 140

                                           YVETTE HERRELL (NM -02) RESEARCH BOOK | 109
NOTE: These state agencies were not disclosed on the original statement and were only listed on the amended
disclosure.

2015 – New Mexico Financial Disclosure Statement

Sources Of Gross Income Greater Than $5,000

2015: Herrell Disclosed Three Sources Of Gross Income Greater Than $5,000

2015: Herrell Disclosed Three Sources Of Gross Income Greater Than $5,000. [New Mexico Secretary of
State, Yvette Herrell Financial Disclosure Statements, filed 12/30/14, amended 4/11/18]

                       2015 Herrell Sources Of Gross Income Greater Than $5,000
                   Income Source                                             Received By
 Real Estate Contracts                                  Yvette Herrell
 Investment Property                                    Yvette Herrell
 Sales Commissions                                      Yvette Herrell
[New Mexico Secretary of State, Yvette Herrell Financial Disclosure Statements, filed 12/30/14, amended 4/11/18]

NOTE: New Mexico financial disclosures do not require the disclosure of the amount received.

Real Estate

2015: Herrell Disclosed Ownership Of Four Real Estate Properties

2015: Herrell Disclosed Ownership Of Four Real Estate Properties, Besides Her Personal Residence. [New
Mexico Secretary of State, Yvette Herrell Financial Disclosure Statements, filed 12/30/14, amended 4/11/18]

                                           2015 Herrell Real Estate
              Owner                                County                           General Description
 Yvette Herrell                      Otero                                 2111 Gill Alamogordo
 Yvette Herrell                      Otero                                 1801 Crescent Alamogordo
 Yvette Herrell                      Otero                                 1518 Jefferson, Alamogordo
 Yvette Herrell                      Otero                                 1711 W. 1st St. Alamogordo
[New Mexico Secretary of State, Yvette Herrell Financial Disclosure Statements, filed 12/30/14, amended 4/11/18]

Business Interests Greater Than $10,000

2015: Herrell Disclosed One Business Interest Greater Than $10,000

2015: Herrell Disclosed One Business Interest Greater Than $10,000. [New Mexico Secretary of State, Yvette
Herrell Financial Disclosure Statements, filed 12/30/14, amended 4/11/18]

                           2015 Herrell Business Interests Greater Than $10,000
   Name of Business        Position Held                    By Whom                        Purpose of Business
Herrell Properties        Owned / Partner Yvette Herrell                                Real Estate Invest.
[New Mexico Secretary of State, Yvette Herrell Financial Disclosure Statements, filed 12/30/14, amended 4/11/18]

Professional Licenses
       Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 111 of 140

                                           YVETTE HERRELL (NM -02) RESEARCH BOOK | 110

2015: Herrell Disclosed One Professional License

                                      2015 Herrell Professional Licenses
                  Type of License                                     Individual Holding License
 NM Real Estate License                                 Stella Yvette Herrell
[New Mexico Secretary of State, Yvette Herrell Financial Disclosure Statements, filed 12/30/14, amended 4/11/18]

Goods & Services Provided To State Agencies

2015: Herrell Disclosed Two State Agencies To Which She Provided Goods Or Services

2015: Herrell Disclosed One State Agency To Which She Provided Goods Or Services. [New Mexico
Secretary of State, Yvette Herrell Financial Disclosure Statements, amended 4/11/18]

                        2015 Herrell Goods & Services Provided To State Agencies
                   State Agency                                Individual Providing Goods Or Services
 New Mexico TRD                                         Herrell Properties, Ltd
 NM EID                                                 Herrell Properties, Ltd
[New Mexico Secretary of State, Yvette Herrell Financial Disclosure Statements, amended 4/11/18]

NOTE: These state agencies were not disclosed on the original statement and were only listed on the amended
disclosure.

2014 – New Mexico Financial Disclosure Statement

Sources Of Gross Income Greater Than $5,000

2014: Herrell Disclosed Two Sources Of Gross Income Greater Than $5,000

2014: Herrell Disclosed Two Sources Of Gross Income Greater Than $5,000. [New Mexico Secretary of State,
Yvette Herrell Financial Disclosure Statements, filed 1/14/14, amended 4/11/18]

                         2014 Herrell Sources Of Gross Income Greater Than $5,000
                    Income Source                                            Received By
 Real Estate Contracts                                  Yvette Herrell
 Real Estate Investment Property                        Yvette Herrell
[New Mexico Secretary of State, Yvette Herrell Financial Disclosure Statements, filed 1/14/14, amended 4/11/18]

NOTE: New Mexico financial disclosures do not require the disclosure of the amount received.

Real Estate

2014: Herrell Disclosed Ownership Of Four Real Estate Properties

2014: Herrell Disclosed Ownership Of Four Real Estate Properties, Besides Her Personal Residence. [New
Mexico Secretary of State, Yvette Herrell Financial Disclosure Statements, filed 1/14/14, amended 4/11/18]

                                             2014 Herrell Real Estate
              Owner                                 County                       General Description
 Yvette Herrell                      Otero                                 2111 Gill Alamogordo
       Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 112 of 140

                                           YVETTE HERRELL (NM -02) RESEARCH BOOK | 111

 Yvette Herrell                      Otero                                 1801 Crescent Alamogordo
 Yvette Herrell                      Otero                                 1518 Jefferson, Alamogordo
 Yvette Herrell                      Otero                                 1711 W. 1st St. Alamogordo
[New Mexico Secretary of State, Yvette Herrell Financial Disclosure Statements, filed 1/14/14, amended 4/11/18]

Business Interests Greater Than $10,000

2014: Herrell Disclosed One Business Interest Greater Than $10,000

2014: Herrell Disclosed One Business Interest Greater Than $10,000. [New Mexico Secretary of State, Yvette
Herrell Financial Disclosure Statements, filed 1/14/14, amended 4/11/18]

                           2014 Herrell Business Interests Greater Than $10,000
   Name of Business        Position Held                    By Whom                        Purpose of Business
Herrell Properties        Owned / Partner Yvette Herrell                                Real Estate Investing
[New Mexico Secretary of State, Yvette Herrell Financial Disclosure Statements, filed 1/14/14, amended 4/11/18]

Professional Licenses

2014: Herrell Did Not Disclose Any Professional Licenses

2014: Herrell Did Not Disclose Any Professional Licenses. [New Mexico Secretary of State, Yvette Herrell
Financial Disclosure Statements, filed 1/14/14, amended 4/11/18]

Goods & Services Provided To State Agencies

2014: Herrell Disclosed Two State Agencies To Which She Provided Goods Or Services

2014: Herrell Disclosed One State Agency To Which She Provided Goods Or Services. [New Mexico
Secretary of State, Yvette Herrell Financial Disclosure Statements, filed 1/14/14, amended 4/11/18]

                        2014 Herrell Goods & Services Provided To State Agencies
                   State Agency                                Individual Providing Goods Or Services
 New Mexico Tax & Rev                                   Herrell Properties, Ltd
 New Mexico Environment Dept.                           Herrell Properties, Ltd
[New Mexico Secretary of State, Yvette Herrell Financial Disclosure Statements, amended 4/11/18]

NOTE: These state agencies were not disclosed on the original statement and were only listed on the amended
disclosure.

2013 – New Mexico Financial Disclosure Statement

Sources Of Gross Income Greater Than $5,000

2013: Herrell Disclosed Two Sources Of Gross Income Greater Than $5,000

2013: Herrell Disclosed Two Sources Of Gross Income Greater Than $5,000. [New Mexico Secretary of State,
Yvette Herrell Financial Disclosure Statements, filed 1/5/13]

                         2013 Herrell Sources Of Gross Income Greater Than $5,000
       Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 113 of 140

                                           YVETTE HERRELL (NM -02) RESEARCH BOOK | 112

                    Income Source                                            Received By
 Real Estate Contracts                                  Yvette Herrell
 Real Estate Investment Property                        Yvette Herrell
[New Mexico Secretary of State, Yvette Herrell Financial Disclosure Statements, filed 1/5/13]

NOTE: New Mexico financial disclosures do not require the disclosure of the amount received.

Real Estate

2013: Herrell Disclosed Ownership Of Two Real Estate Properties

2013: Herrell Disclosed Ownership Of Two Real Estate Properties, Besides Her Personal Residence. [New
Mexico Secretary of State, Yvette Herrell Financial Disclosure Statements, filed 1/5/13]

                                            2013 Herrell Real Estate
              Owner                                County                           General Description
 Yvette Herrell                      Otero                                 2111 Gill Alamogordo
 Yvette Herrell                      Otero                                 1711 W. 1st St. Alamogordo
[New Mexico Secretary of State, Yvette Herrell Financial Disclosure Statements, filed 1/5/13]

Business Interests Greater Than $10,000

2013: Herrell Disclosed One Business Interest Greater Than $10,000

2013: Herrell Disclosed One Business Interest Greater Than $10,000. [New Mexico Secretary of State, Yvette
Herrell Financial Disclosure Statements, filed 1/5/13]

                           2013 Herrell Business Interests Greater Than $10,000
   Name of Business        Position Held                    By Whom                        Purpose of Business
Herrell Properties        Owned / Partner Yvette Herrell                                Real Estate Invest.
[New Mexico Secretary of State, Yvette Herrell Financial Disclosure Statements, filed 1/5/13]

Professional Licenses

2013: Herrell Did Not Disclose Any Professional Licenses

2013: Herrell Did Not Disclose Any Professional Licenses. [New Mexico Secretary of State, Yvette Herrell
Financial Disclosure Statements, filed 1/5/13]

Goods & Services Provided To State Agencies

2013: Herrell Did Not Disclose Any State Agencies To Which She Provided Goods Or Services

2013: Herrell Did Not Disclose Any State Agencies To Which She Provided Goods Or Services. [New Mexico
Secretary of State, Yvette Herrell Financial Disclosure Statements, filed 1/5/13]
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 114 of 140

                                               YVETTE HERRELL (NM -02) RESEARCH BOOK | 113

Appendix II – Campaign Finance

                                                       Items of Interest

     As of July 2018, Herrell’s federal campaign raised $522,357.36 and spent $422,063.36.

            The oil and gas industry was Herrell’s second highest contributing industry, having given at least
             $36,950.00.

            $9,000.00 came from Members of Congress’ candidate committees or leadership PACs.

            $23,550.00 came from ranchers.

     Over her career in the state legislature, Herrell raised $129,983.19 and spent $127,456.80

            23.77% or $30,900 came from political action committees.

            38.37% or $49,875.00 came from outside of New Mexico.

            At least $15,000 was raised from employees of oil and gas companies.


Federal

Toplines

As Of July 2018, Herrell’s Campaign Raised $522,357.36 And Spent $422,063.36

                                       Herrell Federal Campaign Committee Funds
                         Total Contributions                                        Total Disbursements
                                             Other          Party                   Operating           Refunds
 Year         Total           Indivs                                       Total
                                             Cmtes          Cmtes                    Expdts        Indivs     Cmtes
 2018      $522,357.36    $447,204.72     $68,397.66       $200.00   $422,063.36   $412,315.70 $4,450.00 $5,297.66
                                                [FEC Committee Candidate and Committee Viewer, accessed 7/16/18]

Top Overall Industries

                                           Herrell Top Contributors By Industry
                                  Rank                   Industry                  Total
                                  1        Retired                                 $60,650
                                  2        Oil & Gas                               $36,950
                                  3        Crop Production & Basic Processing      $17,000
                                  4        Livestock                               $16,949
                                  5        Health Professionals                    $15,400
                                  6        Real Estate                             $12,800
                                  6        Civil Servants/Public Officials         $12,800
                                  8        General Contractors                     $12,600
                                  9        TV/Movies/Music                         $10,800
                                  10       Automotive                               $7,400
                                  11       Leadership PACs                          $7,000
                                  12       Women’s Issues                           $6,000
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 115 of 140

                                             YVETTE HERRELL (NM -02) RESEARCH BOOK | 114
                               13       Commercial Banks                        $5,500
                               14       Lawyers/Law Firms                       $5,250
                               15       Hospitals / Nursing Homes               $5,000
                               16       Retail Sales                            $4,424
                               17       Abortion Policy/Anti-Abortion           $4,000
                               18       Dairy                                   $3,700
                               19       Misc. Services                          $3,250
                               20       Business Services                       $3,200
                                 [Center for Responsive Politics, accessed 6/22/18]

Herrell’s Top Contributing Industry To Her Federal Campaign Was Retired Individuals

Herrell’s Top Contributing Industry To Her Federal Campaign Was Retired Individuals. According to the
Center for Responsive Politics, Herrell’s top contributing industry to her federal campaign was the retired industry,
whose employees gave $60,650. [Center for Responsive Politics, 6/22/18]

Oil & Gas, Crop Production & Basic Processing, And Livestock Were Also Top Contributing Industries

Oil & Gas, Crop Production & Basic Processing, And Livestock Were Also Top Contributing Industries.
According to the Center for Responsive Politics, Oil & Gas, Crop Production & Basic Processing, and Livestock
were also contributing industries. [Center for Responsive Politics, 6/22/18]

NOTE: According to the Center for Responsive Politics, “The organizations themselves did not donate, rather the
money came from the organizations’ PACs, their individual members or employees or owners, and those
individuals’ immediate families. Organization totals include subsidiaries and affiliates” [Center for Responsive
Politics Top Contributors, accessed 3/21/17]

Top Overall Sectors

                                         Herrell Top Contributors By Sector
                                Rank                  Sector                 Total
                               1          Other                          $73,750
                               2          Energy/Nat Resource            $39,950
                               3          Agribusiness                   $37,899
                               4          Finance/Insur/RealEst          $23,550
                               5          Construction                   $20,600
                               6          Health                         $20,400
                               7          Ideology/Single-Issue          $17,000
                               8          Misc. Business                 $15,792
                               9          Communic/Electronics           $11,150
                               10         Transportation                 $7,850
                               11         Lawyers & Lobbyists            $5,250
                               12         Defense                        $500
                                 [Center for Responsive Politics, accessed 6/22/18]

Herrell’s Top Contributing Sector To Her Federal Campaign Was The “Other” Sector

Herrell’s Top Contributing Sector To Her Federal Campaign Was The “Other” Sector. According to the
Center for Responsive Politics, Herrell’s top contributing sector to her federal campaign was the “other” sector,
whose employees gave $73,750. [Center for Responsive Politics, 6/22/18]

Energy/Nat Resource, Agribusiness, And Finance/Insur/RealEst Were Also Top Contributing Sectors
       Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 116 of 140

                                            YVETTE HERRELL (NM -02) RESEARCH BOOK | 115

Energy/Nat Resource, Agribusiness, And Finance/Insur/RealEst Were Also Top Contributing Sectors.
According to the Center for Responsive Politics, Energy/Natl Resource, Agribusiness, and Finance/Insur/RealEst
were also contributing sectors. [Center for Responsive Politics, 6/22/18]

NOTE: According to the Center for Responsive Politics, “The organizations themselves did not donate, rather the
money came from the organizations’ PACs, their individual members or employees or owners, and those
individuals’ immediate families. Organization totals include subsidiaries and affiliates” [Center for Responsive
Politics Top Contributors, accessed 3/21/17]

Top Campaign Committee Contributors

                                     Herrell Top Campaign Committee Contributors
                        Contributor                         Indivs      Pacs          Total
                        State of New Mexico                    $12,800        $0       $12,800
                        Cinemark Holdings                      $10,800        $0       $10,800
                        Yates Petroleum                          $9,100       $0        $9,100
                        Alamo Earth Works                        $7,500       $0        $7,500
                        Murphy Petroleum                         $5,400       $0        $5,400
                        Roswell Toyota                           $5,400       $0        $5,400
                        Western Swd Oil & Gas                    $5,400       $0        $5,400
                        Westall Oil & Gas                        $5,300       $0        $5,300
                        House Freedom Fund                           $0   $5,000        $5,000
                        Lifepoint Health                             $0   $5,000        $5,000
                        Re/Max Realty                            $5,000       $0        $5,000
                        Value in Electing Women PAC                  $0   $5,000        $5,000
                        Ibc                                      $4,700       $0        $4,700
                        First State Bank                         $4,000       $0        $4,000
                        Select Energy Services                   $4,000       $0        $4,000
                        Susan B Anthony List                         $0   $4,000        $4,000
                        Goff Dairy LLC                           $3,700       $0        $3,700
                        Solid Surface Specialties                $3,000       $0        $3,000
                        ABO Petroleum                            $2,700       $0        $2,700
                        Ashbaugh Construction                    $2,700       $0        $2,700
                        First A&P Management                     $2,700       $0        $2,700
                        Friends of Don Tripp                     $2,700       $0        $2,700
                        JH Rose Logistics LLC                    $2,700       $0        $2,700
                        Judah Oil LLC                            $2,700       $0        $2,700
                        S&S Inc                                  $2,700       $0        $2,700
                        Saulsbury Industries                     $2,700       $0        $2,700
                        Strata Production Co                     $2,700       $0        $2,700
                        TLC Plumbing                             $2,700       $0        $2,700
                        Uline Inc                                $2,700       $0        $2,700
                                 [Center for Responsive Politics, accessed 6/22/18]

Herrell’s Top Contributor To Her Federal Campaign Was Employees Of The State Of New Mexico

Herrell’s Top Contributor To Her Federal Campaign Was Employees Of The State Of New Mexico.
According to the Center for Responsive Politics, Herrell’s top contributor to her federal campaign was the State of
New Mexico, whose employees gave $12,800. [Center for Responsive Politics, 6/22/18]

Cinemark Holdings, Yates Petroleum, And Alamo Earth Works Were Also Top Contributors
       Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 117 of 140

                                           YVETTE HERRELL (NM -02) RESEARCH BOOK | 116
Cinemark Holdings, Yates Petroleum, And Alamo Earth Works Were Also Top Contributors. According to
the Center for Responsive Politics, Cinemark Holdings, Yates Petroleum, and Alamo Earth Works were also top
contributors. [Center for Responsive Politics, 6/22/18]

NOTE: According to the Center for Responsive Politics, “The organizations themselves did not donate, rather the
money came from the organizations’ PACs, their individual members or employees or owners, and those
individuals’ immediate families. Organization totals include subsidiaries and affiliates” [Center for Responsive
Politics Top Contributors, accessed 3/21/17]

Notable Donors

Leadership PACs & Congressional Candidate Committees

             Herrell Leadership PACs & Congressional Candidate Committee Contributions
  Date     Leadership PAC / Candidate Committee      Associated Member                   Amount
                            Name
 6/30/18 Eye of the Tiger PAC                      Steve Scalise                               $5,000.00
 6/29/18 CMR Political Action Committee            Cathy McMorris Rodgers                      $2,000.00
 6/19/18 Jim Jordan for Congress                   Jim Jordan                                  $2,000.00
                                                                                               $9,000.00
                                         [FEC.gov, individual contributions, accessed 7/17/18]

Ranchers

Herrell Received $23,550 In Federal Contributions From People Who Self-Reported Their Occupation As
Rancher. [FEC.gov, individual contributions, accessed 7/17/18]

                                   Herrell Federal Contributions From Ranchers
             Contributor       Contributor Last         Contributor     Contributor
 Date        First Name        Name                     Employer        Occupation             Amount
   3/20/18   Jeff              Bilberry                 Self            Rancher                          $400.00
    5/2/18   Mike              Casabonne                Self            Rancher                          $500.00
    5/8/18   Kay               Chandler                 Retired         Rancher                          $100.00
  12/31/17   Kay               Chandler                 Retired         Rancher                         $2,100.00
  12/29/17   Kay               Chandler                Retired          Rancher                          $500.00
   9/27/17   John              Conner                  Self             Rancher                          $250.00
   3/31/18   Teddy             Eldridge                Self             Rancher                          $250.00
   9/21/17   Jackie            Ellett                  Self             Rancher                          $300.00
  12/18/17   T. Calder         Ezzell                  Self             Rancher                         $2,000.00
   9/26/17   TJ                Finnell                 Self             Rancher                         $1,000.00
   9/30/17   Larry             Larranaga               Self             Rancher                          $250.00
   5/11/18   Don               Lee                     Hat Ranch        Rancher                         $1,000.00
  11/28/17   Nancy             McDonald                Self             Farmer/Rancher                  $2,500.00
  11/28/17   Henry             McDonald                Self             Farmer/Rancher                  $2,500.00
   4/24/18   William           Mershon                 Self             Rancher                         $1,000.00
   9/21/17   William           Mershon                 Self             Rancher                         $2,500.00
  12/29/17   Thomas            Mobley                  Self             Rancher                          $250.00
    5/8/18   Joe Bill          Nunn                    Self             Rancher                          $300.00
         Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 118 of 140

                                                 YVETTE HERRELL (NM -02) RESEARCH BOOK | 117

   3/27/18     Alisa                Ogden                 Self              Rancher                            $500.00
  12/26/17     John                 Richardson            Self              Rancher                           $2,500.00
   3/29/18     John                 Richardson            Self              Rancher                            $200.00
   5/11/18     Marianne             Schweers              Eagle Ranch       Rancher                            $150.00
  11/14/17     S.T.                 Spencer               Self              Rancher                           $2,000.00
  11/30/17     James                Wood                  Self              Rancher                            $500.00
                                                                            Total                            $23,550.00
                                                                 [FEC.gov, individual contributions, accessed 7/17/18]

State

Toplines

Over Her Career In The State Legislature, Herrell Raised $129,983.19 And Spent $127,456.80

                                 Herrell State Campaign Committee Funds
             Election Year                  Total Contributions                   Total Expenditures
 2016                                                        $53,574.48                           $56,972.90
 2014                                                        $25,916.67                           $20,991.86
 2012                                                        $17,050.00                           $24,358.52
 2010                                                        $33,442.04                           $25,133.52
 Total                                                      $129,983.19                          $127,456.80
                        [New Mexico Secretary of State, Campaign Finance Information System, accessed 6/25/18]

Career: 23.77 Percent Of Herrell’s Contributions Came From Political Action Committees

At Least $30,900.00, Or 23.77 Percent, Of Herrell’s Contributions Came From Political Action Committees.
[New Mexico Secretary of State, Campaign Finance Information System, accessed 6/25/18]

Career: 38.37 Percent Of Contributions Came From Outside Of New Mexico

$49,875.00, Or 38.37 Percent, Of Contributions Came From Outside Of New Mexico. [New Mexico Secretary
of State, Campaign Finance Information System, accessed 6/25/18]

Career: Herrell Took At Least $15,000 From Oil And Gas Companies

Herrell Took At Least $15,000 From Oil And Gas Companies. According to Herrell’s state campaign finance
filings, she has taken at least $15,000 from companies listed as gas and oil, petroleum, energy, or fuel refining
companies. This list does not include employees of these companies who may have donated to Herrell. [New
Mexico Secretary of State, Campaign Finance Information System, accessed 6/25/18

                                      Herrell State Contributions from Oil & Gas
             Date         Name of Contributor                    State Occupation                Amount
             12/27/2011   Sundance Services                      NM     Gas and Oil              $250.00
             10/17/2016   Chevron                                TX     Petroleum                $1,500.00
             12/13/2013   Chevron                                 TX     Petroleum               $750.00
             4/3/2012     Chevron                                 TX     Petroleum               $500.00
             10/13/2010   Chevron                                 TX     Petroleum               $500.00
       Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 119 of 140

                                             YVETTE HERRELL (NM -02) RESEARCH BOOK | 118
          5/20/2016    Concho Resources, Inc PAC          DC    Gas and Oil               $500.00
          11/27/2013   Concho Resources, Inc PAC          DC    Gas and Oil               $250.00
          12/18/2015   Conoco Phillips                    TX    Petroleum                 $400.00
          8/12/2016    Conoco Phillips                    TX    Petroleum                 $500.00
          9/16/2016    Devon Energy Corp                  OK    Energy                    $1,000.00
          11/2/2010    Devon Energy Corp                  OK    Energy                    $500.00
          12/19/2013   Devon Enrgy Corp                   OK    Energy                    $500.00
          9/10/2012    Enterprise Products                TX    Petroleum                 $200.00
          10/13/2010   Enterprise Products                TX    Petroleum                 $300.00
          10/20/2016   Exxon Mobil                        TX    Petroleum                 $500.00
          12/1/2017    Exxon Mobil Corp                   TX    Petroleum                 $400.00
          10/25/2011   FLP Energy New Mexico              FL    Energy NM Wind, LLC       $300.00
          5/29/2012    HollyFrontier Corporation          TX    Oil Refining              $300.00
          5/5/2014     New Mexico Gas Company HEAT PAC    NM    PAC                       $350.00
          8/8/2012     New Mexico Gas Company HEAT PAC    NM    PAC                       $300.00
          10/29/2010   New Mexico Gas Company HEAT PAC    NM    PAC                       $250.00
          12/24/2015   NextEra Energy Resources           FL    Energy                    $500.00
          6/4/2016     Oxy Inc                            TX    Petroleum                 $1,000.00
          12/9/2013    Oxy Inc.                           TX    Petroleum                 $2,000.00
          10/26/2010   Western Refining                   TX    Fuel Refining             $300.00
          12/20/2016   Xcel Energy                        TX    Energy                    $150.00
          10/17/2014   Yates Petroleum                    NM    Oil/Petroleum             $250.00
          5/23/2016    Yates Petroleum Corporation        NM    Petroleum                 $250.00
          8/11/2016    Yates Petroleum Corporation        NM    Petroleum                 $250.00
          9/14/2010    Yates Petroleum Corporation        NM    Petroleum                 $250.00
                                                                Total                     $15,000.00
  [New Mexico Secretary of State, Campaign Finance Information System, accessed 6/25/18

2016 Election Year

Herrell Raised $53,574.48 And Spent $56,972.90

Herrell Raised $53,574.48 And Spent $56,972.90. [New Mexico Secretary Of State, Campaign Finance
Information System, accessed 6/25/18]

30.05 Percent Of Contributions Came From Political Action Committees

$16,100.00 Or 30.05 Percent Of Contributions Came From Political Action Committees. [New Mexico
Secretary Of State, Campaign Finance Information System, accessed 6/25/18]

52.82 Percent Of Contributions Came From Outside Of New Mexico

$28,300.00 Or 52.82 Percent Of Contributions Came From Outside Of New Mexico. [New Mexico Secretary
Of State, Campaign Finance Information System, accessed 6/25/18]

2014 Election Year
       Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 120 of 140

                                        YVETTE HERRELL (NM -02) RESEARCH BOOK | 119

Herrell Raised $25,916.67 And Spent $20,991.86

Herrell Raised $25,916.67 And Spent $20,991.86. [New Mexico Secretary Of State, Campaign Finance
Information System, accessed 6/25/18]

17.17 Percent Of Contributions Came From Political Action Committees

$4,450.00, Or 17.17 Percent, Of Contributions Came From Political Action Committees. [New Mexico
Secretary Of State, Campaign Finance Information System, accessed 6/25/18]

35.88 Percent Of Contributions Came From Outside Of New Mexico

$9,300.00, Or 35.88 Percent, Of Contributions Came From Outside Of New Mexico. [New Mexico Secretary
Of State, Campaign Finance Information System, accessed 6/25/18]

2012 Election Year

Herrell Raised $17,050.00 And Spent $24,358.52

Herrell Raised $17,050.00 And Spent $24,358.52. [New Mexico Secretary Of State, Campaign Finance
Information System, accessed 6/25/18]

21.99 Percent Of Contributions Came From Political Action Committees

$3,750.00, Or 21.99 Percent, Of Contributions Came From Political Action Committees. [New Mexico
Secretary Of State, Campaign Finance Information System, accessed 6/25/18]

44.86 Percent Of Contributions Came From Outside Of New Mexico

$7,650.00, Or 44.86 Percent, Of Contributions Came From Outside Of New Mexico. [New Mexico Secretary
Of State, Campaign Finance Information System, accessed 6/25/18]

2010 Election Year

Herrell Raised $33,442.04 And Spent $25,133.52

Herrell Raised $33,442.04 And Spent $25,133.52. [New Mexico Secretary Of State, Campaign Finance
Information System, accessed 6/25/18]

19.74 Percent Of Contributions Came From Political Action Committees

$6,600.00, Or 19.74 Percent, Of Contributions Came From Political Action Committees. [New Mexico
Secretary of State, Campaign Finance Information System, accessed 6/25/18]

13.83 Percent Of Contributions Came From Outside Of New Mexico

$4,625.00, Or 13.83 Percent, Of Contributions Came From Outside Of New Mexico. [New Mexico Secretary
of State, Campaign Finance Information System, accessed 6/25/18]
       Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 121 of 140

                                          YVETTE HERRELL (NM -02) RESEARCH BOOK | 120

Appendix III – Paid Media Summary
NOTE: Paid media advertisements saved on the DCCC research drive.

2018 Election

                               Herrell “Good Guy” Paid Media Summary
     Date          Group           Name                     Subject                       Description
      5/30/18 Monty            “Politicians   Career politicians, higher taxes,     Negative, attacking
               Newman for      Let Us Down” ethics                                  Herrell
               Congress
        5/9/18 CHC Bold        “Natural        Community organizing, water          Positive, personal record
               PAC             Resources”      rights, broadband access
        5/8/18 Xochitl         “What           Water access, rural issues, public   Positive
               Torres Small    Washington      lands
               for Congress    Doesn’t Get”

                                Herrell “Bad Guy” Paid Media Summary
     Date         Group            Name                   Subject                         Description
      5/30/18 Yvette           “Fake          Taxes, government spending            Negative, attacking
               Herrell for     Republican”                                          Newman
               Congress
      5/23/18 Yvette           “Lying about  NRA, abortion, Trump                   Posoitve, conservative
               Herrell for     being                                                record and political
               Congress        Conservative”                                        record
      5/16/18 Monty            “Values Under Immigration, Trump, amnesty,           Negative
               Newman for      Attack”       and border security
               Congress
      5/10/18 Yvette           “Conservative   Big government & regulations,        Positive, personal record
               Herrell for     Fighter”        abortion, Trump
               Congress
        5/2/18 Monty           “Family”        Family; veterans; defense;           Positive, personal record
               Newman for                      borders
               Congress
         Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 122 of 140

                                        YVETTE HERRELL (NM -02) RESEARCH BOOK | 121

Appendix IV – Bill Sponsorships
Toplines

                                      Herrell Sponsored Legislation
 Bill Location                                    Number            Percentage Of Total
 Action postponed indefinitely                                   72                               76.60%
 Chaptered                                                       10                               10.64%
 Signed                                                           6                                6.38%
 Chaptered & Signed                                              16                               17.02%
 Vetoed                                                           3                                3.19%
 Pocket Veto                                                      3                                3.19%
 Veto & Pocket Veto                                               6                                6.38%
 Total Sponsored                                                 94
                                                     [New Mexico Legislature, Sponsor, accessed 6/12/18]

All Sponsorships

NOTE: Sponsorships updated through June 12. 2018.

                                      Herrell Career Sponsorships
 Bill ID   Title                                                    Location                 Session
                                                                    Action postponed         2011
 HB 85     CYFD RULE WAIVER FOR CERTAIN PROGRAMS                    indefinitely             Regular
                                                                    Action postponed         2011
 HB 144    AUTOMATIC RENEWALS IN SOME CONTRACTS                     indefinitely             Regular
           "INTERSTATE HEALTH CARE FREEDOM                          Action postponed         2011
 HB 323    COMPACT"                                                 indefinitely             Regular
                                                                    Action postponed         2011
 HB 435    USE OF TRAIL SAFETY FUND FOR MAINTENANCE                 indefinitely             Regular
           SEX OFFENDER REGISTRATION & AVAILABLE                    Action postponed         2011
 HB 526    INFO                                                     indefinitely             Regular
                                                                    Action postponed         2011
 HB 528    REPEAL COMMISSION ON STATUS OF WOMEN                     indefinitely             Regular
                                                                                             2011
 HB 527    CRIMINAL HISTORY RECORD CHECK UPDATES                    Chaptered                Regular
           JURISDICTION CONSENT FOR MONUMENT                                                 2011
 HM 3      DESIGNATION                                              Signed                   Regular
                                                                    Action postponed         2012
 HB 179    SEX OFFENDER REGISTRATION CHANGES                        indefinitely             Regular
                                                                    Action postponed         2012
 HB 203    ELECTRONIC PROFESSIONAL LICENSES                         indefinitely             Regular
           INCOME TAX CONTRIBUTION TO VETERANS'                                              2012
 HB 131    FUND                                                     Chaptered                Regular
                                                                                             2012
 HB 178    DRIVERS LICENSE CONTRIBUTIONS TO VETERANS                Chaptered                Regular
                                                                    Action postponed         2013
 HB 60     SPECIFY HEALTH CARE FACILITY DRUG TESTING                indefinitely             Regular
           NO BREED-SPECIFIC LOCAL GOV'T DOG                        Action postponed         2013
 HB 63     REGULATIONS                                              indefinitely             Regular
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 123 of 140

                                 YVETTE HERRELL (NM -02) RESEARCH BOOK | 122
          VOLUNTEER HEALTHCARE FOR THE                 Action postponed    2013
HB 170    UNDERSERVED ACT                              indefinitely        Regular
*HB 24                                                 Action postponed    2013
1         COMPACT WITH AMERICA                         indefinitely        Regular
                                                       Action postponed    2013
HB 288    WAGE CLAIM ACTION COURT COSTS                indefinitely        Regular
                                                       Action postponed    2013
HB 292    TRANSFER OF PUBLIC LAND ACT                  indefinitely        Regular
                                                       Action postponed    2013
HB 409    MUSEUM OF SPACE HISTORY IMPROVEMENTS         indefinitely        Regular
                                                       Action postponed    2013
HB 413    RURAL RESTAURANT LIQUOR LICENSES             indefinitely        Regular
          SEX OFFENDER REGISTRATION TIMES &            Action postponed    2013
HB 446    DEFINITIONS                                  indefinitely        Regular
                                                       Action postponed    2013
HB 451    SEX CRIMES & SEX OFFENDERS                   indefinitely        Regular
                                                       Action postponed    2013
HB 452    SEX OFFENDER REGISTRATION DEFINITIONS        indefinitely        Regular
                                                       Action postponed    2013
HB 496    ANIMAL SHELTERING BOARD SUNSET DATE          indefinitely        Regular
                                                       Action postponed    2013
HB 525    NM COMMUNITY DEVELOPMENT COUNCIL             indefinitely        Regular
                                                       Action postponed    2013
HB 526    COUNTY NOTICES BY EMAIL                      indefinitely        Regular
                                                                           2013
HB 61     GAME & FISH SPECIAL EVENT PERMITS            Chaptered           Regular
                                                                           2013
HB 62     ELECTRONIC PROFESSIONAL LICENSE RENEWAL      Chaptered           Regular
          WATERSHED HEALTH PLANNING &                                      2013
HM 65     MANAGEMENT                                   Signed              Regular
          SCHOOL ADMINISTRATION OF EMERGENCY           Action postponed    2014
HB 52     MEDICATION                                   indefinitely        Regular
                                                       Action postponed    2014
HB 53     STUDENTS CARRYING EMERGENCY MEDICATION       indefinitely        Regular
                                                       Action postponed    2014
HB 54     WAGE CLAIM ACTION COURT COSTS                indefinitely        Regular
                                                       Action postponed    2014
HB 102    TRANSFER OF PUBLIC LANDS TASK FORCE          indefinitely        Regular
                                                       Action postponed    2014
HB 160    KINSHIP GUARDIAN BACKGROUND CHECKS           indefinitely        Regular
                                                       Action postponed    2014
HB 199    TITLE LOAN PRODUCT MAXIMUM INTEREST RATE     indefinitely        Regular
                                                       Action postponed    2014
HB 297    CHIEFS OF POLICE RETURNING TO WORK           indefinitely        Regular
                                                       Action postponed    2014
HJR 2     CONSTITUTIONAL CONVENTION APPLICATION        indefinitely        Regular
                                                       Action postponed    2014
HR 1      COMMEND ISRAEL                               indefinitely        Regular
                                                                           2014
HB 51     RIGHT TO FARM NUISANCE CHANGES               Chaptered           Regular
                                                                           2014
SB 75     EMERGENCY MEDICATIONS IN SCHOOLS             Chaptered           Regular
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 124 of 140

                                  YVETTE HERRELL (NM -02) RESEARCH BOOK | 123
                                                                           2014
HM 20     "BIG BROTHERS BIG SISTERS MENTORING DAY"     Signed              Regular
                                                       Action postponed    2015
HB 90     NUTRITION & DIETETICS BOARD SUNSET DATE      indefinitely        Regular
                                                       Action postponed    2015
HB 172    NO TIME LIMIT ON 2ND DEGREE MURDER           indefinitely        Regular
                                                       Action postponed    2015
HB 237    CHILD PROTECTION REGISTRY ACT                indefinitely        Regular
*HB 26                                                 Action postponed    2015
4         BALANCED BUDGET COMPACT                      indefinitely        Regular
                                                       Action postponed    2015
HB 270    SEX OFFENDER DEFINITIONS                     indefinitely        Regular
          NM FEDERAL LAND MANAGEMENT STUDY             Action postponed    2015
HB 291    COMMISSION                                   indefinitely        Regular
                                                       Action postponed    2015
HB 390    LATE-TERM ABORTION BAN                       indefinitely        Regular
          MINORITY MATH & SCIENCE ACHIEVEMENT          Action postponed    2015
HB 394    PROGRAM                                      indefinitely        Regular
                                                       Action postponed    2015
HB 443    TEMP LICENSURE FOR HEALTH & VET CARE         indefinitely        Regular
                                                       Action postponed    2015
HB 444    SCHOOL CONTRIBUTIONS TAX CREDIT              indefinitely        Regular
          MILITARY ACQUISITION PROGRAM GROSS           Action postponed    2015
HB 520    RECEIPTS                                     indefinitely        Regular
                                                       Action postponed    2015
HB 583    CULTURAL PROPERTY TAX CREDIT PROVISIONS      indefinitely        Regular
                                                       Action postponed    2015
HB 632    PUBLIC PEACE, HEALTH, SAFETY & WELFARE       indefinitely        Regular
                                                       Action postponed    2015
HB 633    PUBLIC PEACE, HEALTH, SAFETY & WELFARE       indefinitely        Regular
HJM 1                                                  Action postponed    2015
8         OPPOSITION TO SUNZIA PROJECT                 indefinitely        Regular
                                                       Action postponed    2015
HJR 10    CONVENTION OF STATES                         indefinitely        Regular
                                                       Action postponed    2015
HJR 13    CONSTITUTIONAL COUNTERMAND CONVENTION        indefinitely        Regular
          BIRTHING WORKFORCE RETENTION FUND                                2015
HB 171    AWARDS                                       Chaptered           Regular
                                                                           2015
HB 89     COURT LANGUAGE ACCESS FUND                   Pocket Veto         Regular
                                                                           2015
HB 519    PHYSICAL THERAPY TREATMENT & BOARD           Pocket Veto         Regular
                                                                           2015
HM 61     SCHOOL NURSE TASK FORCE                      Signed              Regular
                                                                           2015
HM 62     "NEW MEXICO MESA DAY"                        Signed              Regular
                                                       Action postponed    2016
HB 237    CHILD PROTECTION REGISTRY ACT & FUND         indefinitely        Regular
                                                       Action postponed    2016
HB 257    SCHOOL NURSE IN EACH SCHOOL DISTRICT         indefinitely        Regular
                                                       Action postponed    2016
HB 275    REQUIRE MEDICAL CARE FOR ALL INFANTS         indefinitely        Regular
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 125 of 140

                                 YVETTE HERRELL (NM -02) RESEARCH BOOK | 124
          LICENSES FOR COMPLETION OF DWI               Action postponed    2016
HB 329    REQUIREMENTS                                 indefinitely        Regular
                                                       Action postponed    2016
HB 371    PUBLIC PEACE, HEALTH, SAFETY & WELFARE       indefinitely        Regular
                                                       Action postponed    2016
HB 372    PUBLIC PEACE, HEALTH, SAFETY & WELFARE       indefinitely        Regular
          DEVELOPMENTAL DISABILITIES ANNUAL                                2016
SB 36     REPORTING                                    Vetoed              Regular
                                                                           2016
SB 210    CREATE COURT LANGUAGE ACCESS FUND            Vetoed              Regular
                                                       Action postponed    2017
HB 37     BORN ALIVE INFANT PROTECTION                 indefinitely        Regular
*HB 14                                                 Action postponed    2017
6         PROTECTION OF VULNERABLE ADULTS              indefinitely        Regular
                                                       Action postponed    2017
HB 160    SCHOOL DISTRICT FULL-TIME NURSES             indefinitely        Regular
                                                       Action postponed    2017
HB 220    PARTIAL AND LATE-TERM ABORTION               indefinitely        Regular
*HB 22                                                 Action postponed    2017
1         PARENTAL NOTIFICATION OF ABORTION            indefinitely        Regular
                                                       Action postponed    2017
HB 224    NONPROFIT VOLUNTEER PERSONAL LIABILITY       indefinitely        Regular
          ELK HUNTING LICENSES & GRAZING               Action postponed    2017
HB 333    ALLOTMENTS                                   indefinitely        Regular
          TEMPORARY VET OR HEALTH PRACTITIONER         Action postponed    2017
HB 373    LICENSE                                      indefinitely        Regular
                                                       Action postponed    2017
HB 443    SEX OFFENDER DEFINITIONS & OFFENSES          indefinitely        Regular
                                                       Action postponed    2017
HB 472    WATER RIGHT ADMINISTRATION CHANGES           indefinitely        Regular
HM 11     STUDY LACK OF ABORTION PARENTAL              Action postponed    2017
8         NOTIFICATION                                 indefinitely        Regular
                                                                           2017
HB 256    DRINKING WATER SYSTEM FINANCING              Chaptered           Regular
          INSTALLMENT LOAN FEE LIMITS & LITERACY                           2017
HB 347    FUND                                         Chaptered           Regular
                                                                           2017
HB 299    REGISTERED LAY MIDWIVES AS PRACTITIONERS     Pocket Veto         Regular
          TRANSFER OF CAR TITLES UPON DEATH OF                             2017
HB 281    OWNER                                        Vetoed              Regular
                                                       Action postponed    2018
HB 33     EXTEND TIME LIMITS FOR PROSECUTION           indefinitely        Regular
                                                       Action postponed    2018
HB 75     "BORN ALIVE" DEFINITIONS & MEDICAL CARE      indefinitely        Regular
                                                       Action postponed    2018
HB 76     PARTIAL-BIRTH & LATE-TERM ABORTIONS          indefinitely        Regular
                                                       Action postponed    2018
HB 137    LAW ENFORCEMENT RETURNING TO WORK            indefinitely        Regular
                                                       Action postponed    2018
HB 214    PECAN BUYERS LICENSURE ACT                   indefinitely        Regular
*HB 26                                                 Action postponed    2018
7         HUMAN SVCS. DEPT. BACKGROUND CHECKS          indefinitely        Regular
    Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 126 of 140

                                  YVETTE HERRELL (NM -02) RESEARCH BOOK | 125
        REGIONAL WATER PLANNING & OGALLALA                 Action postponed       2018
HM 74   AQUIFER                                            indefinitely           Regular
HM 11                                                                             2018
3       HIGHER EDUCATION FACILITIES ASSESSMENT        Signed                      Regular
                                         [New Mexico Legislature, Sponsor, accessed 6/12/18]
       Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 127 of 140

                                          YVETTE HERRELL (NM -02) RESEARCH BOOK | 126

Appendix V – Bill Co-Sponsorships
All Co-Sponsorships

NOTE: Co-sponsorships before the 2015 regular legislative session were not available.

                                       Herrell Career Co-Sponsorships
 Bill ID    Title                                                                       Session
 HB 141     SCHOOL DISTRICT CASH BALANCES                                               2018 Regular
 HB 155     REINSTATE DEATH PENALTY                                                     2018 Regular
 HB 159     STATEWIDE DOMESTIC VIOLENCE SERVICES                                        2018 Regular
 HB 180     SCHOOL DATA COLLECTION & CLASS GOALS                                        2018 Regular
 HB 192     REPEAL PUBLIC WORKS MINIMUM WAGE                                            2018 Regular
 HB 277     STATE DEFENSE FORCE CHANGES                                                 2018 Regular
 HJM 18     "SPACEPORT AMERICA DAY"                                                     2018 Regular
 HJM 27     ATTORNEY GENERAL UPHOLDING RESPONSIBILITY                                   2018 Regular
 HM 17      "NM PUBLIC EDUCATION APPRECIATION DAY"                                      2018 Regular
 HM 21      "FFA DAY"                                                                   2018 Regular
 HM 49      "SCHOOL BOARD APPRECIATION DAY"                                             2018 Regular
 HM 59      "MILITARY & VETERANS' DAY"                                                  2018 Regular
 HM 71      NAME STATE HWY 50 AFTER REP. LUCKY VARELA                                   2018 Regular
 HM 116     REP. JAMES E. SMITH, IN RECOGNITION                                         2018 Regular
 *SB 1      NURSE LICENSURE COMPACT                                                     2018 Regular
 HB 83      NATIONAL GUARD EMPLOYMENT PROTECTION                                        2017 Regular
 HB 240     CHILD PROTECTION REGISTRY ACT                                               2017 Regular
 *HB 259    PURCHASE OF EMERGENCY COMMUNICATIONS GEAR                                   2017 Regular
 *HB 268    PUBLIC PROJECT REVOLVING FUND PROJECTS                                      2017 Regular
 *HB 321    ACTING SHERIFFS DURING VACANCIES                                            2017 Regular
 HB 333     ELK HUNTING LICENSES & GRAZING ALLOTMENTS                                   2017 Regular
 HB 432     EMPLOYEE PREFERENCE ACT                                                     2017 Regular
 HB 464     REPORT ON USE OF FETAL TISSUE                                               2017 Regular
 HB 493     AMUSEMENT RIDE OVERSIGHT                                                    2017 Regular
 HB 494     TAXPAYERS RIGHTS ADVOCATE OFFICE ACT                                        2017 Regular
 HB 36      TIME LIMIT FOR PROSECUTING CERTAIN CRIMES                                   2016 Regular
 *HB 61     ACCOUNTS FOR PERSONS WITH DISABILITIES ACT                                  2016 Regular
 HB 199     MOTOR VEHICLE TAX FUND DISTRIBUTION                                         2016 Regular
 HB 207     EQUAL EDUCATIONAL ACCESS SCHOLARSHIP ACT                                    2016 Regular
 HB 234     LAW ENFORCEMENT PENSION PLAN & FUND                                         2016 Regular
 HJR 9      CONVENTION OF STATES                                                        2016 Regular
 HJR 13     DENIAL OF BAIL TO CERTAIN DEFENDANTS, CA                                    2016 Regular
 HJR 18     APPOINTMENT OF PRC MEMBERS                                                  2016 Regular
 HJR 23     STATE ETHICS COMMISSION                                                     2016 Regular
 HM 11      "NEW MEXICO MESA DAY"                                                       2016 Regular
 HM 12      "WEAR RED DAY"                                                              2016 Regular
 HM 75      DR. DAN LOPEZ, IN RECOGNITION                                               2016 Regular
     Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 128 of 140

                               YVETTE HERRELL (NM -02) RESEARCH BOOK | 127

HM 78     STUDY AIR AMBULANCE TRANSPORTS                           2016 Regular
HM 88     MARCH 29 AS "VIETNAM VETERANS DAY"                       2016 Regular
HM 97     REP. LUCIANO "LUCKY" VARELA, IN RECOGNITION              2016 Regular
HM 98     REP. DONA G. IRWIN, IN RECOGNITION                       2016 Regular
HM 99     SPEAKER W. KEN MARTINEZ, IN RECOGNITION                  2016 Regular
HM 105    REP. NORA ESPINOZA, IN RECOGNITION                       2016 Regular
HM 106    REP. CONRAD JAMES, IN RECOGNITION                        2016 Regular
HB 7      REINSTATE DEATH PENALTY                                  2016 2nd Special
HB 31     LINE OF DUTY INJURY ACT                                  2015 Regular
HB 32     RESTRICT DRIVER'S LICENSE ISSUANCE                       2015 Regular
HB 41     SCHOOL GRADE PROMOTION & RETENTION                       2015 Regular
HB 42     INCLUDE E-CIGARETTES IN TOBACCO PRODUCTS ACT             2015 Regular
HB 51     CHILD REMOVAL & PLACEMENT PREFERENCES                    2015 Regular
HB 52     LIMIT SOME HEALTH NO COMPETE PROVISIONS                  2015 Regular
HB 53     NO COMPELLED MEDICATION USE FOR STUDENTS                 2015 Regular
HB 54     ANESTHESIOLOGY ASSISTANT DEFINITIONS                     2015 Regular
HB 55     PUBLIC WORKS PROJECT WAGE CALCULATIONS                   2015 Regular
*HB 63    NMFA PUBLIC PROJECT REVOLVING FUND PROJECTS              2015 Regular
HB 77     MOBILITY LIMITATION TRANSPORT LICENSE PLATES             2015 Regular
HB 80     PUBLIC WORKS PROJECT WAGES THROUGH SURVEY                2015 Regular
HB 174    AMBER ALERTS TO PAGERS & CELL PHONES                     2015 Regular
HB 196    TIME LIMIT FOR PROSECUTING CERTAIN CRIMES                2015 Regular
HB 199    OIL & GAS OPERATION JURISDICTION                         2015 Regular
HB 229    COMBAT VETERAN INCOME TAX DEDUCTION                      2015 Regular
HB 230    TECH JOBS & RESEARCH & DEVELOPMENT TAX CREDIT            2015 Regular
HB 243    LIQUOR LICENSES & DEFINITIONS                            2015 Regular
HB 268    PROTECTION ORDER EXCLUSION ZONES                         2015 Regular
*HB 327   NATIONAL GUARD MEMBERS & FAMILY ASSISTANCE               2015 Regular
HB 335    LIQUOR CONTROL TASTING PERMIT VIOLATIONS                 2015 Regular
HB 340    CHANGE CERTAIN VOTER ID REQUIREMENTS                     2015 Regular
HB 358    SMALL BUSINESS INCOME TAX DEDUCTION                      2015 Regular
HB 359    INCREASE PENALTIES FOR 4TH & SUBSEQUENT DWIS             2015 Regular
HB 371    BACHELOR'S DEGREE FOR MAGISTRATE JUDGES                  2015 Regular
HB 409    PREGNANT WORKER ACCOMMODATION ACT                        2015 Regular
HB 415    STATEWIDE DOG & CAT SPAY & NEUTER PROGRAM                2015 Regular
HB 439    EMPLOYEE LEAVE FOR LEGISLATORS                           2015 Regular
HB 459    CROP DUSTING TANKS AS ABOVE GROUND TANKS                 2015 Regular
HB 462    DOMESTIC DISTURBANCE WARRANTLESS ARRESTS                 2015 Regular
*HB 468   STATE SOVEREIGNTY OVER STATE TRUST WILDLIFE              2015 Regular
HB 535    INCREASE CERTAIN FELONY SENTENCES                        2015 Regular
HB 536    COURT CONSIDERATION OF YOUTHFUL OFFENDERS                2015 Regular
HB 552    SCHOOL INVESTMENT OF PUBLIC MONEY                        2015 Regular
HB 567    NAME UNM TELEHEALTH CENTER FOR REP. EASLEY               2015 Regular
HJR 11    NONPARTISAN JUDICIAL ELECTIONS, CA                       2015 Regular
HM 31     1980 PENITENTIARY OF NM RIOT                             2015 Regular
    Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 129 of 140

                                   YVETTE HERRELL (NM -02) RESEARCH BOOK | 128

HM 69    FOP, 100 YEARS OF SERVICE TO NEW MEXICO                               2015 Regular
HM 73    STATE COMPLIANCE WITH MINERAL LANDS LEASING                           2015 Regular
HM 77    "IWO JIMA DAY"                                                        2015 Regular
HM 105   SUPPORT CRUDE OIL EXPORT BAN RELIEF                                   2015 Regular
HM 114   ELK POPULATION MANAGEMENT                                             2015 Regular
HM 126   GILBERT J. LOPEZ, IN MEMORY                                           2015 Regular
HM 131   EXAMINE CONSUMER LENDING INDUSTRY                                     2015 Regular
SB 483   NM FEDERAL LAND MANAGEMENT STUDY COMMISSION                           2015 Regular
SB 601   OIL CONSERVATION RULES APPLY TO ALL COUNTIES                          2015 Regular
SJM 28   OPPOSITION TO SUNZIA PROJECT                                          2015 Regular
                                        [New Mexico Legislature, Sponsor, accessed 6/12/18]
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 130 of 140

                                            YVETTE HERRELL (NM -02) RESEARCH BOOK | 129

Appendix VI – Office & Travel Expenditures
NOTE: All Primary source documents are available on the DCCC Research drive.

Toplines

                                Career: Herrell Per Diem and Mileage
          Year              Type                                                  Amount
          2018              Per Diem                                                         $4,830.00
          2018              Mileage                                                           $240.89
          2017              Per Diem                                                        $11,300.47
          2017              Mileage                                                           $852.79
          2016              Per Diem                                                         $7,019.00
          2016              Mileage                                                           $954.72
          2015              Per Diem                                                        $11,385.00
          2015              Mileage                                                           $799.25
          2014              Per Diem                                                         $9,471.00
          2014              Mileage                                                          $1,926.40
          2013              Per Diem                                                        $17,639.00
          2013              Mileage                                                          $4,553.90
          2012              Per Diem                                                         $8,888.00
          2012              Mileage                                                          $2,608.51
          2011              Per Diem                                                        $11,865.00
          2011              Mileage                                                          $1,768.41
                                                                         TOTAL              $96,102.34
                                                [New Mexico Legislative Council Service, 6/15/18]

                                     Career: Herrell Additional Reimbursements
 Year     Voucher Line Description       Name of Meeting                             Reimbursement Amount
 2015     Mileage;airfare;pkg            ALEC Annual Meeting                                         $1,226.11
 2014     Parking, Miles                 SNPS – ALEC                                                  $141.32
 2013     Reg, Airfare, Taxi, Mil        ALEC                                                        $1,035.91
 2012     Reg., Air, Bag, Taxi, Pr       ALEC 2012 State & Nation Policy Summit                      $1,170.37
 2011     Mileage;air;txi;pkg            ALEC                                                         $632.36
                                                                            TOTAL                    $4,206.07
                                                [New Mexico Legislative Council Service, 6/15/18]

2018

NOTE: The column “as of date” refers to the date that the voucher detailing the disbursement was processed.

Mileage & Per Diem During Session

                                  2018 Herrell In-Session Mileage and Per Diem
 Invoice / As Of Date              Voucher Number            Description                        Amount
                        1/22/18    00005905                  442 Miles @ .545/Mile                   $240.89
                        1/22/18    00005905                  10 Days @ 161/Day                     $1,610.00
                         2/1/18    00005975                  10 Days @ 161/Day                     $1,610.00
                        2/12/18    00006045                  10 Days @ 161/Day                     $1,610.00
                                                                                        Total      $5,070.89
                                                [New Mexico Legislative Council Service, 6/15/18]
       Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 131 of 140

                                           YVETTE HERRELL (NM -02) RESEARCH BOOK | 130


2017

NOTE: The column “as of date” refers to the date that the voucher detailing the disbursement was processed.

Mileage & Per Diem During Session

                                       2017 In-Session Mileage & Per Diem
 As of Date     Voucher Number         Voucher Line Description                 Description             Amount
      6/1/17             00005834   Mileage                            Legis Special Session               $236.47
      6/1/17             00005834   Per Diem                           Legis Special Session               $728.47
     3/11/17             00005727   10 Days @ 164/Day                  Legis Reg Session PD &             $1,640.00
      3/3/17             00005657   10 Days @ 164/Day                  Legis Reg Session PD &             $1,640.00
     2/21/17             00005526   10 Days @ 164/Day                  Legis Reg Session PD &             $1,640.00
     2/10/17             00005455   10 Days @ 164/Day                  Legis Reg Session PD &             $1,640.00
      2/2/17             00005347   20 days @ 164/day                  Legis Reg Session PD &             $3,280.00
      2/2/17             00005347   442 miles @ .535                   Legis Reg Session PD &              $236.47
                                                                       Total                             $11,041.41
                                                            [New Mexico Legislative Council Service, 6/15/18]

Reimbursements Out-Of-Session

                                      2017 Out-Of-Session Reimbursements
  As of        Voucher            Voucher Line
                                                     Account Description        Amount          Name of Meeting
  Date         Number              Description
                                                    Legis Advisory                         Water and Natural
11/22/17   00020313         Mileage                 Member                     $236.47     Resources Committee
                                                    Legis Advisory                         Water and Natural
11/22/17   00020313         Per Diem                Member                     $183.00     Resources Committee
                                                    Legis Advisory                         Water and Natural
10/24/17   00020074         Mileage                 Member                     $143.38     Resources Committee
                                                    Legis Advisory                         Water and Natural
10/24/17   00020074         Per Diem                Member                     $549.00     Resources Committee
                                                        Total                  $1,111.85
                                                            [New Mexico Legislative Council Service, 6/15/18]

2016

NOTE: The column “as of date” refers to the date that the voucher detailing the disbursement was processed.

Mileage & Per Diem During Session

                                       2016 In-Session Mileage & Per Diem
 As of Date     Voucher Number          Voucher Line Description          Account Description            Amount
    10/26/16             00005270    Mileage                            Legis Special Session              $238.68
    10/26/16             00005270    Per Diem 9/30/16                   Legis Special Session              $163.00
    10/26/16             00005270    Per Diem 10/1 - 10/6               Legis Special Session              $984.00
     2/15/16             00005164    Per Diem - 10 Days @               Legis Reg Session PD &            $1,630.00
      2/4/16             00005060    Per Diem - 1/30 - 0                Legis Reg Session PD &            $1,630.00
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 132 of 140

                                               YVETTE HERRELL (NM -02) RESEARCH BOOK | 131

     1/27/16                  00004973   Mileage                           Legis Reg Session PD &                $238.68
     1/27/16                  00004973   Per Diem                          Legis Reg Session PD &              $1,630.00
                                                                           Total                               $6,514.36
                                                               [New Mexico Legislative Council Service, 6/15/18]

Reimbursements Out-Of-Session

                                         2016 Out-Of-Session Reimbursements
                                        Voucher Line
 As of Date      Voucher Number                            Account Description        Amount        Name of Meeting
                                         Description
   12/14/16            00017073     Mileage               Legislator O/S Travel          $238.68    Ethics Training
   12/14/16            00017073     Per Diem              Legislator O/S Travel          $328.00    Ethics Training
                                                          Legis Adivsory
   10/26/16            00018470     Mileage               Member                         $238.68    Jobs Council
                                                          Legis Adivsory
   10/26/16            00018470     Per Diem              Member                         $328.00    Jobs Council
                                                          Legis Adivsory                            Jobs Council
    8/26/16            00018157     Per Diem              Member                         $326.00    Subcommittee
                                                          Total                        $1,459.36
                                                               [New Mexico Legislative Council Service, 6/15/18]

2015

NOTE: The column “as of date” refers to the date that the voucher detailing the disbursement was processed.

Mileage & Per Diem During Session

                                           2015 In-Session Mileage & Per Diem
  As of Date       Voucher Number          Voucher Line Description                Description                Amount
       6/15/15                00004902   Mileage                         Legis Special Session                  $254.15
       6/15/15                00004902   Per Diem                        Legis Special Session                  $165.00
       3/18/15                00004760   10 Days @ 165/Day               Legis Regular Session PD &            $1,650.00
        3/5/15                00004672   10 Days @ 165/Day               Legis Regular Session PD &            $1,650.00
       2/24/15                00004581   10 Days @ 165/Day               Legis Regular Session PD &            $1,650.00
       2/16/15                00004503   10 Days @ 165/Day               Legis Regular Session PD &            $1,650.00
        2/6/15                00004466   10 Days @ 165/Day               Legis Regular Session PD &            $1,650.00
       1/27/15                00004328   Mileage @ .575/Mile             Legis Regular Session PD &             $254.15
       1/27/15                00004328   10 Days @ 165/Day               Legis Regular Session PD &            $1,650.00
                                                                         Total                                $10,573.30
                                                               [New Mexico Legislative Council Service, 6/15/18]

Reimbursements Out-Of-Session

                                          2015 Out-Of-Session Reimbursements
   As of            Voucher             Voucher Line
                                                                  Description          Amount         Name of Meeting
   Date             Number               Description
                                                             Legis Advisory
   9/18/15            00016547     Mileage                   Member                      $238.05      Jobs Council
       Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 133 of 140

                                             YVETTE HERRELL (NM -02) RESEARCH BOOK | 132
                                                              Legis Advisory
   9/18/15          00016547    Per Diem                      Member                          $330.00   Jobs Council
                                                                                                        ALEC Annual
   8/17/15          00014934    mileage;airfare;pkg           Legislator O/S Travel         $1,226.11   Meeting
                                                                                                        ALEC Annual
   8/17/15          00014934    per diem                      Legislator O/S Travel           $825.00   Meeting
                                                              Legis Advisory
   7/31/15          00016122    Mileage                       Member                           $52.90   Jobs Council
                                                              Legis Advisory
   7/31/15          00016122    Per Diem                      Member                          $165.00   Jobs Council
                                                              Total                         $2,837.06
                                                              [New Mexico Legislative Council Service, 6/15/18]

2014

NOTE: The column “as of date” refers to the date that the voucher detailing the disbursement was processed.

Mileage & Per Diem During Session

                                          2014 In-Session Mileage & Per Diem
 As of Date      Voucher Number           Voucher Line Description                      Description             Amount
     1/28/14              00004021   442 @ .56 Cents / Mile               Brd & Comm Member I/S                   $247.52
     1/28/14              00004021   10 Days @ 159 / Day                  Brd & Comm Member I/S                  $1,590.00
     2/17/14              00004208   10 Days @ 159 / Day                  Brd & Comm Member I/S                  $1,590.00
      2/4/14              00004110   10 Days @ 159 / Day                  Brd & Comm Member I/S                  $1,590.00
                                                                          Total                                  $5,017.52
                                                              [New Mexico Legislative Council Service, 6/15/18]

Reimbursements Out-Of-Session

                                         2014 Out-Of-Session Reimbursements
   As of       Voucher     Voucher Line
                                                   Description        Amount                     Name of Meeting
   Date        Number       Description
  12/23/14     00014138   Parking, Miles     Legislator O/S Travel     $141.32           SNPS - ALEC
  12/23/14     00014138   Per Diem           Legislator O/S Travel     $825.00           SNPS - ALEC
                                                                                         ASL - Assembly of State
  12/23/14     00014138   Per Diem           Legislator O/S Travel         $660.00       Legislators
                                                                                         New Mexico Finance Authority
  10/27/14     00013709   Mileage            Legis Voting Mbr Perdi            $76.16    Oversight Committee
                                                                                         New Mexico Finance Authority
  10/27/14     00013709   Per Diem           Legis Voting Mbr Perdi        $330.00       Oversight Committee
                                                                                         Courts, Corrections and Justice
  10/21/14     00013686   Mileage            Legis Voting Mbr Perdi            $76.16    Committee
                                                                                         Courts, Corrections and Justice
  10/21/14     00013686   Per Diem           Legis Voting Mbr Perdi        $165.00       Committee
                                                                                         Economic and Rural Development
   10/9/14     00013609   Mileage            Legis Voting Mbr Perdi        $119.28       Committee
                                                                                         Economic and Rural Development
   10/9/14     00013609   Per Diem           Legis Voting Mbr Perdi        $495.00       Committee
                                                                                         New Mexico Finance Authority
   9/17/14     00013451   Mileage            Legis Voting Mbr Perdi        $211.12       Oversight Committee
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 134 of 140

                                            YVETTE HERRELL (NM -02) RESEARCH BOOK | 133
                                                                                   New Mexico Finance Authority
   9/17/14       00013451   Per Diem       Legis Voting Mbr Perdi       $477.00    Oversight Committee
                                                                                   Water and Natural Resources
    9/9/14       00013421   Mileage        Legis OT Trvl-non mbr        $123.20    Committee
                                                                                   Water and Natural Resources
    9/9/14       00013421   Per Diem       Legis OT Trvl-non mbr        $159.00    Committee
                                                                                   Economic and Rural Development
    9/9/14       00013408   Mileage        Legis Voting Mbr Perdi       $325.92    Committee
                                                                                   Economic and Rural Development
    9/9/14       00013408   Per Diem       Legis Voting Mbr Perdi       $477.00    Committee
                                                                                   Courts, Corrections and Justice
   8/13/14       00013267   Mileage        Legis Voting Mbr Perdi       $231.84    Committee
                                                                                   Courts, Corrections and Justice
   8/13/14       00013267   Per Diem       Legis Voting Mbr Perdi       $318.00    Committee
                                                                                   New Mexico Finance Authority
   7/30/14       00013115   Mileage        Legis Voting Mbr Perdi        $51.52    Oversight Committee
                                                                                   New Mexico Finance Authority
   7/30/14       00013115   Per Diem       Legis Voting Mbr Perdi       $159.00    Oversight Committee
                                                                                   Economic and Rural Development
   7/29/14       00013071   Mileage        Legislator Per Diem          $231.84    Committee
                                                                                   Economic and Rural Development
   7/29/14       00013071   Per Diem       Legislator Per Diem          $318.00    Committee
                                           Brd & Comm Member                       New Mexico Finance Authority
    7/7/14       00013014   Mileage        I/S                          $231.84    Oversight Committee
                                           Brd & Comm Member                       New Mexico Finance Authority
    7/7/14       00013014   Per Diem       I/S                          $318.00    Oversight Committee
                                           Total                       $6,521.20
                                                                 [New Mexico Legislative Council Service, 6/15/18]

2013

NOTE: The column “as of date” refers to the date that the voucher detailing the disbursement was processed.

Mileage & Per Diem During Session

                                        2013 In-Session Mileage & Per Diem
  As of Date       Voucher Number        Voucher Line Description                  Description           Amount
       1/22/13               00003490            Mileage @ .565/Mile    Brd & Comm Member I/S              $249.73
       1/22/13               00003490            10 Days @ 154 /Day     Brd & Comm Member I/S             $1,540.00
       1/30/13               00003583            10 Days @ 154 /Day     Brd & Comm Member I/S             $1,540.00
       2/11/13               00003665             10 Days @ 154 /Day    Brd & Comm Member I/S             $1,540.00
       2/20/13               00003743             10 Days @ 154 /Day    Brd & Comm Member I/S             $1,540.00
        3/3/13               00003827             10 Days @ 154 /Day    Brd & Comm Member I/S             $1,540.00
       3/12/13               00003913             10 Days @ 154 /Day    Brd & Comm Member I/S             $1,540.00
                                                                        Total                             $9,489.73
                                                     [New Mexico Legislative Council Service, 6/15/18]

Reimbursements Out-Of-Session

                                          2013 Out-Of-Session Reimbursements
   As of         Voucher     Voucher Line
                                                  Description         Amount                 Name of Meeting
   Date          Number       Description
    Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 135 of 140

                                      YVETTE HERRELL (NM -02) RESEARCH BOOK | 134
                      Reg, Airfare,
12/19/13   00012511   Taxi, Mil       Miscellaneous Expense   $1,035.91   ALEC
12/19/13   00012511   Per Diem        Miscellaneous Expense    $795.00    ALEC
                                      Brd & Comm Member                   New Mexico Finance Authority
 12/2/13   00012435   Mileage         I/S                      $249.73    Oversight Committee
                                      Brd & Comm Member                   New Mexico Finance Authority
 12/2/13   00012435   Per Diem        I/S                      $477.00    Oversight Committee
                                      Brd & Comm Member                   Courts, Corrections and Justice
11/26/13   00012405   Mileage         I/S                      $249.73    Committee
                                      Brd & Comm Member                   Courts, Corrections and Justice
11/26/13   00012405   Per Diem        I/S                      $477.00    Committee
                      Corr Mileage    Brd & Comm Member                   Courts, Corrections and Justice
11/26/13   00012405   PV12177         I/S                       -$87.01   Committee
                                                                          Military and Veterans' Affairs
11/20/13   00013180   Mileage         Miscellaneous Expense    $249.73    Committee
                                                                          Military and Veterans' Affairs
11/20/13   00013180   Per Diem        Miscellaneous Expense    $318.00    Committee
                                                                          New Mexico Finance Authority
 11/6/13   00013059   Mileage         Miscellaneous Expense    $256.51    Oversight Committee
                                                                          New Mexico Finance Authority
 11/6/13   00013059   Per Diem        Miscellaneous Expense    $477.00    Oversight Committee
                                      Brd & Comm Member                   Courts, Corrections and Justice
10/24/13   00012177   Mileage         I/S                      $393.24    Committee
                                      Brd & Comm Member                   Courts, Corrections and Justice
10/24/13   00012177   Per Diem        I/S                      $318.00    Committee
                                      Brd & Comm Member                   Economic and Rural Development
10/16/13   00012097   Mileage         I/S                      $279.11    Committee
                                      Brd & Comm Member                   Economic and Rural Development
10/16/13   00012097   Per Diem        I/S                      $318.00    Committee
                                                                          Military and Veterans' Affairs
10/16/13   00012891   Per Diem        Miscellaneous Expense    $159.00    Committee
                                                                          New Mexico Finance Authority
 10/8/13   00012818   Mileage         Miscellaneous Expense     $76.84    Oversight Committee
                                                                          New Mexico Finance Authority
 10/8/13   00012818   Per Diem        Miscellaneous Expense    $176.00    Oversight Committee
                                      Brd & Comm Member                   Courts, Corrections and Justice
 9/19/13   00011947   Mileage         I/S                       $76.84    Committee
                                      Brd & Comm Member                   Courts, Corrections and Justice
 9/19/13   00011947   Per Diem        I/S                      $528.00    Committee
                                      Brd & Comm Member                   Economic and Rural Development
 9/17/13   00011934   Mileage         I/S                       $51.98    Committee
                                      Brd & Comm Member                   Economic and Rural Development
 9/17/13   00011934   Per Diem        I/S                      $528.00    Committee
                                                                          Military and Veterans' Affairs
  9/6/13   00012608   Mileage         Miscellaneous Expense    $249.73    Committee
                                                                          Military and Veterans' Affairs
  9/6/13   00012608   Per Diem        Miscellaneous Expense    $352.00    Committee
                                                                          New Mexico Finance Authority
 8/30/13   00012555   Mileage         Miscellaneous Expense    $328.83    Oversight Committee
                                                                          New Mexico Finance Authority
 8/30/13   00012555   Per Diem        Miscellaneous Expense    $528.00    Oversight Committee
                                      Brd & Comm Member                   Courts, Corrections and Justice
 8/28/13   00011799   Mileage         I/S                      $249.73    Committee
                                      Brd & Comm Member                   Courts, Corrections and Justice
 8/28/13   00011799   Per Diem        I/S                      $528.00    Committee
                                                                          Water and Natural Resources
 7/30/13   00011645   Mileage         Miscellaneous Expense    $256.51    Committee
        Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 136 of 140

                                               YVETTE HERRELL (NM -02) RESEARCH BOOK | 135
                                                                                        Water and Natural Resources
   7/30/13        00011645    Per Diem         Miscellaneous Expense         $352.00    Committee
                                               Brd & Comm Member                        Courts, Corrections and Justice
   7/25/13        00011593    Mileage          I/S                           $233.91    Committee
                                               Brd & Comm Member                        Courts, Corrections and Justice
   7/25/13        00011593    Per Diem         I/S                           $528.00    Committee
                                               Brd & Comm Member                        Economic and Rural Development
   7/12/13        00011486    Mileage          I/S                           $439.57    Committee
                                               Brd & Comm Member                        Economic and Rural Development
   7/12/13        00011486    Per Diem         I/S                           $352.00    Committee
                                                                                        Military and Veterans' Affairs
     7/8/13       00012151    Per Diem         Miscellaneous Expense         $176.00    Committee
                                                                                        Military and Veterans' Affairs
   6/10/13        00011987    Mileage          Miscellaneous Expense         $249.73    Committee
                                                                                        Military and Veterans' Affairs
   6/10/13        00011987    Per Diem         Miscellaneous Expense         $352.00    Committee
                                               Brd & Comm Member                        Economic and Rural Development
     6/6/13       00011300    Mileage          I/S                           $249.73    Committee
                                               Brd & Comm Member                        Economic and Rural Development
     6/6/13       00011300    Per Diem         I/S                           $352.00    Committee
                                                                                        New Mexico Finance Authority
     6/4/13       00011942    Mileage          Miscellaneous Expense         $249.73    Oversight Committee
                                                                                        New Mexico Finance Authority
     6/4/13       00011942    Per Diem         Miscellaneous Expense         $308.00    Oversight Committee
                                               Total                       $13,739.08
                                                                   [New Mexico Legislative Council Service, 6/15/18]

2012

NOTE: The column “as of date” refers to the date that the voucher detailing the disbursement was processed.

Mileage & Per Diem During Session

                                           2012 In-Session Mileage & Per Diem
  As of Date        Voucher Number          Voucher Line Description                  Description              Amount
       1/24/12                 00003208                 Round Trip @.555    Brd & Comm Member I/S               $245.31
       1/24/12                 00003208                    10 Days @ 154    Brd & Comm Member I/S              $1,540.00
       2/13/12                 00003370            10 Days @ 154 Per Day    Brd & Comm Member I/S              $1,540.00
       1/31/12                 00003283            10 Days @ 154 Per Day    Brd & Comm Member I/S              $1,540.00
                                                                            Total                              $4,865.31
                                                         [New Mexico Legislative Council Service, 6/15/18]

Reimbursements Out-Of-Session

                                             2012 Out-Of-Session Reimbursements
   As of         Voucher      Voucher Line
                                                     Description      Amount                 Name of Meeting
   Date          Number         Description
                                                  Brd & Comm                        New Member Orientation & Ethics
  12/21/12       00010916    Mileage              Mmeber I/S            $245.31     Seminar
                                                  Brd & Comm                        New Member Orientation & Ethics
  12/21/12       00010916    Per Diem             Mmeber I/S            $308.00     Seminar
                             Reg., Air, Bag,      Miscellaneous                     ALEC 2012 State & Nation Policy
  12/20/12       00010899    Taxi, PR             Expense              $1,170.37    Summit
       Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 137 of 140

                                           YVETTE HERRELL (NM -02) RESEARCH BOOK | 136
                                            Miscellaneous
  11/15/12     00010724    Mileage          Expense                 $245.31    Land Grant Initiative
                                            Miscellaneous
  11/15/12     00010724    Per Diem         Expense                 $308.00    Land Grant Initiative
                                            Brd & Comm                         Economic and Rural Development
   11/2/12     00010666    Mileage          Mmeber I/S              $245.31    Committee
                                            Brd & Comm                         Economic and Rural Development
   11/2/12     00010666    Per Diem         Mmeber I/S              $308.00    Committee
                                            Brd & Comm                         New Mexico Finance Authority
  10/15/12     00010525    Mileage          Mmeber I/S              $245.31    Oversight Committee
                                            Brd & Comm                         New Mexico Finance Authority
  10/15/12     00010525    Per Diem         Mmeber I/S              $528.00    Oversight Committee
                                            Brd & Comm                         Economic and Rural Development
   10/3/12     00010479    Mileage          Mmeber I/S              $229.77    Committee
                                            Brd & Comm                         Economic and Rural Development
   10/3/12     00010479    Per Diem         Mmeber I/S              $528.00    Committee
                                            Miscellaneous                      Military and Veterans' Affairs
   8/24/12     00010268    Mileage          Expense                 $162.06    Committee
                                            Miscellaneous                      Military and Veterans' Affairs
   8/24/12     00010268    Per Diem         Expense                 $352.00    Committee
                                            Brd & Comm                         New Mexico Finance Authority
   8/22/12     00010246    Mileage          Mmeber I/S              $229.77    Oversight Committee
                                            Brd & Comm                         New Mexico Finance Authority
   8/22/12     00010246    Per Diem         Mmeber I/S              $528.00    Oversight Committee
                                            Brd & Comm                         Economic and Rural Development
   8/20/12     00010226    Mileage          Mmeber I/S              $152.07    Committee
                                            Brd & Comm                         Economic and Rural Development
   8/20/12     00010226    Per Diem         Mmeber I/S              $352.00    Committee
                                            Brd & Comm                         Economic and Rural Development
   7/16/12     00010024    Mileage          Mmeber I/S              $362.97    Committee
                                            Brd & Comm                         Economic and Rural Development
   7/16/12     00010024    Per Diem         Mmeber I/S              $528.00    Committee
                                            Brd & Comm                         New Mexico Finance Authority
    6/8/12     00009873    Mileage          Mmeber I/S              $122.66    Oversight Committee
                                            Brd & Comm                         New Mexico Finance Authority
    6/8/12     00009873    Per Diem         Mmeber I/S              $176.00    Oversight Committee
                                            Brd & Comm                         Economic and Rural Development
    6/8/12     00009856    Mileage          Mmeber I/S              $122.66    Committee
                                            Brd & Comm                         Economic and Rural Development
    6/8/12     00009856    Per Diem         Mmeber I/S              $352.00    Committee
                                            Total                  $7,801.57
                                                     [New Mexico Legislative Council Service, 6/15/18]

2011

NOTE: The column “as of date” refers to the date that the voucher detailing the disbursement was processed.

Mileage & Per Diem During Session

                                      2011 In-Session Mileage & Per Diem
 As of Date     Voucher Number        Voucher Line Description                 Description             Amount
     3/16/11              00002866         10 Days @ 153 Per Day    Brd & Comm Member I/S              $1,530.00
      3/4/11              00002785         10 Days @ 153 Per Day    Brd & Comm Member I/S              $1,530.00
     2/21/11              00002693         10 Days @ 153 Per Day    Brd & Comm Member I/S              $1,530.00
      Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 138 of 140

                                           YVETTE HERRELL (NM -02) RESEARCH BOOK | 137

    2/14/11              00002610          10 Days @ 153 Per Day   Brd & Comm Member I/S               $1,530.00
     2/2/11              00002531          10 Days @ 153 Per Day   Brd & Comm Member I/S               $1,530.00
    1/25/11              00002433             Round Trip Mileage   Brd & Comm Member I/S                $225.42
    1/25/11              00002433                  10 Days @ 153   Brd & Comm Member I/S               $1,530.00
                                                                   Total                               $9,405.42
                                                          [New Mexico Legislative Council Service, 6/15/18]

Reimbursements Out-Of-Session

                                          2011 Out-Of-Session Reimbursements
  As of       Voucher      Voucher Line
                                                     Description        Amount             Name of Meeting
  Date        Number        Description
 12/19/11     00009538   mileage;air;txi;pkg Miscellaneous Expense       $632.36     ALEC
                                                                                     Economic and Rural
  11/7/11     00009285   Mileage            Brd & Comm Member I/S          $245.31   Development Committee
                                                                                     Economic and Rural
  11/7/11     00009285   Per Diem           Brd & Comm Member I/S          $462.00   Development Committee
                                                                                     New Mexico Finance Authority
  8/26/11     00008894   Mileage            Brd & Comm Member I/S          $152.07   Oversight Committee
                                                                                     New Mexico Finance Authority
  8/26/11     00008894   Per Diem           Brd & Comm Member I/S          $513.00   Oversight Committee
                                                                                     Economic and Rural
   8/4/11     00008762   Mileage            Brd & Comm Member I/S          $296.37   Development Committee
                                                                                     Economic and Rural
   8/4/11     00008762   Per Diem           Brd & Comm Member I/S          $513.00   Development Committee
                                                                                     New Mexico Finance Authority
  7/15/11     00008588   Mileage            Brd & Comm Member I/S          $362.97   Oversight Committee
                                                                                     New Mexico Finance Authority
  7/15/11     00008588   Per Diem           Brd & Comm Member I/S          $513.00   Oversight Committee
                                                                                     Economic and Rural
  7/12/11     00008567   Mileage            Brd & Comm Member I/S          $260.85   Development Committee
                                                                                     Economic and Rural
  7/12/11     00008567   Per Diem           Brd & Comm Member I/S          $684.00   Development Committee
                                                                                     Economic and Rural
  6/10/11     00008400   Mileage            Brd & Comm Member I/S          $225.42   Development Committee
                                            Total                      $4,860.35
                                                     [New Mexico Legislative Council Service, 6/15/18]
       Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 139 of 140

                                            YVETTE HERRELL (NM -02) RESEARCH BOOK | 138

Appendix VIII – Interest Group Ratings
Project Vote Smart

According to Vote Smart, Herrell received the following interest group ratings

                                              Animals and Wildlife
      Year                                     Interest Group                               Rating
             2013 Animal Protection Voters – Lifetime Score                                          77%
             2013 Animal Protection Voters – Positions                                               65%
             2011 Animal Protection Voters – Positions                                               88%
                [Vote Smart, Yvette Herrell’s Ratings and Endorsements, accessed 6/27/18]

                                          Business and Consumers
      Year                                   Interest Group                                 Rating
           2017 Association of Commerce and Industry of New Mexico – Positions                        90%
           2016 Association of Commerce and Industry of New Mexico – Positions                       100%
      2015-2016 National Federation of Independent Businesses – Positions (State                     100%
                Legislatures)
           2015 Association of Commerce and Industry of New Mexico                                   100%
           2015 New Mexico Prosperity Project – Positions                                            100%
           2014 New Mexico Prosperity Project – Positions                                            100%
      2013-2014 New Mexico National Federation of Independent Business – Positions                    90%
              [Vote Smart, Yvette Herrell’s Ratings and Endorsements, accessed 6/27/18]

                                                Conservative
      Year                                   Interest Group                                 Rating
           2016 American Conservative Union – Lifetime Score (State Legislatures)                    76%
           2016 American Conservative Union – Positions (State Legislatures)                         67%
           2015 American Conservative Union – Lifetime Scores (State Legislatures)                   81%
           2015 American Conservative Union – Positions (State Legislatures)                         69%
           2014 American Conservative Union – State Legislature Positions                            93%
              [Vote Smart, Yvette Herrell’s Ratings and Endorsements, accessed 6/27/18]

                                                Environment
      Year                                   Interest Group                                 Rating
           2017 Conservation Voters New Mexico – “Lifetime Conservation Scorecard”                   15%
           2017 Conservation Voters New Mexico – “Conservation Scorecard”                            24%
      2015-2016 Conservation Voters New Mexico – Positions                                           10%
      2015-2016 Conservation Voters New Mexico – Lifetime Scores                                     13%
      2013-2014 Conservation Voters New Mexico – Positions                                            6%
      2013-2014 Conservation Voters New Mexico – Lifetime Score                                      14%
           2013 Conservation Voters New Mexico – Positions                                            7%
           2013 Conservation Voters New Mexico – Lifetime Score                                      16%
              [Vote Smart, Yvette Herrell’s Ratings and Endorsements, accessed 6/27/18]

                                          Fiscally Conservative
      Year                                  Interest Group                                  Rating
             2016 American Conservative Union – Positions (State Legislatures)                       67%
             2016 American Conservative Union – Lifetime Score (State Legislatures)                  76%
 Case 6:21-cv-00043-ADA-JCM Document 1-28 Filed 01/18/21 Page 140 of 140

                                     YVETTE HERRELL (NM -02) RESEARCH BOOK | 139

       2015 American Conservative Union – Positions (State Legislatures)                       69%
       2015 American Conservative Union – Lifetime Scores (State Legislatures)                 81%
          [Vote Smart, Yvette Herrell’s Ratings and Endorsements, accessed 6/27/18]

                                                Guns
Year                                     Interest Group                               Rating
       2018 National Rifle Association – Candidate Positions on Gun Rights                      93%
       2016 National Rifle Association – Candidate Positions on Gun Rights                     100%
       2012 National Rifle Association – Candidate Positions on Gun Rights                      93%
       2010 National Rifle Association Political Victory Fund – Positions on Gun                  A
            Rights
          [Vote Smart, Yvette Herrell’s Ratings and Endorsements, accessed 6/27/18]

                                      Socially Conservative
Year                                   Interest Group                                 Rating
     2016 American Conservative Union – Positions (State Legislatures)                         67%
     2016 American Conservative Union – Lifetime Score (State Legislatures)                    76%
     2015 American Conservative Union – Positions (State Legislatures)                         69%
     2015 American Conservative Union – Lifetime Scores (State Legislatures)                   81%
        [Vote Smart, Yvette Herrell’s Ratings and Endorsements, accessed 6/27/18]
